 INJECTION MOLDING COMPANY639INJECTION MOLDING COMPANYandEMMA BANDY, NETTIEM. HARPER, RUBY HOBBS, LOUISE LEMBKE, ELSIEMARY MAY, EVELYN RUSSELL, NONA SHAW, MILDREDSPANGLER, HAZEL TIMMONS, NADINE RING, ANNABELLWOOLENINTERNATIONALHANDBAG,LUGGAGE,BELTANDNOVELTY WORKERS' UNION, KANSAS CITY PLASTICAND NOVELTY WORKERS' UNION, LOCAL NO. 161, AFLandANNABELL WOOLEN.CasesNos. 17-CA-331, 17-CA-333, 17-CA-334, 17-CA-335, 17-CA-336, 17-CA-337, 17-CA-338, 17-CA-339, 17-CA-340, 17-CA-349, 17-CA-354,and 17-CB-38. May5, 1953DECISION AND ORDEROn October 31, 1952, Trial Examiner Peter F. Ward issuedhis Intermediate Report in the above-entitled proceedingsfinding that the Respondent Company had engaged in and wasengaging in certain unfair labor practices in violation ofSection 8 (a) (1), (3), and (4) of the Labor Management Rela-tionsAct, as amended, and that the Respondent Union hadengaged in and was engaging in certain unfair labor practicesin violation of Section 8 (b) (1) and (2) of the Act, and recom-mending that the Respondents cease and desist therefromand take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto. Thereafter theRespondent Company filed exceptions to the IntermediateReport and a supporting brief, and the Respondent Union filedexceptions.The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed.' The Board has1We make the following correction of minor misstatementsof fact or typographicalerrors appearing in the Intermediate Report, which do not affect the ultimate conclusions.I.R. text, after footnote19:Thewithdrawn charges against the RespondentUnion were inCase No.17-CB-28,not 25.The night shift hours were 11 p. m. to 7 a.m. - not 2 a.m. - as otherwise amply appears.I.R. text,after footnote 34: "Foreman Banken's statements,set forth above, need noreiteration here."Underlined letters added to supply meaningobviouslyintended.I.R. sec. III, A, 2, (c): Timmons was hired October 26, 1949, not 1950.I.R. sec. III, A. 2, (d): Lembke's service letter correctly stated that she was first employedOctober 26, 1949, not October 6,and terminatedJuly 25, not July 1, 1950.I.R. sec. III, A. 2, (h): Ludwig washired July 19, not July 29, 1949.I.R. text, after footnote 92: The next sentence should read:"Field toldGrazdahe didn'thave to pay the fine,as it was against the law, but the latter stated that he would personallysee that Field lost his job if hedidn't pay it."I.R. footnote 97: delete"not" in sentence concerningRepublic Steel Corporationholding.The RespondentCompany excepts to the TrialExaminer's "inference" (I. R. footnote 10,and text in paragraph immediately preceding paragraph containingfootnote 33) of admitted8 (a) (2) activity on the part of Respondent Company basedon its May 3 Neutrality Notice,posted during the strike,and the poststrike settlementnotice.We agree that the exceptionhas meritinsofar asthe inference was based upon the formal settlement notice. But theearliernotice,postedby the Respondent Company withoutreference to settlement of thenpending charges, unquestionably implies domination and interferencewith "I.M.C.O. in-dependent Union." 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsidered the Intermediate Report,' the exceptions, the Re-spondent Company's brief, and the entire record in thesecases,and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with the followingadditions and modifications.1.We agree with the finding of the Trial Examiner thatthe Respondent Company violated Section 8 (a) (3) and (1) ofthe Act when, on July 25, 1950, it discharged Bandy, Hobbs,Lembke, Shaw, Timmons, and Ring, in connection with eliminat-ing the third shift in the bottle assembly department,' forthediscriminatoryreasonthat they were known CIO ad-herents.4 In this connection we emphasize the following: thatthese employees were identified in the mind of the RespondentCompany's president-manager with the picketing during thestrike; 5 that they admittedly did satisfactory work;6 that earlierin the same month of the discharges--and without any unioncontract being in effect--the Respondent Company had usedseniority as the basis for transferring employees to anotherdepartment, but in making the discharges several weeks latergave no convincing explanation of its failure to follow thesame policy in order to make a fair selection among satis-factory employees, and relied instead upon the generalityof need for a "well-rounded organization,"could assign noreasons for specific selections,and admitted not consultingthedischargees' forelady; that 4 days before the July 25discharges the Respondent Company had hired 2 new em-ployees,' during the ensuing month of August hired 6 new2A careful study of the entire record discloses that the Trial Examiner's findings ofviolation of the Actare clearlyjustified.No bias orprejudice is apparent in these findingsdespite the Intermediate Report's lengthy quotations from the record,of which theRespond-ent Companycomplains.S We note some ambiguityin the TrialExaminer's finding that a reduction in force was notwarranted.As sucha finding is unnecessary to a determination of the issues before us, weshall neither analyze nor adopt it.4The TrialExaminer assumed that the service letters sent to Hobbs and Timmons mis-takenly impliedthat theywere night shift employees.However,these letters were equallycapallle of the interpretation that the two were merely bottle assembly department employeesdispensed with rather than reallocated in connectionwith the third shiftelimination.Althoughthe record does not affirmativelyshow thatPresident-Manager Archer resentedthe UAW-CIO's interference in the Lembke-Shaw cleanup assignmentcontroversy (see I. R.footnote 56) - as it does in connectionwith the March1950 reinstatement of Elsie May - weagreewiththeTrial Examiner's conclusionthatArcher,having accededto the Union'srequest andput Lembke and Shaw back to work without loss of pay,may not later urge theirconduct giving rise to the incident as a defense to a charge of discrimination in their dis-charge.6Three days after the strike began on April 17, 1950, a State court injunction limited thepickets to4 at any 1 time.All 6 of theseemployees had engaged in conversationswith Archerwhile picketing,and Archeradmitted that the picketing identifiedCIO adherentsin his mind.6 This admissionwas made byArcherand NightShift Forelady Elma Lou Cook--entirelyindependent of the Trial Examiner's inference based upon the favorable service letters givendischargees under the Missouri statute.All six werecapable of doing any job in the bottleassemblydepartment.7These twowere Margaret Henkeland Goldie White,the wife and the sister-in-law ofemployee Henkel, a toolmaker,who waspresident of the RespondentLocal Union. Archerattempted to explain these hirings,made at a time whena layoffwas contemplated,by sayingthat theywere necessary to keep HenkelinKansas City. We note thatGeneral Counsel'sExhibit No.11 indicates that Margaret Henkel worked only about 2 weeks,resigning August5, 1950; Whitewas terminated in February 1951. INJECTION MOLDING COMPANY641employees,9and duringOctober 9new employees,all forwork in the bottle assembly department,but made no effortto contact the dischargees in August and October,and gavethe inadequate explanation that the discharge letters requiredemployees to express a "desire for reemployment."?2.We likewise agree withthe TrialExaminer's findingsthat the RespondentCompanyviolated Section 8(a) (3) and (1)of the Actwhen it discharged Mildred Spangler(Ludwig) onJuly 11,Nettie Harper on August 8, and Elsie May on August22.May, a "good operator,"and the senior nonsupervisorywoman operator,was well known to the RespondentCompanyas a CIO adherent.She was elected steward for the productiondepartment in February 1950 and in March wrote a memoto management concerning a grievance about Foreman Petrovic.Her March discharge grew out of this incident,but the Unionintervened and secured her reinstatement. Later she wascautioned by Foreman Martin not to contact union representa-tives near the plant on her lunch and rest periods.We agreethat the grounds for her discharge--"closing up on a die"and passing bad work--were mere pretexts to rid the Employerof an employee known for her militant unionism.We thinktherecord clearly shows that the"cards were stacked"against May,to use a figure of speech,when she returned towork about August 15,after being out ill for 2 weeks. Shewas assigned to No.1machine,which had beencausingtrouble for some weeks.1°Her complaints to foremen thatNo. 1 machine was working poorly were answered by instruc-tions to pass all but the worst bottles,and followed by com-pliments on the amount of her production.Aftera week ofthis,Archer himself warned her to watch thequalityof thebottles, but Foreman Epling told her "not to worry about it" --9 The Respondent Companq objects to the statement in the intermediate Report that "anentire new group of employees were hired"for the temporary night shift in August 1950.Thiswording is somewhat misleading, but we note that Archer did admit that 6 new em-ployees were hired during the month of August.A comparison of the Respondent Company'sExhibit No.35 with General Counsel's Exhibit No. 11 indicates that 3 of the 6 were actuallyassigned to the extra shift work Wilma Ripley.Darlene Irwin,and Midge Ray.9We agree with the Trial Examiner that the dismissal letters to these six employees were"adroitly"worded to discourage requests for reinstatement.Bandy testified, without contra-diction, that when she was discharged she told Miss Mayo, the office girl,that"if it wason account of the shifts...[she] could work either of the two"; that she spoke with Mayoagain in early November asking for her job back,but when she managed to see Archer laterinNovember he said he didn't know she wanted it back;and that although she thereaftercalled Forelady Rodgers "regularly,"she was never recalled.As to Hobbs and Ring, theRespondent Company ignored the purported requirement set out in the letters and took theinitiative in offering them reemployment in September 1950.In general.concerning its policy on"recalling or retaining help,"Archer testified thatthe Respondent Company had"no set policy,"and frequently hired new people rather thanthose laid off because it didn't know whether the latter were employed elsewhere. Yet wenote Archer's testimony that he could tell from unemployment compensation claims whetheremployees were working.10 Foreman Epling admitted that they were "probably"having difficulty with this machine.Archer himself,in explaining the necessity for the temporary third shift then being run,testified"We were short of machinery. We had breakdowns in our machines." (emphasissupplied).Epling also admitted that rejects from previous shifts were not checked by himto see whether operators other than May were having similar difficulty on No.1 machine. 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDjust do her best. The next day, still worried, she called theattention of foremen to two particularly bad bottles, only tobe called to the office and discharged by Archerdespiteher protest that she had not closed up on the die. TestimonysupportingMay's testimony, but not mentioned by the TrialExaminer, is that of Field, who had been a relief operatorand floorman during 1950. Field testified that: The No. 1machine had been giving trouble; it needed a new part andhe had discussed the matter with Shop Foreman Banken;he hadseen one ofthe bad bottles from May's machine themorning of her discharge and didn't think it had been "closedup on"; later that year employees Grazda and Yeado "closedup on" a die and were reported but not discharged; andfrequently the damage to a die from such actionis not seriousand the die can be used "for months."iiHarper, alsoa seasonedemployee," who picketed "justabout every day" during the strike and wore a UAW-CIObutton that occasioned comments by Shop Foreman BankenandPresidentArcher," appears to have beenan earliervictim of the "don't worry about how your machineis running"technique. Foreman Martin admitted that he "could have toldher that,"--as she testified he did--when a week before herdischarge she asked him about a production report toforemen 14mentioned to her by a fellow employee, which indicated ahigh reject count on machine No. 1. This was the machineHarper had worked on the previous week and the same machinethat figured in May's discharge several weeks later. Archer'stestimonyas tothe reason for Harper's discharge is par-ticularly unconvincing. Much of it is quoted inthe IntermediateReport. It varied from: "I think lack of cooperation wassufficient," to "reports" that Harper "was throwing thecount off on our bottles," to Harper's"carelessness initself"--which Archer then definedas "carelessnessin countand refusal to obey orders," which refusal he then definedasrefusal to "answer" questions about her count--, to"misconduct," and, finally, to advice of his attorney. BothArcher and Foreman Martin admitted that before Harper'sdischarge they gave her no specific warning that her work11 Grazda and Yeado did not testify.Banken recalled the Grazda incident but denied that itconstituted closing up on a die; he had no recollection of the Yeado incident.He was notasked about the condition of No.1 machine,and hence did not deny Field's testimony that themachine needed repairs. Archer also did not recall the Yeado incident but testified that hehad discharged an employee named Frances in 1948 for that reason. He was not asked aboutGrazda.12Of the Respondent Company's women employees,only May and Forelady Rodgers hadlonger service.See General Counsel's Exhibit No. 11.isBanken did not deny seeing the button, but denied these comments.Archer was notquestioned about the incident.Credited by the Trial Examiner was testimony that BankensaidHarper was discharged because "she belonged to the wrong union." (I.R. footnote80.)14From Harper's testimony it appears that this may have been the Respondent Company'sExhibitNo.9,referred to next below. In its brief the Respondent Company mistakenlyrefers to Martin speaking to Harper about this report or memorandum.Actually, it wasHarper who was concerned about the existence of such a report,and whatever warningeffect the incident and her concern might have had was clearly negatived by Martin tellingher not to worry about it. INJECTION MOLDING COMPANY643was unsatisfactory.15 Itwas alsoundenied that on the August 7night shift--her last working day--her production was con-siderably above that of the previous operator, and that whenshe was summonedto the plant several hours after the endof that shift,''shewasnot told thereason.Testimony thatForeman Price had told her only 2 weeks before, while shewas working on No. 6 machine, that she was doing better onit than the other 2 operators,also was notdenied. Iti.view ofHarper'sexperience as an operator,we consider the failureby the Respondent Company to warn her about the quality ofher work before discharging her, instead of lulling her into afeelingof security, and its vacillationin assigning a reasonfor her discharge, conclusive evidence that thereasons givenwere merepretext for ridding itself of this CIO adherent.Spangler, like May, was elected a UAW-CIO steward inFebruary 1950--for the bottle room--and had twice conferredwithmanagementand union officials in that capacity. Whilepicketing she had several conversations with Archer, whotestified that he knew her to be "C.I.O." As the reason forher discharge on July 11, Archer testified: "failure to reporttowork for about three weeks." At the time of her dischargeSpangler had completed a year in the employ of the RespondentCompany. The record contains no indication that she didanything but satisfactory work;1/7 in fact, Forelady Rodgers,who actually told her of the discharge, admitted that, "a coupleof times."when absent, she had placed Spangler in charge ofthe bottleroom becauseshe was "very competent."Rodgersalsoadmitted that she and Spangler had been "pretty friendly."In the light of these facts--plus the absence of any formalleave policy for these employees--it is understandable thatSpanglerfelt justified in leaving for Peoria,after giving toRodgers' husband"her messagethat she would be away 2 oris We agree with the Trial Examiner that Respondent Company's Exhibit No.34, a pencilnote by Foreman Martin dated August 7. 1950,concerning rejects and scrap on No.1machine,was inconclusive.On the stand Martin admitted that this note was not a routine report, butan "extra"onewhich he decided to make. Although finding that Respondent Company'sExhibit No.9 was properly rejected,the Trial Examiner thoroughly analyzed it and foundit lacking in probative value.In adopting the conclusion of lack of probative value, we empha-size particularly the fact that no other operator whose production appears to be shown thereonwas working on the same sort of bottles as Harper.16 We do not concur in the Trial Examiner's implied finding that Harper had. no duty toreturn to the plant until the beginning of the August 8 night shift at 11 p. m. However, in thecircumstances, we do not think that her failure to come in by 4 p.m. that afternoon was thereal reason for the discharge--assuming that the Respondent Company had actually reliedupon the reason.17 Evidence that during her last 2 weeks of work she stayed home on Friday and workedSaturday,when overtime pay was in effect, was neutralized by an admission that this wasnot unusual among employees,as well as by Archer's inability to "recall"whether she hadbeen cautioned about this.16 The Trial Examiner(I.R. footnote 68) questioned Rodgers' credibility in this connectionbut instead of resolving the question,concluded that if true,her testimony that her husbanddidn't give her the full message indicated his CIO animosity.We do not adopt the latter con-clusion.We do attach significance to the lack of corroborative testimony by Rodgers him-self.We find that Dorothy Rodgers' testimony is not credible.In this connection we note notonly the lack of corroboration,but her unsatisfactory testimony concerning the knowledge ofSpangler's "close" association with her relatives in Peoria,hedging as Rodgers obviouslydid in answering questions on this point. 644DECISIONS OF NATIONAL LABOR RELATIONS BOARD3weeks because of her cousin's death, and after giving thesame messagelater can that night--when she received no callfrom Rodgers as requested--to Elma Lou Cook, the super-visor on duty. On these facts it is also understandable thatshemade no further arrangements about leave upon hertemporary return to the city about June 30, either when shewent to the plant to vote, or when she answered May's telephonecall to ask whether her nephew should be allowed to pick upher current paycheck. In fact, had the Respondent Companyactually been in doubt about how much longer a "very com-petent" employee expected to be off, it is not understandable,in the affairs of this admittedly "small" company, why Mayodid not inquire about it during this conversation.1° And, ifthe Respondent really objected to Spangler's overstaying the3- or 4-day leave apparently approved by Cook," it clearlymissed an opportunity to caution Spangler at this time when,according to its understanding, she had already overstayedaweek. Actually we think it evident on this record that theRespondent knew that Spangler had requested a 2- to 3-weekleave,and seized upon the convenient informality of thearrangement as a pretext for ridding itself of this well-knownCIO adherent.3.We affirm without comment the Trial Examiner's findingsthat the Respondent Company violated Section 8 (a) (4) and (1)of the Act when, after learning that they did not intend towithdraw charges,n it reinstated Ruby Hobbsn and EvelynRussell on September 26, 1950, at a lower rate of pay thanthey had been earning.4.We concur in the Trial Examiner's finding that theRespondent Company violated Section 8 (a) (3) and (1) of theAct when, on September 25, 1950, it discharged AnnabellWoolen for refusal to join the Respondent Union, and cor-relatively,hisfinding that the Respondent Union violatedSection 8 (b) (2) and (1) of the Act when it prematurely19 in justification of the discharge the Respondent Company submitted a copy of an unem-ployment compensation decision stating that Spangler's conduct indicated a "willful disregardof her employer's interest"and laying stress upon her June 30 return to Kansas City withoutnotifying her employer when she would return to work.The evidence upon which that findingwas made is not in this record.On therecord before us we attach no such significance to thisoccurrence.2o in its brief the Respondent Company states that"Alma Lou" Cookbad no authority togrant leave,citing as a reference"Elizabeth"Cook'stestimonythat she, Elizabeth. had nosuch authority.n The complaint also alleged 8(a) (4) violations as to Nadine Ring and Annabell Woolen.The Respondentcompany movedto strike the allegation as to Ring because her charge wasnot filed until September 27, the day after her reinstatement.We hereby grant this motionto strike.Althoughthe Trial Examiner did not specifically pass upon said motion, he did findonlyan 8 (a) (3) and 8 (a) (1) violation as to Ring.We affirm his finding(I.R. footnote 58)thatRing'sreinstatement at a lower rate of pay after a discriminatory discharge wasdiscrimination in itself within the meaning of Section 8 (a) (3) and 8(a) (1) of the Act.As toWoolen,we think the Trial Examiner properly concluded that Attorney Brown'sconversation about getting her job back was not meant to suggest a withdrawal of chargesexcept on the basis of a formal settlement approved by the Board.Hence we likewise do notfind an 8(a) (4) violation as to her.n We have alreadyaffirmedthe Trial Examiner's 8 (a) (3) finding as to Hobbs. INJECTION MOLDING COMPANY645demandedWoolen be discharged for refusal to join. Noexceptions having been filed to the Trial Examiner's findingthat the Respondent Union did not discriminate as to Woolenwhen it refused her membership except at the $10 initiationfee, we likewise affirm that finding of the Trial Examiner.Concerning the remedy of reinstatement and back payrecommendedas toWoolen, the Respondent Company urgesthe language of the United States Court of Appeals for theThird Circuit in N. L. R. B. v. Kingston Cake Co., 191 F. 2d563, in support of its contention that reinstatement is notan appropriate remedy "for this formal defect . . . especiallywhere the employerseemsto have acted in good faith inassuming that he was subject to discharge." With due respectto the court's opinion in that case," we deem it our duty,under Section 10 of the Act, to determine what affirmativeaction will effectuate the policies of the Act. Reinstatementand back pay are, of course, the remedies which the Boardhas customarily ordered in cases of discriminatory discharge.The argument that the Employer and the Union did not intendto discriminate against an employee within the meaning ofSection 8 (a) (3) of the Act, we think should have no applicationand constitute no basis for an exception to our general rule.Regardless of the intent of the party violating Section 8 (a) (3)or the "technical" nature of the violation, a discriminatorydischarge interferes with the right of employees to engagein or refrain from union activity. The effects of such inter-ference must be remedied. The Act clearly provides a 30-daygrace period from the effective date of a union-shop agreementbefore employees may be discharged for failure to becomeunionmembers. Prior to the 1951 amendment to the Act, aBoard certification following a union-shop authorization elec-tion was necessary to make a union-shop contract "effective,"and by no stretch of the imagination could a tally of ballotscast at the election, with the attendant right to file objectionsthereafter, be considered the requisite certification. When adischarge is made 20 days, rather than 30 days, after theeffective date of a contract- -in direct violation of the statutorymandate--we seeno alternative to remedying the discrimina-tion in ourcustomary manner if the congressional policyis to be made effective. Only by so doing will the employeediscriminated against be returned, as nearly as possible, tothe condition of employment in which she found herself absentdiscrimination, and only thus will her fellow employees beimpressed with the truemeaning ofthe statutorylanguage.5.We agree with the Trial Examiner that the Respondent'sconduct indeductingfrom employee Field's pay, over hisprotest,a union fine for failure to attenda union meeting,constituted interference, restraint, and coercion within themeaning ofSection 8 (a) (1) of the Act because it tended ton'Because of other factors in the Kingston cake case,the court's suggestion as to the recom-mended order was consideredonly briefly.See KingstonCake Company, Inc., 97 NLRB1445. 1451.2832300 - 54 - 42 6 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDforce Field to attendunion meetings againsthis will." Moreparticularly we find that such conduct was in directderogationof the right of employees under Section 7 of the Act to refrainfrom union activities "except to the extent that such right maybe affected by an agreement requiring membership in a labororganization as a condition of employment as authorized inSection 8 (a) (3)."The Trial Examiner termed the deduction of the one-dollarfine from Field's last paycheck an "illegalassessment." Weneed not pass upon the broad question whether suchan assess-ment if authorized by an employee under a contract would beillegal.Here the bylaws of the Respondent Local Unionprovided--pursuant to authorization in the International Union'sconstitution for "proper fines andassessments"--that mem-bers must "stand assessed" 1 dollar for eachmeeting missedin the event of failure to attend 1 meeting per month. TheAugust 15, 1950, contract between the Respondent and theRespondent Union calls for checkoff of dues, initiation fees,and "assessmentsif they are regularly part of membershipdues."25 Apparently the authorizations secured pursuant tothe contract followed this wording. There is no claim that"fines" or "assessmentsfor failure to attendmeetings"were specified in the checkoff authorizations. And itappearsthatField signed a checkoff authorization, although he wasnot actually asked whether he had done so. We consider thata deduction from pay for failure to attend a unionmeeting isa sporadic penalty or fine, notan "assessmentregularlypart of membership dues" within the meaning of the checkoffprovision of the contract and the authorizations. Consequentlyitwas unauthorized by Field. In addition, Field objected orallyto his foreman before the deduction was actually made.In its brief the Respondent argues that"a mere[contract]provision for check-off of assessments, without more" is nota violation of the Act. It emphasizes that its contract does notobligate it to "discharge or otherwise discriminateagainst"any employee except upon permissible denial or terminationofmembership within the meaning of Section 8 (a) (3). Butthis case does not involve a question of the permissible scope?We note the uncontradictedtestimony of Field thatGrazda, a fellow employee and a unionmember, calledField's attention to the imposition of the fine,and told him he'd have to payitor he, Grazda,"personally"would see that Fieldlost his fob. Althoughan 8 (b) (1) (A)findingagainst the RespondentUnionwould appear to follow logically from the 8 (a) (1)findingonthisrecord,thatquestion was not litigated and we therefore make no finding.The General Counsel did not include such allegation when, at the hearing, he moved to amendthe complaint to include 8 (a) (1) and(3) allegations as to Field.We agree with the TrialExaminer(I.R. footnote 95) that the General Counsel's 8 (a) (2)contention in its brief--based on these same facts- -came too late,as the matter was not litigated at the hearing.We also agreewith the TrialExaminer's finding that the record is inadequate to support an8 (a) (3) finding of discrimination against Field by reasonof jobassignment or constructivedischarge.We see no basis for an 8 (a) (3) finding based on the possible discriminatorycharacterof the finededuction,as the record is silent concerning the general practice ofthe Respondent in making such deductions,and there is no question that the union-securitycontract itself is valid.26 By the time of the hearing in this case the contract had been amended to provide for thecheckoffonly of "membership dues and initiation fees." INJECTIONMOLDING COMPANY647of collective bargaining and whether such an assessment couldbe authorized, as the Respondent's argument implies .26 Insteadit involved action taken by the employer beyond the scope ofthe agreement and checkoff authorization, against the em-ployee's expressed desire to the contrary. Such action, we findiscalculated to discourage Field in the exercise of rightsguaranteed him in Section 7 of the Act.In Union Starch & Refining Company" we discussed the rightof employees to refrain from union activity and referred to theSection 7 provision as the "negative right not to join or assistlabor organizations." 28 We also said that the 8 (a) (3) excep-tion in Section 7--because it is an exception--must be strictlyconstrued to remove from the purview of Section 7 only thosesubjects "expressly" freed 'From it. After careful considera-tion we are not now prepared to say that Section 8 (a) (3), byproviding for "membership" in a union as a condition ofemployment in appropriate circumstances, expressly requires,when a valid union-security contractexists,that employeesshall participate in union activities in addition to tendering thenecessary dues and initiationfees.21We believe that the Sec-tion 8(a) (3) proviso was intended to deal only with the limita-tionson discharge pursuant to union-security agreements.Beyond this we do not believe that it was intended to removeunion-security contracts and their application from interpreta-tionin the light of Section 7. It is our considered opinion thatthe deduction of a fine by an employer for an employee'sfailure to attenda union meeting--a deduction not provided forin the union-security contract and not authorized by the em-ployee concerned--cannot be reconciled, with Section 7'sguaranty of the employee's right to refrain from union activi-ties.CONCLUSIONS OF LAWWe adopt the Trial Examiner's conclusions of law numbers1,2, 3, 8, and 9. In lieu of his numbers 4, 5, and 7 we reachthe following conclusions of law:$ We are mindful of the factthatmanybargaining contractscurrently contain provisionsfor thecheckoff not only ofdues and initiation fees, but also of assessmentsand fines; that,at the timethe 1947 amendments to the Actwere underconsideration, Congresswas impor-tuned by a numberof thoseappearing before the committeesto leave thesubject ofcheckoffto collectivebargaining;and that theresulting legislation eliminateda provision in H. R.3020 creating an additional 8 (a) (2) violation if union "dues,fees,assessments" and otherlevies payable to a labor organizationwere checked off by an employerexcept uponwrittenconsent of the employeerevocable on30 days' notice,and finally enacted theSection 302provision creating,not an unfair labor practice violation,but a criminalviolation for check-offs not in conformitywith itsprovisions.See Salant&Salant, Inc.,88 NLRB 816, 818, wherethe Board determined that the effectof the 1947legislation was to leaveundisturbed theBoard's preexisting criteria concerningviolations of the broad proscriptions of Section 8,including,of course,Section 7."87 NLRB 779, 784 foomote 12.rsSenatorTaft (93 Cong. Rec. 7001, June 12, 1947)stated thatthe new, specificrefrainlanguage"merely makesmandatoryan interpretationwhich the Board itself had alreadyarrived at administratively,"as well ascomplementing the new Section 8 (b) (1).29See our discussionin Union Starch, above, p.786, concerningthe actual probabilities ofparticipation because ofthe requirement that dues and initiationfeesbe paid, from whichdecision Member Houston andthen Member Reynolds dissented. 648DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.By such discrimination the Respondent Company hasinterfered with, restrained,and coerced its employees in theexercise of rights guaranteed in Section 7 of the Act, thusengaging in unfair labor practices within the meaning of Sec-tion 8(a) (1) of the Act.5.By Respondent Company's conduct in acceding to theuntimely and premature demand of Respondent Union for thedischarge of Annabell Woolen on the basis of a union-shopcontract not yet effective within the meaning of Section 8 (a)(3)of the Act, to the end that the Respondent Union couldprematurely enforce its demands for union membership andencourage membership in the Respondent Union,the RespondentCompany discriminated against Annabell Woolen in regard tothe tenure of her employment, thereby violating Section 8 (a)(3) and (1) of the Act.6.We renumber conclusion 8 as conclusion 6.7.By deducting from the pay of Edward Field a union finefor failure to attend a union meeting,a fine not authorized tobe deducted by the employee pursuant to the collective-bar-gaining contract,thereby discouraging Field in the exercise ofrights guaranteed him in Section 7 of the Act, the RespondentCompany has engaged in unfair labor practices within themeaning of Section 8(a) (1) of the Act.8.We renumber conclusion 9 as conclusion 8.ORDERU on the entire record in this case and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that:1.InjectionMoldingCompany,itsofficers,agents, suc-cessors, and assigns,shall:(a) Cease and desist from:(1) Encouragingmembership in International Handbag,Luggage,BeltandNoveltyWorkers' Union, Kansas CityPlastic and Novelty Workers' Union, Local No. 161, AFL, or inany otherlabor organization of its employees,and discourag-ingmembership in International Union, United Automobile,Aircraft&Agricultural ImplementWorkers of America,UAW-CIO,or any other labor organization of its employees,by discriminatorily discharging them, or by discriminatingin any manner in regard to their hire,tenure of employment,or any term,or condition of employment.(2) In any other manner interfering with,restraining, orcoercing its employees in the right to self-organization, toform labororganizations,to join or assist International Union,United Automobile, Aircraft & Agricultural Implement WorkersofAmerica, UAW-CIO, or any otherlabor organization, tobargain collectively through representatives of their ownchoosing,and to engage in collective bargaining or other mutualaid or protection,or to refrain from any and all such activitiesexcept to the extent that such rights may be affected by anagreement requiring membership in a labor organization as a INJECTION MOLDING COMPANY649condition of employment as may be legally authorized underSection 8 (a) (3) of the Act, as guaranteed in Section 7 thereof.(b) Take the following affirmative action which will ef-fectuate the policies of the Act:(1)Offer to Emma Bandy,, Nettie M. Harper, Ruby Hobbs,Louise Lembke, Elsie Mary May, Nona Shaw, Mildred SpanglerLudwig,, Hazel Timmons, Nadine Ring, and Annabell Woolen,immediate and fullreinstatementto their former or sub-stantiallyequivalentpositions,without prejudice to theirseniority or other rights and privileges.(2)Make whole each of the individuals next above named,including Evelyn Russell, in the manner set forth in "TheRemedy" section of the Intermediate Report.(3) Upon request, make available to the Boardor its agents,forexamination and copying, all payroll records, social-security payment records and reports, and any other recordsnecessary to analyze the amounts of back pay due.(4)Post at its plant in Kansas City, Missouri, copies of thenotice attached hereto as "Appendix."90 Copies of suchnotice,to be furnished by the Regional Director for the SeventeenthRegion, shall, after being signed by the Respondent Company'srepresentative, be posted by it for sixty (60) consecutive daysthereafter in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonable stepsshall be taken by Respondent Company to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(5)Notify the Regional Director for the Seventeenth Region,inwriting,within ten (10) days from the date of this OrderwhatstepsRespondent Company has taken to comply herewith.2.Respondent Union, International Handbag, Luggage, Beltand Novelty Workers' Union, Kansas City Plastic and NoveltyWorkers' Union, Local No. 161, AFL, its officers, agents,successors,and assigns, shall:(a) Cease and desist from:(1) Causing or attempting to cause Respondent Company oritsagents,successors,or assignsto discriminate againsttheir employees or prospective employees because they arenotmembersin good standing in Respondent Union's LocalNo. 161, AFL, except insofar as it be done in accordance withSection 8 (a) (3) of the Act.(2) In any like or related manner restraining or coercingemployees of Respondent Company, its successorsand as signs,in the exercise of rights guaranteed in Section 7 of the Act,except to the extent that such right may be affected by anagreementrequiring membership in a labororganization as acondition of employment as authorized by Section8(a) (3) of theAct.(b) Take the following affirmative action which the under-signed finds will effectuate the policies of the Act:= In the event that this order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 650DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1).Jointly and severally with the Respondent Company makeAnnabell Woolen whole for any loss of pay suffered by reasonof the discriminationagainsther, and in themannerset forthin "The Remedy" section of the Intermediate Report.(2) Post immediately in conspicuous places about itsbusinessoffice, and at all other places wherenotices to its membersare customarily posted, copies of the notice attached heretoand marked "Appendix A."31 Copies of this notice, to befurnished by the Regional Director for the SeventeenthRegion,shall, after being duly signed by an official representative ofLocal No. 161, AFL, be posted by it immediately upon receiptthereof and be maintained for a period of at least sixty (60)consecutive days thereafter. Reasonable steps shall be takenby Local No. 161 toinsurethat saidnotices arenot altered,defaced, or covered with any other material.(3)NotifyRespondent Company,inwriting,plus a copytoAnnabell Woolen, that Respondent Union has no objectionto Woolen's employment by Respondent Company.(4)Notify the Regional Director for the Seventeenth Region,in writing, within ten (10) days from the date of this Order whatsteps it has taken to comply herewith.Chairman Paul M.Herzog, dissentingin part only:I join in this decision, exceptin oneminor respect. I can-not agreewith my colleagues that the case of Annabell Woolenmerits any remedy. Woolen, although given the opportunityto join the Union immediately before her discharge, refused todo so; it was clear thatshe was going to persistin that refusaldespite the contract which required her to join. The Unionand the Employer, apparently mistaking the tally of the ballotsreceived by them after the union-security election for theactual certification, which they received 10 days later, dis-charged her 30 days after the tally of the ballots instead ofwaiting until 30 days after the certification. In those circum-stances, where no objections are received to the election andthe certification follows as a matter of course from the elec-tion, I would not mechanically apply the usual 8 (a) (3) remedy,but would omit any remedy for so technical a violation.32Member Abe Murdock, dissenting in part:On that portion of the decision finding that the RespondentEmployer violated Section 8 (a) (1) of the Act by deducting a1-dollar union fine from Field's pay for nonattendance at ameeting, imposed in accord with the Union's bylaws, I cannotagree with my colleagues. Because they find that the deductionwas not specifically authorized by Field, they arrive at theconclusion that the Employer's cooperation in deducting the31 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."at See N. L. R. B. v.Kingston Cake Co.,191 F.2d 563, where the United States Court ofAppeals for the Third Circuit questioned the propriety of our directing a similar remedy foran equally technical violation. INJECTION MOLDING COMPANY651fine pursuant to checkoff under a valid union-security contractcannot be reconciled with the latter half of Section 7 of the Actguaranteeing employees the right to refrain from union activi-ties.I cannotagreethat the deduction was not authorized. I wouldfind that the parties here (the Respondent Employer and theRespondent Union) acted reasonably in interpreting the con-tract checkoff clause in question--"assessmentsif they areregularly part of membership dues"--to include authority tocheck off a fine which the Local Union's bylaws provided forfailure to attendmeetings.Moreover, in my view the majority'sposition completely overlooks the true import of Section 7.Clearly that section does provide that an employee may refrainentirely from union or concerted activity, with Board protectionin case of discharge except to the extent dictated by a union-security contract in conformity with Section 8 (a) (3) of the Act.But, just as clearly, it does not say that once an employee hasjoined a labor organization he may, within that organization,refrain from certain of its activities such as attendance atmeetingsto suit his convenience, and then look to this Boardto redresshis individual dissatisfaction because its rules havebeen applied to him. IThe majority opinion refers to the Board's decision in UnionStarch & Refining Company," and on the basis of languagetherein concludes that Section 7 is applicable to the interpreta-tion of union-security contracts, apart from the Section 8 (a)(3) proviso it contains. I, of course,agreethat statutory excep-tions,such as the 8 (a) (3) proviso limitation on the rightsguaranteed in Section 7, are to be construed strictly; my dis-agreementiswith the majority's unwarranted enlargement ofthe overall scope of Section 7--an enlargement which saysthat employees who have become union members andwhose jobtenure is in noway imperiled, may pick and choose their activi-tieswithin the union with Board protection. My colleagues havecited nothing to support this position, and I am aware of nothingto support it in the legislative history concerning the additionof the specific "refrain" language to Section 7 by the 1947amendments to the Act, or in preamendment decisions by thea Similarly,in International Brotherhoodof Teamsters, etaL, 94NLRB1494,I dissentedfrom the majority's position that a union which impaired a member's seniorityrights--according to predetermined union rules--for failure to pay union dues promptly, violatedSection 8 (b) (1) (A)of theAct. AndI pointed out that individual members not wishing to abideby majorityrule had the alternative of persuadingtheir fellowmembers to their viewpoint."In Union Starch&Refining Company, 87NLRB 779,we were dealing with a dischargecase,not a mere fine deductionby checkoff. We held that employees who were denied unionmembership or expelled from union membership for reasonsother than nonpayment of duesand initiation fees were entitled to protection from discharge under aunion-securitycontractso long as they were willing to pay periodic dues and initiation fees.We did not say thatother qualifications uniformlyimposedupon membersto the dissatisfaction of individualmembers would entitle such individualsto the special protectionaffordedto Field by theBoard in this case. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard.35 There is no question in my mind that Congress neverintended to provide in Section 7 the framework for such an un-warranted invasion of the internal affairs of a labor organiza-tion as my colleagues sanction here but, in the proviso toSection 8 (b) (1) (A), specifically precluded such inter.meddling.as Such decisions assume importance because of the Board's constructionof the "right toengage" language of Section 7--before theAct's 1947amendment--to include,impliedly,the "right torefrain."The absenceof suchpreamendmentdecisionsin the field of checkoffis perhaps explainableby theWagnerAct's totalsilence on the subject of checkoff.Indeed,as my colleagues admit,even after amendmentthe Act provides only criminalsanctions- -notunfair labor practice sanctions- -in connectionWith checkoffs.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelations Board, and in order to effectuate the policies oftheNational Labor Relations Act, as amended, we herebynotify you that:WE WILL NOT encourage membership in InternationalHandbag,Luggage,Belt and Novelty Workers' Union.Kansas City Plastic and Novelty Workers' Union, LocalNo. 161, AFL, or any other labor organization, or disecourage activity in support of International Union, UnitedAutomobile, Aircraft & Agricultural Implement Workersof America, UAW-CIO, or of any other labor organization,or discourage our employees from exercising the rightssecured to them under the National Labor Relations Act,by means of discriminatory discharge or discriminationin any manner in regard to hire, tenure of employment,or any term or condition of employment.WE WILL NOT in any manner interfere with, restrain,or coerce our employees in the exercise of the right toself-organization, to form labor organizations, to joinor assistInternational Union, United Automobile, Aircraft& Agricultural Implement Workers of America, UAW-CIO,or any other labor organization, to bargain collectivelythrough representatives of their own choosing and toengagein collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities,except to the extent that such right may be affected by anagreementrequiring membership in a labor organizationas a condition of employment, as authorized in Section 8(a) (3) of the Act.WE WILL offer Emma Bandy, Nettie M. Harper, RubyHobbs, Louise Lembke, Elsie Mary May, Nona Shaw,Mildred Spangler Ludwig, Hazel Timmons, Nadine Ring,and Annabell Woolen immediate and full reinstatementto their former positions and make them whole for any INJECTION MOLDING COMPANY653loss of pay suffered,and we will make whole Evelyn Russellfor any loss of pay she suffered.All our employees are free to become, remain,or to refrainfrom becoming,members in good standing of the above-namedunions, or any other labor organization,except to the extentthat such right may be affected by an agreement in conformitywith Section 8(a) (3) of the Act.INJECTION MOLDING COMPANY,Employer.Dated................By................................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof, and must not be altered,defaced,or covered by anyother material.APPENDIX ANOTICE TO ALL MEMBERSOF INTERNATIONAL HANDBAG, LUGGAGE, BELT ANDNOVELTY WORKERS' UNION, KANSAS CITY PLASTICAND NOVELTY WORKERS' UNION, LOCAL NO. 160, AFLPursuant to a Decision and Order of the National LaborRelationsBoard, and in order to effectuate the policies oftheNational Labor Relations Act, as amended,we herebynotify you that:WE WILL NOTcause or attempt to cause InjectionMolding Company,itsagents,successors,and assigns,todischarge or otherwise discriminate against any ofitsemployees because they are not members in goodstanding of the undersigned union, or in any other mannercause or attempt to cause the Respondent Company other-wise to discriminate against its employees in violationof Section 8 (a) (3) ofthe Act.WE WILL NOTin any like or related manner restrainor coerce Respondent Company's employees inthe exerciseof their right to self-organization, to form, join,or assistlabor organizations,to bargain collectively through repre -sentatives of their own choosing and to engage in otherconcerted activities for the purpose of collective bargainingor other mutual aid or protection and to refrain from anyor all of such activities,except to the extent that suchright may be affected by an agreement requiring member-ship in a labor organization as a condition of employmentas authorized in Section 8 (a) (3) of the Act. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL make Annabell Woolen whole for any loss ofpay she may have sufferedas a resultof the discrimina-tion against her.INTERNATIONAL HANDBAG, LUGGAGE,BELT AND NOVELTY WORKERS' UNION,KANSAS CITY PLASTIC AND NOVELTYWORKERS' UNION, LOCAL NO. 161, AFL,Union.Dated ................By........................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof, and must not be altered, defaced, or covered by anyother material.Intermediate ReportSTATEMENT OF THE CASEUpon separate charges duly filed by Emma Bandy,Nettie M.Harper, Ruby Hobbs, LouiseLembke, Elsie Mary May, Evelyn Russell, Nona Shaw,Mildred Spangler,Iand Hazel Tim-mons,all of which charges were filed under date of September 6, 1950;Nadine Ring whosecharge was filed under date of September 27, 1950,Annabell Woolen whose charge in CaseNo. 17-CA-354 was filed October 18, 1950, and whose charge in Case No. 17-CB-38 wasfiledOctober 18, 1950,individuals against InjectionMolding:Company, of Kansas City,Missouri,herein called Respondent Company or the Company;and.in Annabell Woolen'sCase No 17-CB-38 against International Handbag,Luggage,Belt and Novelty Workers'Union,Kansas City Plastic and Novelty Workers' Union Local No. 161, AFL, herein calledRespondent Union or the Union, the General Counsel for the National Labor Relations Board,herein called, respectively,the General Counsel and the Board,caused the cases to beconsolidated and issued a consolidated complaint dated September 28, 1951,against saidRespondent Company and the Respondent Union alleging violations of the National LaborRelations Act, as amended, 61 Stat. 136, herein called the Act, within the meaning of Section8 (a) (1). (3),and (4);Section 8(b) (1) and(2); and Section 2 (6) and(7).Copies of the charges,the consolidated complaint,order consolidating the cases,and notices of hearing wereduly served upon Respondent Company, Respondent Union, and upon all of the above-namedclaimants.With respect to the unfair labor practices,the complaint alleges in substance that: (1)From on or about March 7, 1950, and at various tunes thereafter,Respondent Companyby its officers and agents interfered with, coerced,and restrained its employees bythreatening said employees with loss of employment if they joined or remained membersof the International Union, United Automobile,Aircraft & Agricultural Implement Workersof America.UAW-CIO,hereinafter referredto as the UAW-CIO, or engaged in other con-certed activities,and by offering employees financial benefits if they refrained from en-gaging in activities supportingthe UAW-CIO; (2)RespondentCompany byits officers andagents did,on or about the dates appearing after their names, discharge the followingemployees:Mildred(Spangler)LudwigJuly 13,1950Emma BandyJuly 25,1950Ruby HobbsJuly 25,1950Louise LembkeJuly 25,1950Nona ShawJuly 25,1950'At the time of the hearing Spangler gave hername asMildred Spangler Ludwig, and isreferredto in the record occasionallyand at timesby both oreither surnames. INJECTION MOLDING COMPANY655Hazel TimmonsJuly 25, 1950Nadine RingJuly 25, 1950Nettie M. HarperAugust 8, 1950Elsie Mary MayAugust 23, 1950Annabell WoolenSeptember 25, 1950 2(3) Respondentcompany byits officers and agents,after the dates appearing next to theirnames set forth above,failed and refused, and continues to fail and refuse,to reinstate thenext above-named employees;(4) said Respondent Company did by its officers and agentsfailand refuse to reinstate Ruby Hobbs during the period from about July 25, 1950, to onor about September 26, 1950, Nadine Ring from on or about July 25, 1950, to on or aboutSeptember 27, 1950;(5)Respondent did by its officers and agents reinstate or reemployNadine Ring, Evelyn Russell, and Ruby Hobbs on or about September 26, 1950, at a lowerrateof pay than it formerly paid them because of said employees' refusal to withdrawunfair labor practice charges which said employees had filed with the Board; (6) RespondentUnion by its officers and agents on or about September 16, 1950, and various times there-after,demanded that the Respondent Company discharge Annabell Woolen, an employeeof said Respondent Company, because she was not a member of Respondent Union; saidRespondentCompany, pursuant to the demands of Respondent Union set forth above, didon or about September 25, 1950, discharge said Annabell Woolen because she was not amember of said Respondent Union and because of said Woolen's membership in and activitieson behalf of the UAW-CIO; (7) on or about December 1, 1950, Respondent Company did offertoreinstateor reemploy Annabell Woolen, on condition that said Woolen withdraw theunfair labor practice charge which she had filed with the National Labor Relations Board,and did refuse to reemploy said Woolen because of her refusal to withdraw the chargeswhich she had filed with the Board as aforesaid; and (8) by the acts above described, Re-spondent Company restrained and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act in violation of Section 8 (a) (1), (3), and (4) and Section 2(6)and (7) of the Act; and Respondent Union, by the acts above-described, in causing Re-spondentCompany to discriminate against Annabell Woolen in violation of Section 8 (a)(3)of the Act, thereby restraining and coercing the employees of Respondent Companyin the exercise of the rights guaranteed in Section 7 of the Act,thereby violated Section 8(b) (1) (A) and (2) and Section 2 (6) and (7) of the Act.The Respondent Company's answer, duly filed, admitted the corporate character of Re-spondent Company; the fact that it is engaged in the manufacture of plastic products in itsplant locatedin KansasCity,Missouri; that it annually purchasesraw materialsand equip-ment valued in an amount in excess of $100,000, and annually makes sales of manufacturedproducts valued in excess of $100,000 and, that as to both purchases and sales, approxi-mately 75 percent of the former represents shipments from its Kansas City, Missouri,plant to'poinis outside the State; and as to both the Unions involved herein, each are labororganizations within the meaning of Section 2 (5) of the Act; and further alleges that AnnabellWoolen was terminated for failure to tender her initiation fees uniformly required as acondition of acquiring and retaining membership in the International Handbag, Luggage,Belt and Novelty Workers'Union pursuant to a valid union-shop provision in a contractbetween Respondent Company and said Union.Respondent Union's answer denies the commission by the Union of the alleged unfairlabor practices set forth in the complaint.Pursuant to notice the hearing was held between October 16 and October 27, 1951, atKansasCity,Missouri, before the undersigned Trial Examiner duly designated by theChief Trial Examiner. The General Counsel and Respondent Company were representedby counsel and the Respondent Union by an international representative. All participatedin the hearing, were afforded full opportunities to be heard, to examine and cross-examinewitnesses,and to introduce evidence bearing upon the issues.All parties were afforded anopportunity to argue before the undersigned upon the record. Counsel for the General Coun-sel and for the Respondent Company availed themselves of such opportunity. Parties wereafforded an opportunity to file briefs with the undersigned and briefswerefiles by counselfor the General Counsel and counsel for the Company, which have been duly consideredby the undersigned.Upon the entire record in the case and from his observation of the witnesses, the under-signed makes the following:2 Evelyn E. Russell, whose charge alleges her discriminatory discharge as of July 28,1950,was not listed with other claimants at this point. Her case was fully litigated as willappear below. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTLTHE BUSINESS OF THE RESPONDENTCOMPANYInjectionMolding Company,RespondentCompany herein,isaMissouri corporationengaged in the manufacture of plastic products at a plant located in Kansas City.Missouri.In the course and conduct of its business,Respondent Company annually purchases rawmaterial and equipment valued at an amount in the excess of $100,600, of which approxi-mately 75 percent represents shipments received by it from sources outside the State ofMissouri.During the same period,the Respondent Company sold plastic products valued atan amount in excess of$100,000, of which approximately 75 percent represents shipmentsfrom its KansasCity,Missouri,plant to points outside the State. 3ILTHE LABOR ORGANIZATIONS INVOLVEDInternational Union, United Automobile,Aircraft & Agricultural Implement Workers ofAmerica, UAW-CIO, hereinafter referred to as UAW-CIO, and International Handbag,Luggage,BeltandNoveltyWorkers'Union,Kansas City Plastic and Novelty Workers'Union,Local No. 161, AFL,are labor organizations within the meaning of Section 2 (5)of the Act.III.THE UNFAIR LABOR PRACTICESA. The discriminatory discharges; interference, restraint,and coercion1.Background;events antedating and leading up to the dischargesPrior to January 1, 1950, the Respondent Company had a collective-bargaining contractwith Local 710, International Union of Mine.Mill and Smelter Workers, C.LO., hereinafterreferred to as Mine-Mill.The last contract between Respondent Company and Mine-Millwas executed under date June 21, 1949, and was amended by three different supplementsthereafter,the last of which was executed December 29, 1949. and each supplement wasmade retroactive to July 1, 1949.4 By its terms the contract was to remain in full forceand effect until July 1.1950,and for successive yearly periods thereafter,unless 60 days'notice prior to annual expiration date be given by either party of a desire to modify or amendthe agreement,"and in such case, the agreement shall continue in full force and effectuntil superseded by a new agreement."The record,without dispute, discloses that on February 15, 1950, the Congress of Indus-trial Organizations,hereinafter referred to as CIO, revoked the Certification of Affiliationof Mine-Mill and expelled it from the CIO; on this same date, February 15, Don Montgomery,chief of the UAW-CIO's Washington,D.Q. office,by telegram informed Luther Slinkard,UAW-CIO area director at Kansas City, Missouri,of such expulsion;Slinkard in turn noti-fied Respondent Company by letter on February 15 of such expulsion;and under date February17 forwarded a copy of Montgomery's telegram,above-referred to, to the Company. Fol-lowing the expulsion of Mine-Mill from the CIO, as above set forth,and prior to February15, 1950,the UAW-CIO and Local No. 132 thereof,succeeded in getting a substantial numberifnot the majority of the members of Local No. 710 of Mine-Mill to join Local No. 132,UAW-CIO.Under date of February 15, 1950,Luther M. Slinkard,as UAW-CIO area director, byletter informed the Company that a majority of its employees had designated the UAW-CIOas their sole bargaining agent and requested that the Company advise whether it wouldvoluntarily recognize the UAW-CIO as bargaining agent of its employees,notwithstandingthat Mine-Mill contract,by its terms, did not expire until July 1, 1950.The Company made no reply to Slinkard's letter;and on February 16, Slinkard filed anRC petition with the Regional Director for the Board's Seventeenth Region.William K.Archer,president and manager of Respondent Company, was absent from theplantat the time UAW-CIO,on behalf of Local No. 132, demanded recognition.Archerreturned to the plant early in March and within a day or two was called upon by John E.SFacts found in this section are based upon allegations in the complaint admitted by theanswer of Respondent Company.4Certain portions of this contract will be further referred to hereinafter. INJECTION MOLDING COMPANY657Rinkenbaugh, international representative of UAW-CIO, and Don Hayward,6 then presidentofLocal No. 132, UAW-CIO, who requested recognition of the UAW-CIO as bargainingrepresentative of Archer's employees. According to Archer, he told the two that the mattershould be determined by the Board election. 6At a Local 132 meeting held during February, Elsie Mary May? was elected union stew-ardess for the production department and Mildred Spangler was elected stewardess inthe bottle room. Following her election as stewardess, May was active on behalf of Local132; she passed out authorization cards and buttons;and collected signed application- for-membership cards. On or about March 4, 1950, May had an altercation with Foreman RobertPetrovic of the production department which had to do with showing another employeehow to operate May's machine. After some argument was had between May and Petrovic,the latter sent May home.8 Over the weekend, May wrote up her version of the disputewith Petrovic and on Monday morning, March 6, following, turned the letter in to the com-pany office.Archer, who had been absent from the plant, returned on that day. Later inthe day, May was called to the office and in thepresenceof Alex Petrovic (Robert Petrovic'sbrother),BillBanken, and Everett Epling was discharged by Archer. After the foremenhad left the office, May suggested that Archer reconsider his act in discharging her andlet her know the results thereof. In this connection, May testified:Q.Anything further said'A.Yes.Mr.Archer said, "Well, Elsie, we have a lot of bad tickets on you, youhave put out a lot of bad work, and I think we'll just let you go." So the foremen allgetup and walked out of the room, single file, and I stand there in the door room,[sic] and I said, Mr. Archer, "I think youare making a mistake," I says, "I havenever been in this office before until I was a steward in all the years I have workedhere, I have stayed out, but thought it was my duty to come and talk to you," and hesays, "Well, what about this Union? Come over here and sit down and tell me aboutit." So we went back and sat down and talked.Q.Go on. What was said?A.And I said, "Well, at the February meeting I was elected steward in the pro-duction department, and Mildred Spangler was elected steward in the bottle room,"and he said, "Well, why don't you form a little union of your own?" And I said, "Well,there has always been so few of us here that we never did give it very much thought."So we just sort of stopped talking after that, and Mr. Archer said that he would canme tomorrow.Q.About what?A.Because I had said again, "Well, Mr. Archer, won't you think it over or won'tyou talk to the foremen about me," and he said "Yes," thathe would talk to the foremen,and that he would call me tomorrow morning.Q.Did you return to work the next morning?A.No, I didn't.Q.Will you explain that?A.Well, the next day, before noon - -Q. (Interrupting) What was the normal hour to punch in in the morning?A.7:30 to 3:30.Q.Did you punch in at 7:30?A.No, I didn't go to work the next day.Q.Why not?A.He was supposed to call me at my home the next dayQ.But did you return to the plant the next day?A.Yes, I did. I returned with Pete Rinkenbaugh and Don Hayward.Q.Who are they?A.They areInternationalU.A.W.-C.LO. men.Q. I see. And you and Mr. Rinkenbaugh and Don Hayward conferred with Mr. Archer,did you?A.Yes.6The record indicates that Hayward had been an official of Local No. 710, Mine-Mill,prior to its expulsion from the C.I.O.6 Neither Rinkenbaugh nor Hayward were called as witnesses herein.7May's alleged discriminatory discharge as of August 2, 1950, is discussed below.8It was then after 11, p. m. and May's shift had ended. 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.And as a result of that conference it was decided that you would return to work,wasn't it?A.Well, in a way.At noon time --MR BROWNE:Pardon me,I didn'tget the witness'answer.(Answer read)Q. (By Mr.Sacks)DidFyou thereafter'return to work?A.Do you mean that same day?Q.Well,did yourn'to work the same day?A.No, not thesame day.Q.Did you return to work thefollowing day?A.Yes.Q.Do you rememberthe day when you returned to work after your one day of notworking?A.March 8.On March 8,the day of Elsie May's reinstatement as above set forth,Archer called ameeting of all production employees and addressed them.Among other things, he suggestedthat the employees form a company or independent union;sometimesiIn the te$titiionyreferred to as I.M. Co. Union.On this occasion Archer statedthat the UAW-CIO had nopart in Elsie May's reinstatement on March 8.With reference to the organization of an independent or a company union,Archer testified:Q.Mr. Archer,in the monthof March 1950 did you calla meeting of the employees?A.Yes, sir.Q.Did you havemore than one meeting?A.Yes, sir.Q.What did you say atthe first meeting in substance?A.Well,in substance,i'told the employees that I would recognizeany union theywanted,that theyvoted into the plant,and I would not recognize a union unless a unionelection was held.Q.Did you readthat speechor did yougive it extemporaneously?A. It was extemporaneous.Q.Did you sayanything else at that meeting thatyou now recollect?A. I don'trecall the entire speech.Arehertestified,however,that at this first speech,he did notsay that before he wouldrecognizethe UAW-CIO he wouldclose the plant, or words to that effect.Q.Did you say you had a secondmeeting of the employees, is that correct?A.That is correct.Q.What tookplace at that meeting?TRIAL EXAMINER WARD: Which oneis that with reference to time?MR BROWNE:Thank you, sir.Q. (By Mr.Browne)How long after the first meeting did the second meeting takeplace?A. I'd "say about a week.Q.What tookplace at that meeting?A. I again addressed the employees and told themthat Mr.Rinkenbaugh had talkedtome again,that I wouldn'thave anythingshoved down their throat,Iwould be guidedby a decisionthey madeat an election.Q.Did you say anythingon this occasion about an independent union?A. I told them that if they couldnot settle their differences in the union, amongthe unions,that an independent union might be the answer.Q.Did youpromise themany benefit if they formedan independent union?A. I did not.Q.Didyou threaten themwith anyreprisal or discharge or anything like that iftheydid not form an independent union?A.No, sirQ.Did you tellthem thatbefore youdealtwith the UAW-CIO youwould close downthe plant, shut the doors or move away or words to that effect?A. I did not.While the foregoing is substantially all the testimony given by Archer with reference tohiscomment or suggestion as to an independent or a company union,certain employeespresent at the 2 March meetings testified to different versions of the events.Mildred Ludwig INJECTION MOLDING COMPANY659testified that she was present at the meeting on March 8,the day on which Elsie May re-turned to work as is elsewhere referred to herein,and testified that Archer spoke for about20 minutes and had 3 pages to read.9Ludwig testified:Q.Willyou tell us what you recall of what he said?A.Well,he said that he didn'tknow whythat we wanted to belongto the UAW-CIO,that theywere automobile workers and not plastic and he saidthat theyreally weren'tinterest in us anyway, wewere such a small plant, and being we was a small plantwhy couldn'twe just elect our own officers in there,and if we had any grievanceswe could take them up with the foremanor forelady,and if we couldn't settle themthen,why, his doorwas always open to us kids and we could come in and talk to him,and he also mentionedthat coldsteel which you couldn't eat.Q.Do yourecall anything else he said about that?A.No, I can'tright at the present.He also said that he would close his doors beforehe would lettheUAW-CIO come inand tell himhow to run hisbusiness, that hewould nothave them in there.Q.Do yourecall anything else he said?A.Well,hesaid the union did not give Elsie May back her job, that hegave it toher himself.Ludwig further testified that Forelady Dorothy Rodgers,Alex Petrovic(a salesman and nota supervisory employee),and Everett Epling,a foreman,were each asked by Archer iftheyhad anything to say.As to Forelady Rodgers, Ludwig testified that she stated that "shehad been very happy in the employment of Mr.Archer and he had always been fair to her."Alex Petrovic stated "he didn'tknow why we wanted to belongto the UAW-CIO, that theyhad never--he felt like all he had ever done was pay his dues when he formerly belongedto it."And that Epling stated, "I don't know,why in the hell you want to belongto the UAWCIO when they never did a damn thing for me when I belonged to them."Emma Ruth Bandy testified she was present at a speechby Mr.Archer the first part ofMarch 1950.She testified:Q.Do you recall what Mr. Archer said in his speech?A.Mr.Archer said he wanted us to know that Pete Rinkenbaugh didn't get ElsieMay her job back,that he gave it back to her out of the goodness of his heart.Q.Do you recall anything else Mr.Archer said?A.He said that the UAW was not coming into the Injection Molding Company, thathe would close his doors first.Ruby Eileen Hobbs testified:Q.Was thereever any occasion when any of your supervisorsor companyofficialsspoke to youabout any union?A.Yes.Q.Who spoketo you and when,if you recall?A.Well, Mr.Archer made a speech about a company union.Q.Do yourecall when this speech took place?A. In March.Q.What year.Last year?A.Yes.Q.Can yourecall what Mr. Archer said?A.Well,itwas about putting Elsie May back to work, that he had put her back towork on hisown will,and that he would like for us to allworktogether,that he wouldmake up a contract for all of us if we would work together, and this contract would bemade out that we would receive our wages,our raises,and our vacations.That is aboutall I can recall in the speech. 109While Ludwig states that Archer read the speech on March 8,the undersigned is of theopinion she is in error as to the time that a speech was read, and that the speech the weekafter March 8 was one at which Archer read from a prepared draft.10 While Ludwig,Bandy, and Hobbs were not too certain as to which statements Archermade at which March meeting above-referred to, the undersigned credits their testimonyas having been stated at one of such March meetings;and therefore does not credit testi-mony of company witnesses in conflict therewith.As is set forth below, Archer publishednotices attempting to "disestablish"the independent or company union and thereby tacitlyadmitted his attempt to organize it. 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDFollowing the March 8 speech,a petition was circulated among employees for the forma-tion of the so-called company union,but insofar as is disclosed by the record it met withlittleor no success.Thereafter,an effort was made to enlist the employees to join theInternational Association of Machinists,hereinafter referred to as LAM,without any affirm-ative results being disclosed by the record herein.The record discloses,however,as to the IAM union,that Respondent Company's foreladyin the bottle room,Dorothy Rodgers,actively aided such union's agent, Angie Curtis.Rodgers,in part testified.Q.Do you recallwhen Angie Curtis was soliciting on behalfof the LA.M.'A. I knew she was soliciting,but I wouldn'tsay it wasI.A.M. I wouldsay it wasdifferentthan the U.A.W.Q.Didshe ask you to see certain employees?A.Yes,she asked me if I would send them out and I told her I would.Q.And did yousend them out?A. I did.Q.And thatwas during working hours, too?A.Yes, sir.Q.You gavethem relief(replacements)to see AngieCurtis?A.Yes,sir. I would rather state that I gave them permission to see Angie Curtis. isEmma Ruth Bandy,in this connection,testified:Q.Did you ever have any conversation with anyone other than Mr.Archer whorepresented the Company regarding any union?A.Yes,Dorothy Rodgers.Q.When did Dorothy Rodgers speak to you?A. It was about a week or ten days before we went out on strike.Q.Do you recall what she had to say9VA.Well,she came to us and told part of us girls that we should go out and talk toAngie Curtis in the lunchroom.-Q: At the direction of Dorothy Rodgers,did you go out and talk to Angie Curtis?(Emphasis supplied.)V-A.Yes. isQ.Tell the Examiner what Angie Curtis had to say to you?A.Angie Curtis wanted us to sign cards for the A.F. of L.Machinists Union, Local92.Q.You say Dorothy Rodgers told you to go and speak to Angie Curtis, is that correct?A.Yes, sir.Q.Did you go alone or with someone else to speak to Angie Curtis?A.Dorothy told us for Nadine Ring and me to go.0Q. (By Mr. Hoffman)Did you see anyone else at or about the time you went out tosee Angie Curtis?A.Could I answer it in a different way?TRIALEXAMINER.You don'tunderstand the question?ii Therecord discloses that Curtis subsequently became secretary-treasurer of Re-spondent Union.12 Rodgers further testified that she gave employee Al Cottman permission to hand outU.A.W. cardsand gave Elsie May permission to talk to Mildred Spangler,who "was sug-gested as the U.A.'s stewardess in the bottle room ... " during working hours.The recorddiscloses that May and Spangler had each been elected as a UAW-CIO stewardess at theFebruary meeting of such Union.isAs is quoted hereinabove.Rodgers testified that she, at Curtis'request, sent employeestoCurtis in the lunchroom where the latter solicited them to join a union other than theUAW-CIO.On direct examination of Rodgers,Attorney Browne prefaced a question asfollows:"All right, now,Emma Bandystates that after she was given permission to seeCurtis about joiningthisI.A.M. and etc.,"thus implied that Bandy had requested suchpermission.Such implication is not borne out by the facts inasmuch as Rodgers' directiontoBandy amounted to an order by the former as Bandy's forelady and not a request byBandy. INJECTION MOLDING COMPANY661Q.Do you understand the question?A. I understand the question,but I can't answer it like thatQ.Did you see anyone else or didn't you?A.Dorothy told us when two came back in for us to leave our machines and to go., isthat all right?MR BROWNE:Go ahead.Q. (By Mr. Hoffman) Do you recall what you said to Angie Curtis9A. I told her I belonged to the C.LO., that I didn'twant to join any other union.Q.After this conversation with Angie Curtis, what did you do?A.Angie kept trying to tell us what a good union it was,and that we would benefit byit,butwe couldn'tsee it that way, so finally Dorothy told her to let us go back to ourown machines.Q.Did anyone speak to you after you went back to your machines?A.Yes.Q.Whospoke to you?A.DorothyRodgers.Q.Did she speak to you once or several times after you returned to your machine?A.She came back several times and talked to me.Q.Tell us as near as you can remember what Dorothy Rodgers said to you when shecame back to your machine after you had talked with Angie Curtis?A.She asked me if I wanted another chance to go out and sign up with the A.F.L., andI told her no, I didn't think so,and she went away and she came back again and she said,"Emma,do you want another chance to go out and talk with Angie," and I told her no.So she came back and said,"You know,a lot of girls are going to be out of a job overthis C.I.O. trying to get in here,"and I said, no, I didn't know that they were.Q. Is that all you can recall of your conversation?A.No, she said,"what will you do for a job when you lose out," and she said, "I'llgive you another chance. Emma,to go out,"and I told her no, I didn'twant to.She said,"You girls don't want the A.F. of L.,you didn'twant a company union, what do youwant," and she was pretty angry and she walked away.In this same connection Ruby Hobbs testified that some 2 or 3 weeks before the strike ofApril 15, 1950,Rodgers told her to go and talk with Angie Curtis. Hobbs testified:Q.Tell the Examinerjust what went on,what DorothyRodgers said to you and whatshe told you to do,if anything?A.DorothyRodgers came to my machine and told Mildred Spangler(Ludwig) and Ito go out in the lunchroom and speak to Angie Curtis.MR BROWNE.Just a minute.Q. (By Mr.Browne)Told whoto go out?A.Mildred Spangler.Q. (By Mr.Hoffman)Do you wantto continue with what occurred?A.Yes.We went out in the lunchroom and Angie Curtis handed us a card and askedus if we would signwith theirunion and it wasthe LA.M. union.Q. (By TrialExaminer Ward)I.A.M.?A.Yes. And MildredSpangler spoke up and said,"Well, what happened to the com-pany union,"and AngieCurtissaid that the girls didn't seem to want a company union,so she asked us if we was going to sign up. And I said I had signed up for one card,and that wasC.LO.-U.A.W., and thatwas good enough for me, andIwent back to mymachine and went to work,except Dorothy Rodgers did come in once when we were inthe lunchroom talking to Angie Curtis, and she - -TRIAL EXAMINER. Off therecord.(Discussion off the record)TRIAL EXAMINER WARD:On the record. Proceed 14Evelyn Russell stated that she heard a conversation between Rodgers and Bandy. Shetestified:Q.This wasa conversation between whom and who else?A.Dorothycame up to Emma,and I don't know what all she had said.Q.What did you hear there?14 The questions next following in the record had to do with matters other than the solici-tation by Angie Curtis of the employees to sign with the IAM.2832300 - 54 - 43 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDA.What I heard Dorothy say was, you girls don't want a company union and youdon'twant an A. F. of L., and she mentioned another one, I don't know what one it wasbecause there was so many, and she said what do you girls want, and she looked at meand Emma both when she said it, and she said the C.LO. is not getting in here, andthen she left the room isWhile Rodgers categoricaly denied the testimony of Bandy and Hobbs in this connection.and could not remember making such statements in Russell's presence,the undersigneddoes not credit Rodgers'denials or alleged loss or lack of memory in the instance nextabove referred to and finds that the statements of Rodgers as testified to by Bandy,Hobbs,and Russell were made at the times and places substantially as testified to by them.On or about March 23,1950,16 the Respondent Company discharged employees LillianNagle and Annabell Woolen, machine operators.On the following day, March 24, Rinkenbaughfiled charges with the Board'sRegional Office at Kansas City, Missouri,on behalf of LocalNo. 132,UAW-CIO,alleging such discharges to have been discriminatory ones;he furthercharged that on or about March 6, Respondent Company "dominated the formation andadministration of, or contributed to the support of the L M.Co., an independent union; andon March 16,1950, and since such dates,the Company is [sic]also assisting and contrib-uting to the support of" the IAM.On March 26 Rinkenbaugh filed an amended charge wherein such charge was enlargedby adding an allegation of Respondent Company'srefusal to bargain with UAW-CIO onFebruary 15;and by threats to close its plant in the event UAW-CIO representation in theplant and by other acts and conduct,interfered with, restrained,and coerced its employeesiiithe exercise of the rights guaranteed in Section I of the Act, all in violation of Section 8(a) (1), (2), (3), and (5) of the Act.Under date of March 28,LinusWampler,as "Administrator,"by letter informed theRespondent Company that on that date John Clarke,international president of Mine-Mill,had in his official capacity informed Wampler of the fact that Local Union No.710 Mine-Mill officials had vacated their respective offices as president,recording secretary, andfinancial secretary;and of Wampler's appointment as administrator to succeed to the dutiesof the resigned officials of Local No. 710,together with the books,records, funds, andany other property of International Mine-Mill or to Local Union No. 710.Wampler further and in part advised Respondent Company that with respect to the thenexisting agreement between Local No. 710 and Respondent Company, that:You are further advised that the undersigned is solely and fully authorized to exercisethe powers of office heretofore exercised by said aforementioned persons, and par-ticularly to receive from you said amounts of money due under said agreement.On or about April 17, the UAW-CIO and Local 132 called a strike against the RespondentCompany. On April 21, the Respondent Company filed charges with the Board against saidlabor organizations allegingthat theyhad engaged in and were engaging in unfair laborpractices within themeaning ofSection 8 (b) of the Act.Harry L. Browne, counsel for Respondent Company and a principal witness, testifiedthat he had been employed by Respondent Company since April 13, 1950; from such date tothe date of the hearing herein, namely October 24, 1951, he has continuously representedtheRespondentCompany in labor relations matters, having met with and conferred withUAW-CIO international and local officials on those occasions when the UAW-CIO unfairlabor practice charges filed against RespondentCompany,referred to herein above, andthe unfair labor practice charges filed against UAW-CIO by Respondent Company. Therecord discloses that during the course of his employment as counsel for the RespondentCompany, he drafted documents,agreements,and notices to all the employees, in whichhe invariably included statements to the effect that employees had the right to self-organi-zation,engage inconcerted and union activities and/or to refrain from such; and that theRespondentCompany would not interfere with, restrain, or coerce its employees in theexercise of such rights. Under date of May 3, 1952, while the strike was still in progressat the Respondent Company'splant,Browne prepared and Respondent Company posted anotice as follows:is When Rodgers was asked, "Did you make such a statement as that?", shereplied,"I never remembermaking such a statement as that."i6Unless stated otherwise,all events referred to herein occurred in 1950. INJECTION MOLDING COMPANY663NOTICE TO ALL EMPLOYEESMay 3, 1950All our employees have the right to self-organization,to form, join,or assist labororganizations whether it is theU.A.W.-C.LO., or the A.F.L. or any other labor organi-zation to bargain collectively through representatives of their own choosing, and toengage in other concerted activities for the purposes of collective bargaining or othermutual aid or protection Our employees also have the tight to refrain from all of such^^activities.We will not interfere with,restrain,or coerce our employees in the exerciseof these rights.ThisCompany will not dominate or interfere-withformation or administration ofthe LM.C.O. independent Union arid,insofar-as-such Union is concerned,it is dises-tablishedand no longer in existence:This-:Company will not-assist or contribute tothe support of the International Association-of Machinists or any other labor organiza-tion. (Emphasis supplied.)We will not discriminate in regard to hire or tenure of employment or any term orcondition of employment against employees because of a membership in or activity onbehalf of any labor organization.No one is authorized to speak for thisCompanyon labor matters except the under -signed.Our supervisors have been instructed accordingly.If there are any violationsof these instructions,Iwould appreciate your telling meThank youInjectionMolding CompanyInjectionMolding CompanyBy ...................................Under date May 1, 1950, on a letterhead of International Union--Region No. 5, reading asfollows:UNITED AUTOMOBILE AIRCRAFTAGRICULTURAL IMPLEMENT WORKERSOF AMERICA, LUTHER M. SLINKARD,AREA DIRECTOR OF UAW-CIOSlinkard wrote Respondent Company as follows:Injection Molding CompanyAttn:W. K. Archer3823 Independence AvenueKansasCity 1,MissouriGentlemen:Re:ContractNegotiationsUAW:CIO, Ldcal 192Enclosed is copy of formal notice which is submitted in accordance with therequire-ments of the Taft-Hartley Act and Paragraph No. 52 i7 of the current agreement coveringallof the employees of your Company which is subject to re-negotiations as of July 1,1950.Please give written indication to the undersigned as to ilie date, time and place whenyou will be available for negotiations within the immediaie future.Yours very truly,cc.RussellLerner,UAW, Reg. Dir./s/ Luther M. SlinkardLuther M. SlinkardArea Director17 ParagraphNo. 52referredto above hasreference to a paragraph containedin the Mine-Mill contract between the latter and Injection Molding Company executedunderdate of June21, 1949. 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDEnclosed with the foregoing letter was a document entitled"60-DAY NOTICE TO EM-PLOYER,"which requested a meeting by the Respondent Company with the area directorof UAW-CIO for thepurpose of negotiating terms of a "modified contract."On May 2,Harry Browne,as attorney for the Injection Molding Company,answered theSlinkard letter and request, stating in part:Since the U.A.W.-C.I.O.,Local 132 is neither party to the contract concerning whichyou speak or is it the collective bargaining representative of the Company's employees,we must respectively decline to meet or negotiate with you as you request.Imight add that the U.A.W.-C.I.O. itself has already acknowledged these facts bythe filing of its petition for representation with the National Labor Relations Board onFebruary 16,1950, Case No. 17-RC-675Moreover,that petition states that the recog-nized or certified bargaining agent is the International Union, Mine,Mill and SmelterWorkers'Local #710. isUnder date of June 2, 1950,the RespondentCompany byits counseland the UAW-CIO,by Rinkenbaugh,signed an agreement in connection with a settlement of thestrike, whichprovided in part,as follows.The strike now in progress at the plant will be discontinued The Company will rein-state all strikers including Annabell Woolen, without discrimination, provided, however,LillianNagle is not to be reinstated. Nagle and Woolen will receive one-half back payfrom March 23, 1950, to April 17, 1950, at their regular hourly pay, less social secu-rity and withholding tax.The Union will withdraw its charges against the Company filed with the National LaborRelationsBoard and docketed in Case No17-CA-275.The Company will withdraw itscharges against the Union filed with the National Labor Relations Board and docketedas Case No.17-CB-28.aaaaaaaa...the Company and the U.A. W. -C.I.O. both agree that the employees have the rightto self-organization,to join, form,or assist labor organizations,including the U.A.W.-C.I.O., or any other labor organization,to bargain collectively through representativesof their own choosing,and to engage in concerted activity for the mutual aid and pro-tection,or to refrain from any or all such activities.It is understood that neither theCompany,the U.A. W. -C. LO.,nor any other labor organization,has the right to inter-ferewith,restrain,or coerce employees in the exercise of these rights.It is alsounderstood that the Company will not dominate or assist the formation and administra-tion of theI.M. CO.Independent Union and, and insofar as such union is concerned,itis disestablished and no longer in existence. (Emphasis supplied.)A copy of this agreement will be posted in conspicuous places in the plantAttachedto the foregoing was a further signed statement referredto asa "supplement"dated June 2, 1950, which, in part,stated:(General Counsel's Exhibit No. 4.)Lay-offs, if any,precedingthe election will be based on seniority. 19 (Emphasis supplied)The foregoingagreementprovided for a consent election to be held by June 30, 1950,unless theparties agreedon anearlier date.As provided by such agreement, the UAW-CIOwithdrew its charges in Case No 17-CA-275; and the Company withdrew its charges inCase No. 17-CB-25. Following a conference of the parties to such agreement with a fieldexaminerof the Board on June 8, the Regional Director on that day notified the parties thatthe charges in each case had, with his approval, been withdrawn without prejudice.Pursuantto strike-settlement (General Counsel's Exhibit No. 8) agreement of June 2,referredtoabove, the strikers returned to work on June 5 at which time Archer againis The document above described will be referred to further in the conclusions set forthhereinafter.i9 The record discloses that Respondent Union filed a petition for certification of repre-sentatives on May 1, 1950, which was docketed as Case No. 17-RC-761. INJECTION MOLDING COMPANY665addressed all the employeesreading froma prepared speech in which he set forth "theCompany'slaborpolicy"which was to the effectthat no organizationalactivity would bepermittedon company property during working hours, and, as was the case in the settlementagreementof June 2 (General Counsel's Exhibit No. 4) and the posted notice of May 3, eachhereinabove referred to, the employees were advised, in thelanguage ofthe Act of theirrights toengage inunion or concerted activities or to refraintherefrom. (Emphasis sup-plied.)Louise Lembke was employed by Respondent Company on October 26, 1949, andassignedto the bottle assembly room at her shift. The afternoon and night or 11 p. m. to 2 a. m.shiftswere supervised by Elizabeth and Elma Lou Cook, sisters. They rotated their shiftsof supervision.When first employed, Lembke joined Mine-Mill and in January 1950 joined UAW-CIO;joined in the April 17 strike and "walked the picket line regularly."When she returned to work after the strike she was assigned to the so-called "midnight"shiftand thereafter requested Dorothy Rodgers, floorlady and supervisor of the bottledepartment, to be changed to the afternoon shift She informed Rodgers that employeeHazel Timmons, m who was on the afternoon shift, was agreeable to exchanging shifts withher,and asked if Rodgers had any objections. Rodgers replied that she was making nochanges atthat time.Nona Shaw was employed during the first week of February 1950, and like Lembke wasassignedto the bottle assembly department. She requested assignment to the 7 a. m. to 3 p. in.shift,but agreedto take the 3 p. m to 11 p. m. shift, and indicated that she would not workthe 11 p m. to 7 a. m. shift.Shaw joined the UAW-CIO, joined in the April 17 strike, and participated in strike activi-ties.While on the picket line Archer asked her to return to work. She told him she couldnot cross the picket line and did not Shereturnedto work after the strike,and was assignedto the "midnight" shift.On the first night's work, Shaw and Lembke were assigned to work on a sealer, whichsealerwas shut down for a time, ostensibly for minorrepairs.Whereupon SupervisorElizabeth Cook assigned Lembke and Shaw to the basement to clean out the cellar, the workrequired that certain cardboard cartons located in an unlighted room be assorted as to sizein a largerroom that had a light, then tied up and returned to the darkened room.After about an hour spent on this cleanup job, Lembke asked Cook if the latter did notthink the assignment "was discrimination." Lembke testified:Q.Did she reply to your question?A.She said, "Don't jump on me, jump on Bob Petrovic, he is the one who sent youdown there."Lembke immediately spoke to Petrovic who was foremanin chargeof production, and"asked him if he didn't think it was discriminationputting two girlsat that hour in thebasement while there was [ sic) men on the job . . . ? "Petrovic told Lembke and Shaw if they didn't wish to work there (basement) to "timeout" and go home, which they did.The 2 girls left work about 3 hours before the end of shift time. When the 2girlsreturnedtowork the next night, their cards were not in the card rack. After contacting the office,new cards were supplied and Lembke and Shaw punched in and went to work.Archer testified that Rinkenbaugh called him concerning the cellarassignmentof Lembkeand Shaw, which Rinkenbaugh thought was discrimination, and that he (Archer) informedRinkenbaugh that he had receiveda report onthe matter, had discussed the case with hisattorney; had paid thegirlsfor the hours they did not work; and thought the matter shouldbe dropped right there.As noted heretnabove, Lembke had worked the 3 p. m. to the 11 p. m. shift prior to thestrikeAfter the strike, she was assigned to the 11 p m. to the 7 a. m. shift Also, asabove noted, Shaw was employed on the 3 p. m. to the 11 p. m. shift prior to the strike.After the strike she too was assigned to the "midnight shift" or the 11 p. m. to the 7 a. m.shift.Timmons, whose discharge is discussed below, was employed in the bottle assemblydepartment on October 26, 1949 She was first assigned to the evening or 3 p. m. to 11 p. m.shift.After a few days she requested Forelady Rodgers to transfer her to the day shift or7 a. m. to 3 p. m. shift, which was done. Following the strike, Timmons was assigned to the3 p. m. to the 11 p. m. shift. Miss May, Archer's office manager or secretary, informedm Timmons was also one of the strikers. Her discharge will be discussed below. 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDTimmons by telephone of such assignment notwithstanding that Timmons informed May"that Dorothy [Rodgers] an,4 I ;iad`agreed that I didn't have to work but [sic]the day shift."Timmons'shift was not changed.'Ring, whose discharge is discussed below,was first employed by the Company on August24. 1949 She joined the'April strike,and "walked the picket line." She returned to workafter the strike and was'assigned to the midnight or 11 p. m. to 7 a.in. shift.She thenaskedRodgers if there was any' chance of getting back on the day shift,Rodgers replied"yes, I believethere is,--Ihave been wanting to make some change,--(and) next weekthere is going to be some big changes."Nothing further has transpired in Ring's caseexcept that on July 25,1950, she was discharged.Her discharge is discussed below.Bandy was employedby the Companyon August 25, 1949.She was assigned to the bottleassembly room and put on theday shift.Except for some 2 or 3 weeks in February 1950,when she worked on the midnight shift,she remainedon the dayshift until she joined theApril strike.She returned to work after the strike and was assigned to the midnight shift.Hobbs was employedby the Company on October 27, 1949.She was assigned to the dayshiftandworked no other shift prior to the strike.On her return to work following thestrike she was assigned to the evening or 3 p.in. to 11 p.m. shift.Hobbs testified that shehad expressed no preference to her supervisory or company officials for any particularshiftRussell was employedby the Companyon September21, 1949.tlDuringJanuary 1950,Rodgers called Russell at the latter's home and itifoicmed her that she was making shiftassignments and inasmuch as Russell had seniority over employee Wanda Phillips,Rodgerswished to know which shift Russell preferred to work on.The latter stated that she pre-ferred theday shift soshe couldbe with herson in the evenings.She was accordinglyassigned to the day or 7 a.in. to 3 p.m. shift and worked on that shift until she joinedtheAprilstrike.On her return after the strike,she was, however,assignedback to the3 p. in. to 11 p. in. shift.Woolen was employedon February 7, 1950, andassigned to the bottle assembly room onthe 11 p. in. to the 7a. in. shift. As hasbeen detailed hereinabove,she was discharged onMarch 23, 1950,and pursuant to the strike-settlement agreement was returned to work onJune 5,1950, and assignedto the dayshift--7 a. m. to 3 p. mClaimantNettieHarper testified that during the latter part of March,Foreman BillBanken delivered Harper'spaycheckto her and asked her if she thought she had earnedher money. WhenHarper replied in the affirmative,Banken said that if she wouldtake "thatunion button off," she would get more. toHarper further testified that the proposed coming union election was being discussedbetween she,Banken,and one MikeGrevowiec,U and Banken stated that if the election washeld he wouldhave the AFLHarper asked,"Why we didn't have an election," Banken said"that UAW would not allowthe election in [sic] becausetheyknew we'd lose."Banken thenmade a remarkabout "why don't all the little plastic companiesform a unionof their own." ffiRichard Hessenflow was employed by the Respondent'-Company on October8, 1946. Atmaterial times herein,he was engaged as a floorman. It washis duty tofill the hoppers,carry awayproduction,make boxes,and relieve the operators on the plastic machines.Hessenflow joined theApril 17 strike,returned to work following the strike settlement.Some 2 or 3 weeks following the strike,Hessenflow had occasionto talk withhis foreman,BillBanken,ata time whentheywere changing colors on the plastic bottle machines Hetestified.Q.What didhe tell you?A.Well, he toldme that Mr.Archerwas going to fire Otto Wilson and I because hedidn't like us,we spent toomuch timeon the picket line.21Russell testified that she was hired in December of 1949.The employment records inevidencedisclosethe proper date as September21, 1949.n Woolen wasthe only I of the 8 UAW-CIO employeesof the bottle room assembly whoreturned to work after the strikewho wa_ r_r -signedto a "less desirableshift than sheheld prior to the strike." The recorddoes not indicate one way or the other whether Woolenexpressed a preference for any particularshift.Her eventual discharge on demand of theRespondent Union is discussed and described in detail below.At the time in question.Harper was wearinga UAW-CIO button.KThen an independentcontractorin maintenance of equipment for RespondentCompany.25Banken did not deny making the statement favoringthe AFL orhis prediction that theUAW wouldlose the election,if held;and expressly adrnittedrecommendinga "little plasticcompaniesunion" of their own. INJECTION MOLDING COMPANY667Q.Did he sayanything else?A.Well,he said RubyCook and EddyField,he like them,and he was going to keepthem because theydidn't spendso muchtime in the line.On cross-examination,with reference to Foreman Banken's statement to the effect thatArcher planned to fire Otto Wilson and Hessenflow,the latter testified:Q. (Interrupting)When you hadthis conversation(withBanken)?A.Yes.Q.Did youreport itto Mr. Archer?A.No.Q.Why didn't you?A.Oh, I figured I wason the list anyway anditwouldn't help me if I did report it.Q.You arestill working,aren't you?A.Yes.Q.As a matterof fact,Mr. Archerby noticeasked youto report infractions like thatto him,did he not?A. I believe he didQ.Why didn'tyou reportit to him?A.Just as Isaid,Ithought I was on the list(for discharge)anyway,so it wouldn'tdo any good if I did report it.Edward Field was employed by the Respondent Company on September9, 1947.During hisemployment,he was a machine operator and a floorman in the production room.Prior tothe strike,Foreman Banken discussed labor organizationswith Fieldand told the latterthat the group"would benefit more with a company union,if we had our own and own meet-ings"and that about a week later,in a further discussionwith Field, "...said we'd bebetter off if we hadan A. F.of L. union in and if we got theC.I.O. in,we'd always be onstrike "-.On the occasion when the strike began and as Field was leaving the plant,he told Banken"so long,"the lattersaid,"well,Iwouldn'tbe back inthere again because Mr Archerwould close the plantbefore he'd allow the CIO in." 26As setforthhereinabove,ElsieMaywas discharged on or about March 7, 1950, andreturned to work on or about March 8, as is also set forth hereinabove.Since theUAW-CIOofficials had takenher Marchdischargeup with Archer,May gave that union credit for herbeing returnedto work.Subsequently,May had occasionto be working with Bankenat whichtime he toldher that hehad turned against her after she had statedthat the Union (UAW-CIO) gother job back.Ora Evelyn Johnson was formerlyemployed by Respondent Company and stated that sheknew Foreman Banken.She testified:Q.Will you tell us whetheror not you ever had a conversationwith Mr.Bankenfollowing the strike at injection Molding?A.Yes.Q.Will you describethat conversationto us" Howdid it occur?A.Well, (1) drove by there and it was about time for the shift to get off.Q.Whichshift was that?A.The first shift.And Bill Banken was crossing the street.Q.Whichstreet was that, do you remember?A.Well,Independence Avenue. I stopped him and asked him if Nettie was on duty.Q.Nettie who?A.NettieHarper,ana he said Nettie isn'twith us anymore,and I said,"did shequit?"and he said,"No, shebelonged to the wrong union."On direct examination,Banken, in part,testified:Q.Ora Johnsonsaid that sometime after Nettie Mae Harper was discharged, aboutAugust 8,1950, she drove by on independence Avenue and saw you and asked you ifNettieMae had quit,whereupon you stated,"no, she belonged to the wrong union."Did you make such remark to her?A.No, sir.26Foreman Banken categorically denied the testimony of Hessenflow and Field set forthabove. The undersigned does not credit Banken's categorical denial. 668DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. So far as you know you made Harper discharged for that reason?A.NoQ.Who made the decision to discharge Nettie Mae Harper?Do you know?A. I don'tknow that, no.On cross-examination in connection with the Johnson testimony,Banken testified:Q. (By Mr. Hoffman) You testified on direct, Mr. Banken, under questions from MrBrowne, that you never had a conversation such as he put to you with Mrs. Ora Johnson?A. I testified that was not in the evidence. I believe, what she said.Q.Did you have a conversation with her?A.Yes.Q.Would you relate what that conversation consisted of, what you said and what shesaid to you?A.Yes.Iwas crossing Independence Avenue to the warehouse,and as I got to themiddle of the street she drove up and she stopped,and she asked me what shift ElsieMay was working, and I said--At this point in the testimony,Banken inadvertedly referred to Elsie May instead of Harper,which resulted in some confusion,after which Banken continued,as follows.A.MayI start over?Q. Start over.A.As I was crossing Independence Avenue, I happened to stop for a car to pass, and itwas Ora Benge Johnson, and she saw me in the middle of the street,and she pulledover to the curb,and I walked over to her and she asked me what shift Nettie Harperwas working on, and I said that she isn't with us anymore,and she said,"well, whathappened?"and I said,"Idon'tknow the exact cause of it,but I thought she had hadtroublewith her foreman or could not follow her foreman's instructions or orders,and she said, "well, I didn't know that " And she said, "Where is she working now')"And I said,"Idon'tknow where she is working"And that was the full conversationand I want to add. rrThe representation election was held on June 30 between the UAW-CIO and RespondentUnion as opponents.The latter Union won.Following the election and the announcementof its results, Forelady Rodgers and Alex Petrovic, a brother of Foreman Bob Petrovic,then a salesman for Respondent Company, went to the bottle assembly department andannounced the election results Rodgers, according to employee Ruby Hobbs, stated,"Whoopee,we won,we won,"and then had her little dance.Shortly thereafter,Rodgers and Alex Petrovic were in the Monroe Inn, a nearby tavern,when employee Nona Shaw" entered the Inn en route to the ladies'restroom.In this connec-tion Shaw testified:Q.Would you tell us what Dorothy Rodgers said to you or you to her?A.Do you want Dorothy's words?Q.Yes.A. I walked into the door and she said, "There comes the C.I.O. girl," she said,You get your ass out of here." And I said,"Idon't know you have the authority totellme that," and DorothyRodgers said,"All of you C.I.O. girls are going to get yourasses out of the Injection Molding and we are going to see thatyou do."Q.Did anyone other than Dorothy Rodgers speak to you at that time?A.AlexPetrovic verified her statement.He said,"We are going to see that yougirls get your asses out of Injection Molding."Following the tavern episode, Shaw contacted Archer and reported what had transpiredthere.According to Shaw,Archer said he had told "them" (supervisors)"not to makeremarks of that sort."Rodgers,as a company witness, in this connection testified:rlJohnson impressed the undersigned as a truthful witness.Her version of the events andstatements on this occasion is credited.28 Shaw's discharge will be discussed below. INJECTION MOLDING COMPANY669Q.Nona Shaw stated that you saw her at the Monroe inn the afternoon of the electionand that you said,and I will quote her words as nearly as I have them down here on thispiece of paper,"There comesthe C.I.O. girl.You get your ass out of here All you girlsare going to get your asses out of here."I just want to ask you if you made such astatement or anything like it?A. I absolutely did notQ.Now, do you recall Alex Petrovic being there at that time?A.Yes, sir.Q.Do you recall whether he made the statement,a similar statement,"Get yourdamn ass out of here."A.He did not. mAlex Petrovic testified that he was present at the Monroe Inn after the Board election onJune 30;thatRodgers and others were with him drinking beer at a table;that Shaw wascreating a disturbance.He testified:Q.And Mrs Rodgers didn't speak to her at all?A.Not at all, sir.Q.And you didn't speak to her at all, is that right?A. I did speak to her, yes.Q.You just told her to shove off?A. I just told her to shove off and leave us alone.rsesQ. (By Mr. Sacks) And she mumbling something at a range of 12 feet and you didn'tunderstand it, is that correct?A.That's all I recall from the little episode, she looked frustrated and as if shewanted to say something, but I did not understand her.Q.And that in your view constituted a disturbance by this woman, is that correct?A,An annoyance, that is correct, she was obviously trying to create some disturbanceQ.How did you know that?A Well, by the mumbling and by the appearance and by the - -Q.What did she say?A. I could not understand, what she said.In this same connection,Archer testified:Q. (By Mr.Browne) Did Nona Shaw,Mr. Archer,speak to you about an incident thatoccurred at the Monroe Inn involvingDorothyRodgers?A. I recall thatshe did.Q.Do you recallwhat is was she said aboutDorothyRodgers?A. Simply that someone had made a derogatory remark.Q.Did you tellher thatyou wouldspeak to Dorothy Rodgers about it,if you recall?A.Yes, I did.Q.Did you speakto DorothyRodgers?A.Yes, sir.Q.Did DorothyRodgers admit the remark ordeny it?A. She denied it.Q.You don't recall the remark right now,is that it?A.No, I don't know.From his observation of the witnesses Shaw,Rodgers, and Alex Petrovic, and the recordherein, the undersigned credits Shaw's version of the events which took place at the MonroeInn on June 30 and wholly discredits the testimony of Rodgers and Alex Petrovic in suchconnection and finds that Rodgers and Alex Petrovic made the statements to Shaw sub-stantially as testified to by the latter.mOn cross-examination Rodgers testified that she heard Alex Petrovic's testimony inconnection with the Monroe Inn incident and that "hewasa hundred per cent accurate onthat event";and "He just merely said why don't you go on home and leave us alone."Rodgerstestified:Q.Are you sure he said that?A.Yes,I am pretty sure.30 Rodgers'credibilityas a witness is referred to elsewhere herein. 670DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs is found hereinabove, Forelady Dorothy Rodgers induced Emma Bandy to talk toAngie Curtis who was soliciting applications for membership in the LAM prior to the strike.Notwithstanding that Rodgers had spoken to Bandy on a number of occasionsin an attempttoget her to sign the authorization cards as requested by Curtis, Bandy refused to signany applications at that time.Following the strike, Bandy returned to work with the rest of the strikers. Bandy con-tactedCurtis in an attempt to join the AFL. Curtis was then secretary-treasurer of theRespondentUnion.Bandy told her she would like to have a card to fill out for the AFL.Curtis replied that she had no cards. This request was made on or about July 4 or 5. uBandy heardno furtherfrom Curtis. Thereafter she, in company with Elsie May and RosaBledsoe, called at the home of Harry S. Helgesen, then the business representative ofRespondent Union and at the time of the hearing international representative. In this connec-tion, Bandy testified:Q.Tellthe Examiner what you said toMr.Helgesen and what Mr.Helgesen said to youas nearly as you can recall?A.We told Mr.Helgesen we would like to have union cards for the girlsof the CIO tofillout,thatwe had asked Angie(Curtis)but she never did give them to us, that shealways didn't have them with her or explained to us that if we joined we were to pay the$10 just the same as a new member would come and we askedhim whywe would have topay to be considered a new member,that we had been longer than some of the girls whohad joined for 2 dollars,and he said,"Well, really, the girls don't even want us in theUnion,that they were afraid of us."Thereafter, Helgesen held a meeting with the CIO girls at the AFL meeting place which thegirls attended for the purpose of getting application-for-membership cards to fill out orfinding a way to join the Respondent Union. The meeting was held at the AFL union hall abouta week after the three girls had called on him.Helgesen explained to the applicants gatheredthere that they would have to pay $10 to join Respondent Union. Bandy testified that "Wesigned the cards but he JHelgesen] said we would have to be investigated before they wouldeven tell us whether we would join or not." So far as the record discloses, neither Bandy,Elsie May, nor Rosa Bledsoe became members of Respondent Union.Nettie Harper testified that she returned to work at the end of the strike, and participatedin the National Labor Relations Board election held on June 36. She testified:Q.Did you have occasionafterthe election to speak to Angie Curtis?A. I don't remember having any conversation with Angie Curtis.Q.You don't?A.Except when we asked for union cards.Q.When did you askfor union cards?A.Let me see, I was on the afternoon shift then, too. It was in July. I believe it was thefirsthalf of July, and I asked her one night if she would bring me a card to fill out--aunion card, and she said she didn't have any then, but they would bring me one the nextnight, and the next two nights I asked her for a union card, and both times she informedme she had forgotten them.Q. It was either she or you- -who was Angie Curtis, do you know?A.Well, as far as I know she was just another machine operator, but she seemed tobe, and I think she was an officer of some kind in the union, this Novelty Union.Q.That same Novelty Union which won the election?A.Yes, sir.Q.Was this the card you had been speaking to her about?A.Yes, it was.Q.Did you ever receive a card from her?A.No, I didn't.Insofar as the record discloses,Harper did not become a member of the Respondent Union.Claimant Annabell Woolen, whose discharge is discussed in detail below, testified thatshe attended the AFL Novelty Workers'. Union meeting referred to above. She testified thatthe meeting was held sometime betweenJuly 4 and July25 and was held on a Sunday after-noon.There were about 15 present, 10 had been UAW-CIO members. The president of theRespondent Union;the vice president, Elsie Ireland;Angie Curtis, secretary-treasurer; ande Bandy testified that she asked for the card about 3 weeks before her termination onJuly 25. INJECTION MOLDING COMPANY671Helgesen,AFL representative,were also present.The meeting lasted about an hour or longerand Helgesen did most of the talking.He reportedthe fact that the AFL hadwon the electionand gave the returns of such election;he statedthatwhile the Labor Board was trying togthe initiation fee cut from$10 to $ 2, the Unionwas not going to agree to it, "and that we cosign cardsto join this A. F. of L.,but we would have to be investigated,and we wotnotified whether or not we got into their Union, andtheypassed out application card and Isigned oneof those."Woolen gave her signed card to Elsie Ireland, whomthe record st}iowsto have beenan AFL stewardess.Woolen had not been asked to join the Respondent Un(onprior to this meeting. 32ClaimantHazel Timmons,whose discharge is discussed below,in this connection,testified:Q. (By Mr Hoffman) Do you know which Union won the election?A.The A. F. of L.Q.Did youever make an attempt to join that Union?A.The onlyopportunity that was presented to me I did offer.Q.Whopresented that opportunity to you?A. I don'trecall just who told us or whether it was on the bulletin board;that therewould be a meeting on Sunday for all of those willing for one to join the A.F. of L.Q.When was this notice posted, before or after the electionA. It was after the election.Inever had any interest before, at least no one talked tome about this other Union.Q.Do you recallhow long after the election this notice was posted?A. I don't recall exactly.Q.A week or two weeks?A.Possiblya week or two.Q.Did you take any action on that notice,contact any of the A.F. of L.officials?A.No, Ididn'tpersonally contact them other than at the meeting. Mr. Helgesen andthe officers were there at the meeting on Sunday,and it was on Brooklyn Street, andI don'tremember the address.Q.What was said at that meeting as nearly as you recall,by Mr.Helgesen or any ofthe others?A.Well,of course,he had his little say about their moon and what its benefits were,which was natural, and he also said that if we pleased we could sign cards for our entrybut it would have to be voted on, and if it was voted out, naturally we wouldn'tbe entitledto join.Q.Was there any discussions at that meeting about initiation fees if you recall?(At this point Timmons gave an answer which was in part not responsive and volunteeredtestimony of, a self-serving nature;on motion,the Trial Examiner struck the answer.)The examination continued:Q. (By Mr.Hoffman)Would you tell us again,Mrs. Timmons,only what Mr. Helgesensaid at this meeting,not how you construed what he said?A.Couldn't remember a man's exact words over a period of a year and a half.Q.Well,as nearly as you can recall what he said.A. I don't know how to abbreviate it any less than what I said. That is what I got out ofhis conversation.That is what he said, I meanQ.Mr. Helgesen,as I understand your testimony regarding what he said, indicated toyou that the initiation fee had been increased from $2 to $10 and that the charter wasclosed,is that correct?A.Did hesay--TRIAL EXAMINER WARD:Have the witness state just what he said with reference tothe initiation fees,giving her words as near as she possibly can.A.He said.the initiation fee was at that time $ 10 due to the fact that the charter hadalready been closed, and before the charter was closed it was just $2.Insofar as it was disclosed by the record,Timmons did not join Respondent Union.In this same connection Nona Shaw testified:Q.Do yourecall who won that election thatwas held atthe plantin June oflast year?A.The A. F. of L.32 Woolen's further contact with Respondent Union is described iii detail in connection withthe discussion of her discharge below. 672DECISIONSOF NATIONALLABOR RELATIONS BOARDQ.Did you ever contact the A. F. of L.union before or afterthat electionto attemptto joie that Union?A. I was at ameeting afterthe election.Q.Can you recall for us what went on at thatmeeting,who spokeand what was said?A.Mr. Helgesen spoke, andhe said we would be permitted to sign cardsand they wouldinvestigateus, and if theyfound us desirabletheywouldlet us jointhe Union,and he alsotalked ofthe fees.He said thefees would be $10 for uswhere theyhad previously been$2.Q. You spoke of Mr.Helgesen sayingthat thefee would be $ 10 for us.Who were theother people at the meetingbeside yourselfand Mr.Helgesen?A.Well,there was a group ofus C.I.O. girls there at the meeting.Q.Do you recall when thismeeting was held?A. It was, I would say, about 3 weeks after the election.Insofar as the record discloses,Shaw never became a member of the Respondent Union.The record discloses that Ruby Hobbs and Nadine Ring were reinstated on or about Septem-ber 26 or 27, 1950, and that thereafter or on or about October 26,1950, they each joinedRespondent Union.Conclusions as to Events Antedating and Leading to the DischargesThe foregoing findings of "background"events preceding the discharges described and setforthbelow,inbrief,disclose that during Archer's absence from the plant on or aboutFebruary 15, 1950, the CIO revoked the certification of affiliation of the International Unionof Mine, Mill and Smelter Workers, CIO, as an affiliate of the CIO and expelled it from theCIO; that immediately thereafter Local 132 of the UAW-CIO, by John E. Rinkenbaugh, inter-national representative,and Don Hayward,then president of Local 132,claimed to representa majority of the Company's employees and demanded recognition as bargaining representa-tive;LinusWampler,as an alleged CIO successor to and receiver of all rights under theMine-Mill contract,also claimed to represent the company employees; and a further andindependent claim by Luther Slinkard,area director UAW-CIO, was made as a representativeof said employees entitled to bargaining rights.Then followed Archer's attempt to promote an independent or company union followed byForelady Rodgers' action and aggressive efforts to force or induce the employees to join aunion other than a CIO affiliated one, then being promoted by Angie Curtis (who later turnedup as an official of Respondent Union).Thereafter,and following his employment of counsel,Archer on two different occasions,by posted notices,sought to disestablish the "Company"union and to disclaim any interest in the IAM,and by such action tacitly admitted his priorconnection or activity with both organizations.As hasbeen found hereinabove,certain petitions,charges, and countercharges were filedby UAW-CIO'sseveral representatives and officials and the Company filed countercharges.All charges were subsequently withdrawn without prejudice by the parties, 03Following the close of the strike and thereafter,the Company posted a number of notices tothe employees that their right under the Act would be recognized;that the Company and itsofficers and supervisors would be and remain neutral and fair as between members of theUAW-CIO and other unions; and that foremen would be fair and impartial to all employees.Notwithstanding the foregoing,the record discloses,that with one exception,all claimantstrikdrs who returned to work were assigned to shifts less desirable than those worked priorto the strike; that employees Lembke and Shaw on first shift worked upon their return to workwere assigned to work normally performed by janitors or charwomen,and when they com-plained that such assignment amounted to discrimination,they were sent home and their cardswithdrawn from the rack, an act which is normally construed as a discharge. 36At the close of the June 30 election which Respondent Union won,Rodgers informed NonaShaw, as found and detailed hereinabove,that she andall the CIOgirls were going to be putout of injection Molding Company.Foreman Banken's statement,set forth above,needs noiteration here.Lastly, therecord disclosesthat CIO striker-claimants were in the main unable to procureapplication-for-membership cards from representatives of the Respondent Union and werew The facts in connection with proceedings before the Board are referred to further below.S4As found elsewhere herein,the girls tookthismatter up with Rinkenbaugh before theirnext shift began and he in turntook the matter up with Archer,with final result that theywere paid for the time lost by being sent home and new cards were furnished on theirrequest at the beginning of the next shift. INJECTION MOLDING COMPANY673told they would have to be investigated and voted upon before they could become members ofthe Union. asFrom the foregoing and preceding record,itisclear that following the expulsion ofMine- Mill from the CIO and the ensuing,insistent,and aggressive campaigns put on by Local132, through Wampler,as an alleged successor to Local 710, Mine-Mill, and Slinkard, asUAW-CIO area director,for recognition as bargaining representative of company employees,Archer determined that under no circumstances would he bargain with an affiliate of the CIO,hence his abortive attempt at organization of an independent or company union and hisassistance to the LAM through Rodgers'activity in aid of Angie Curtis, all of which included,as below found,that the active CIO striker-claimants be eliminated and terminated as em-ployees. It is so found. 362.The dischargesUnder date of July 25,1950, the Respondent Company discharged six employees employedin the bottle department.arThe material facts in connection with the discharge of each of theabove-named employees will be found and stated separately;and certain concluding findingswill be made covering them as a group.(a)Emma BandyBandy was employed and started to work for the Respondent Company on August 24, 1949,and was assigned to the bottle assembly room which was under the general supervision ofDorothy Rodgers.When first employed,Bandy was assigned to the day shift, 7 a.in. to 3 p. m.In February 1950,for a period of 2 to 3 weeks,was assigned to the midnight shift,11 p.m. to7 a. m. While employed on this shift she was under the supervision of Elma Lou Cook orElizabeth Cook, sisters, who were in charge of the evening shift and the midnight shift whichthey alternated at regular intervals.Rodgers remained in charge of the 7 a.in. to 3 p. inshift at all times,but had general supervision over the other shifts.Bandy signed with the Mine-Mill local and after the latter's expulsion from the CIO, shejoined the UAW-CIO local.Thereafter,as has been found hereinabove,she was solicited tojoin the AFL Machinist Union,Local 92, by Angie Curtis who interviewed Bandy in the lunch-room where the latter had gone at the instructions of Supervisor Rodgers.On this occasionBandy refused to sign an application-for-membership card as requested by Curtis.Thereafter Rodgers offered Bandy a further opportunity to sign up with the LAM which wasdeclined,and was advised by Rodgers that,"You know a lot of girls are going to be out of ajob over this CIO trying to get inhere, ..."Bandy,however, refused to comply with Rodgers'suggestion.Bandy joined the UAW-CIO strike call on April 15 and actively participated in it by doingpicket line dutyOut on the picket line and on at least two occasions she had conversationwith Archer 38 Bandy returned to work as a result of the June 2 strike settlement and wasassigned to the midnight,or 11 p.in to 7 a. in. shift.At the time the strike began Bandy hadbeen employed on the day shift.She participated in the June 30 election at which RespondentUnion prevailed,and thereafter,on or about the first week of July 1950, sought out AngieCurtis, who at the time was secretary-treasurer of Respondent Union,and asked for an appli-cation-for-membership card She was told by Curtis that the latter did not have any cardswith her.Bandy was 1 of the 3 girls who called upon Helgesen at his home in connection with formerUAW-CIOadherents procuring application-for-membership cardsThe details of whichmeeting have been set out hereinaboveOn July 25, Miss Mayo, Archer's office manager or secretary,called Bandy and informedher that the Company was discontinuing the midnight shift and that Bandy's services wouldnot be required any further. Bandy left the plant and she received a copy of the notice toemployees,reading as follows:$$In the strike-settlement agreement of June 2, signed on behalf of the Union,the employeeswere informed that the Union would not discriminate against them.36 The record does not indicate and the undersigned does not find that Archer is or wasantiunion,but does indicate that he resented the multiple and aggressive efforts of the CIOaffiliate to succeed to the Mine-Mill contract.While one might feel disposed to sympathizewith such position,one cannot justify it as a defense to unfair labor practices,inasmuchas it is the perogative of the employees to choose their bargaining representative.$7 The employees were Emma Bandy, Ruby Hobbs,Louise Lembke,Nona Shaw, HazelTimmons, and Nadine Ring.aeArcher testified that he recalled seeing Bandy,among others,on the picket line. 674DECISIONS OF NATIONAL LABOR RELATIONS BOARD11Emma R. BandyFor reasons of economy and proper production control, we have decided to eliminatethe 11 p. in. to 7 a. in. shift in the Bottle Department.Ithas been necessary to reallocate our personnel accordingly.We, therefore,regretto advise that of this date, because of the elimination of this shift, we will have to termi-nate your services.If at any time we resume our night shift operation, we will be glad to consider you foremployment if you desire. (Emphasis supplied.)INJECTION MOLDING COMPANYThe record discloses that on August 15, 1950, the Respondent Company reinstated a nightshift.None of the six bottle department employees who had been discharged on July 25 werenotified of this. Six employees, none of whom had been formerly employed insofar as Is dis-closed by the record, were engaged and assigned to such shift. In connection with the employ-ment of six new employees for a reopened night shift, Archer, in part, testified:Q.And you needed help less than a month later and you did not contact the C.I.O.girls to whom you had said "if I reinstate the night shift, I'll call you?" 39MR SACKS:Could you read the witness the question?Could you find it?(Question read)Q. (By Mr.Sacks)Is that correct?A.That is not correct.Q.Did you Mr.Archer,consider hiring Timmons,Shaw,Lembke, Bandy,Ring, andHobbs in August when you hired new people?Did you consider hiring the six CIO girls?A.Theydidn't say they desired to be hired.Q. So you didn't consider hiring them,is that correct?A. I didn't think any more about it. I hadn'theard from them.40 (Emphasis supplied.)On cross-examination, Archer, testified that he hired nine new employees in the month ofOctober 1950. He testified;Q.Did you consider contacting any of the experienced CIO girls at the time youdetermined to hire 9 new employees in October 1950?A.Well, I discussed these matters with Mr. Browne, and he advised me to go aheadand follow my past practice, whatever they were.Q.And your past practice was not to hire girls who had experience on your machines,is that correct?A.Not necessarily.s9 At this point, the record shows as follows:MR. BROWNE: No. I object to the General Counsel misstating the letter. "I will callyou if you so desire." The letter says so, and you are deliberately misstating therecord in that respect. I withdraw the word "deliberately," I don't think counsel isdoing it, and I'm sorry, but I object to the question of misstating the evidence.TRIAL EXAMINER WARD: The examiner hasn't noted the misstatement part of it.He hadn't followed it. Wherein is it misstated?MR. BROWNE: The General Counsel said nothing in his question to this witness thathe would consider them for employment if they desired. That is what the letter said,"If they desired," and I don't know whether they desired it or not. That is what I amobjecting to, if the court please, and that is what the counsel said.TRIAL EXAMINER WARD: The objection will be overruled.40 It should be noted fromthe emphasizedportion of the notice set forth above, that whilethe company states it "will be glad to consider" the discharged employee "for employmentif you desire," nothing was said as to how such employee will be advised of any resumptionof such night shift. The Company's counsel's objections, stated above,alongwith Archer'sunderscored testimony, above, indicate that the language used in the notice was not inad-vertently selected. It left up to the employee the burden of learning when and if the nightshift resumed. In the event the terminated employee did learn of such resumption of thenight shift, the termination notice gives no assurance of reemployment and offers only avague promise to "consider" an application for reemployment. INJECTION MOLDING COMPANY675Following her dischargeon July25, Bandy made several attempts to be reinstated or re-employed by RespondentCompany.She called Supervisor Dorothy Rodgers a number ofoccasions and was informed that there was no opening for her.In the fore part of November1950,Bandy, in company with Nona Shaw, went to the plant to contactArcher, butdid not seehim on the first trip.Theymade a second trip at which timetheygot to see him and Bandyasked for her job back.Archerstated in substance that he didnot know thatshe wanted itback;that he did not know thatshe was notworking;whenBandy told him she would like tohave a job,Archerstated that he didn'thave anyopen at that time but would give her andShawevery consideration.Insofar as the record discloses,RespondentCompany hadnot madeany offer of reinstatement,reemployment,or employment to Bandy at the time of the hearingherein.On orabout September 6, 1950, Bandy requested a "service letter"from RespondentCompany.Under date of September 9, 1950, RespondentCompanywrote her as follows:Mrs. Emma R Bandy426 Prospect AvenueKansas City, Mo.Dear Mrs.Bandy:This willacknowledge receipt of your letter dated September6, 1950, in which yourequested a service letter.Your first employment by our Company was on August 24.1949.You worked in theBottle Assembly Department,where your duties consisted of operating machines for thepurpose of placing print on plastic bottles, operating sealing machines which heat sealthe bottoms on the bottles,and testing bottles for leaks by use of an air machine.You continued in that capacity until July 25, 1950.On that date you were terminatedbecause we discontinued the mid-night shift in the Bottle Assembly Department,in whichyou were working,due to the fact that our Production Department was not able to keep upwith the Bottle Assembly Department,and there was not sufficient work for the em-ployees on the mid-night shift to continue working.Reasons of economy and proper pro-duction control make this step necessary.At all times while you were in our employ you were an able, satisfactory and industriousemployee. (Emphasis supplied.)With kindest regards and best wishes, we areVery truly yours,INJECTION MOLDING COMPANY/s/ W. K. ArcherPresidentWKA:hmRegisteredMail-Return Receipt RequestedThe record discloses that at the time of her discharge,Bandy had greater seniority than didat least 15 of the employees retained. ;4On the foregoing,the record,and the concluding findings below applicable to all bottle de-partment dischargees herein, it will be found below that by the discharge of Emma Bandy onJuly 25, 1950,the Respondent has discriminated in regard to the hire and tenure of employ-ment of said Bandy in violation of Section 8 (a) (1) and(3) of the Act.(b)Ruby HobbsHobbs was employedby the Respondent Company on October 10, 1949,and was assigned tothe day shiftin the bottle assemblyroom, on which shiftshe remained until she joined theApril 17 strike.Hobbs first joinedtheMine-Milland after its expulsionfrom the CIO,she joined theUAW-CIO.She was among those present on an occasion about the8th of March when Archera The Company contends that seniority has no bearing herein since at the time of the6 discharges in the bottle assembly department,ithad no contract with any union. Thiscontentionwillbe discussed in the concluding findings below applicable to all 6 of suchdischargees. 676DECISIONS OF NATIONAL LABOR RELATIONS BOARDaddressed all the employees and suggested the advisability of the employees forming an in-dependent or company union sometimes in the record referred to as the I.M. CO. IndependentUnion.On this same occasion Archer discussed Elsie May's return to work, in this connection,Hobbs testified:Q.Can you recall what Mr.Archer said?A.Well, it was about putting Elsie May back to work,that he had put her back to workon his own will,and he would like for us all to work together,that he would make up acontract for all of us if we would work together,and this contract would be made out thatwe would receive our wages,raises and our vacation.That is about all I can recall in thespeechFollowing the address or talk given by Archer on this occasion,Hobbs was directed by herforelady,Dorothy Rodgers, to go into the lunchroom and talk with Angie Curtis.These in-structions also included Mildred Spangler,and the 2 did go to the lunchroom and did get intouch with Curtis,who handed the 2 union application-for-membership cards with the requestthat they sign for the IAM.Spangler then spoke up and asked what had happened to the companyunionCurtis replied that the girls didn't seem to want a company union and asked if theywere going to sign up the one proposed by Curtis.Hobbs then stated that she had signed withthe UAW-CIO, which she said was good enough for her.During the time Hobbs and Spanglerwere talking with Curtis, Rodgers came into the lunchroom.The substance as to what thenoccurred at this meeting has been recited hereinabove.Hobbs joined the April 17 strike and participated in the same by walking the picket line.While on the picket line she had occasion to speak with Archer.Following the strike-settle-ment agreement,she returned to work with the other employees and was assigned to theafternoon or the 3 p.m. to 11 p.m., rather than to the 7 a. in. to 3 p.in shift she workedupon prior to the strike.Following the representation election held on June 30, Dorothy Rodgers and Alex M.Petrovic came into the room where Hobbs was working and announced"we won the election,"and gave the figures covering the balloting,"and Dorothy Rodgers had her little dance."After the election Hobbs was one of those who attended the Respondent Union's meetings onthe occasion when former adherents of the UAW-CIO were invited to hear the conditions underwhich they might join the Respondent Union During such meetings,Angie Curtis and Helgesenspoke.Hobbs continued her employment until July 25. In this connection,she testified:Q.Were you terminated on that date?A.Yes.Q.Would you tell us how your termination was accomplished9A.Elma Lou Cook handed me a letter-after working hours, and I took the letter, andIwent outside on the side walk and read my letter,42and I came back in and asked ElmaLou if she would talk to me, and she said yes, and I said,"Elma Lou, was I laid off onaccount of my work,"and she said no,that she didn'thave no complaints on my work, andIsaid,"how come they laid us off not according to seniority,"and she says,"well youwill have to see Mr.Archer about that."Q.Do you recall if anything else was said at that time by either Elma Lou or yourself?A.Well,Idid say, too,ask her if it could be that I was a CIO girl,and she said itcould be That was in between before I asked her how come we wasn't laid off accordingto seniority. 4342 The "letter"written on a company letterhead reads as follows:July 25, 1950Ruby Hobbs:For reasons of economy and proper production control, we have decided to eliminatethe 11:00 P.M.to 7: A.M. shift inthe Bottle Department.Ithas been necessary to reallocate our personnel accordingly. We, therefore,regretto advise that as of this date, because of the elimination of this shift,we will have toterminate your services.If at any time we resume our night shift operations, we willbe glad to consider you for employment if you desire. (Emphasis supplied.)INJECTION MOLDING COMPANY.42Elma Lou Cook admitted having a conversation with Hobbs on this occasion, but as toHobbs' statement that she askedCook "if it could be that I was a C.I.O. girl, and she saiditcould be,"the reason for Hobbs'discharge,Cook denied having stated that she "said itcould be."Cook's denial is not credited by the undersigned who concludes and finds thatsuch statement was made--Cook's credibility is discussed elsewhere herein. INJECTION MOLDING COMPANY677Q.After you were terminated on July 25 were you ever at some time later offeredreemployment by the Company?A.Yes.Q.When?A. September 26.Q.How were you notified that you were being offered reemployment?A.By a telegram. 44Upon arrival at Respondent Company's plant, Hobbs and Russell went to MissMayo's office.They arrived about 10 a.m. After the two had talked to Miss Mayo, she then talked to Archerand accompanied them to the door leading to Archer's office. Hobbs and Russell enteredArcher's office and he asked them if they were working and they told him they were not. Archerthen asked if they were ready to go back to work and they said that they were. Archer saidthen that he would have to get Dorothy Rodgers, he started to do so when Hobbs asked him ifshe and Russell were coming back at their regular rate of pay they had been getting andseniority. Archer replied that they would get the same rate of pay as when formerly employed,but that he could not promise them seniority.Archer then went for Dorothy Rodgers, brought her to his office where assignments werediscussed with Hobbs and Russell. Archer then asked the two if they knew the reason why hewas putting them back to work and when Russell said no, Archer said it was because theywere experienced girls who knew the job and that Dorothy Rodgers had recommended them.Archer then advised them it would be necessary for them to join the Respondent Union within30 days or they would be laid off. The regular rate of pay that Hobbs and Russell had beenreceiving prior to their termination was 95 cents an hour,and with a differential of 10 centsan hour for the midnight shift.At this point Hobbs produced and exhibited to Archer a document, reading as follows:Injection Molding Company3827 Independence AvenueKansas City, MissouriAtten:Mr. Archer, PresidentAs per request of the management of Injection Molding Company,I am reporting forwork and am willing and ready to work on the job assignments that are fair and justInaddition this is to inform you that myreportingto work does not abrogate myrights under the law, to process unfair labor practice charge and discrimination nowpending before the National Labor Relations Board.Itmust be understood that I do notrelinquish my right to back pay that may or may not be awarded by the Board.Yours truly,/s/ Ruby Hobbs45On receiptof these two notices from Hobbsand Russell, Archer stated " ... that changesthings" and addedthat he would have to call his lawyer. Archer left the room and was gonesome 5 or 10 minutes.When he returned he handed Hobbs and Russell each a document, readingas follows:September 26, 1950Miss Ruby I. Hobbs625 FullerKansasCity, Mo.DearMiss Hobbs:We offered you employment with this Company of vacancies which have arisen. We arewilling to employ you now without prejudice to the charges which you have filed with the"Evelyn Russell,claimant whose discharge is discussed hereinafter,also received thesame telegram as did Hobbs and was present at the RespondentCompany'soffice alongwith Hobbs on September 26.45Russell also submitted an identical copy of the notice which was signed "Evelyn Russell."283230 0 - 54 - 44 678DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Labor Relations Board. In other words,so far asthe Companyis concerned,you can process the Labor Board charge if you desire. That has nothing to do with youremployment now.However, since your present employmentis necessarily a new employment,you willtherefore return with senioritybeginningtoday, and at thestarting rate we are now re-quired to give under the contract which we have with the Union.Very truly yours,Injection Molding Company 46/s/ W. K. ArcherW. K. Archer,PresidentWhen Archer handed the above-quoted letter to Hobbs, he stated "well, girls, if you can getrough,I can get rough too."Archer denied that he had agreed to pay Hobbs the rate of pay she received at the time ofher termination on July 25, 1950. He testified:Q. Incidently, Hobbs and Russell stated that you had already told them that they couldbe hired at their former rate of pay before they handed you the letter. Did you tell themthat?A.No, sir.Prior to giving the foregoing answer to the above question,Archer testified.Q. (By Mr. Browne) Will you tell us what happened when you came to work?A.Well, they came in the office and I asked them if they were ready to go back towork, and they said yes, and they handed mea letter.Q. Is that letter in evidence in General Counsel's Exhibit 9?A.Yes, sirQ.What did you do then?A. I went into another office and called you.Q.Did you tell me what the letter was that you had received?A. I read it to you.Q.Did I suggest to you a reply?A.Yes, sir.Q.And did you prepare such a reply?A. I did.Q. Is that reply in evidence as General Counsel's Exhibit 10B and 10A?A.That is the letter.Q. There are two of them, one to Russell and one to Hobbs.A.Those are the letters I gave them.IfArcher's testimony,next above-quoted,be credited,there was no (discussion of wagesbetween he and Hobbsor Russell,since the latter two merely statedtheywere ready to go towork and handed Archer writtenstatements to the effectthat theywere ready to go to workbutmade it clearthat byreturningto work theydid not intend to abandon their unfair laborpractice case againstthe Company.Itwould appearthat the firstparagraph of the attorney dictated letter to Hobbs(GeneralCounsel's Exhibit No. 10 B)was a fulland complete statement or answer to General Counsel'sExhibit No. 9.The secondparagraph of ExhibitNo 10 Bwould appear to be uncalled for unless Hobbs andRussell had, as theytestified,brought up the question of pay and seniority. From the fore-going, the record, and hisobservationof Archer, Hobbs,and Russell,the undersigned creditsthe version of the latter two as to theeventsoccurring on the date of their reinstatement.-Hobbsreturned to work on September 26, 1950,and continued her employment until Febru-ary 8, 1951, which employment,as disclosedby the record,was "terminated due to lack ofmaterial."At the time of Hobbs'discharge,11 employees in the bottle department with less senioritythan she had were retained.The seniorityissue will be discussed in the concluding findingsbelow.Under date September 8, 1950, the Companywrote Hobbs as follows:46 An identical letter except for the address was given to Russell and addressed to MissEvelyn E.Russell, 909Indiana Ave., Kansas City, Mo. INJECTION MOLDING COMPANY679September 8, 1950Mrs. Ruby Hobbs625 FullerKansas City, MoDear Mrs.Hobbs:This will acknowledge letter dated September(sic) 1950, in which you requested aservice letter.You were first employed by our Company on October 27. 1949. You worked in theBottle Assembly Department,where your duties consisted of operating printing machinesfor the purpose of placing print on plastic bottles, operating sealing machineswhich heatseal the bottoms of the bottles,and testing bottles for leaks by use of an air machineYou continued in that capacity until July 25, 1950. On that date you were terminatedbecause we discontinued the midnight shift in the Bottle Assembly Department, in whichyou were working,due to the fact that our Production Department was not able to keep upwith the Bottle Assembly department,and there is not sufficient work for the employeeson the midnight shift to continue working.Reasons of economy and proper productioncontrol made this step necessary.At all times while you were in our employ you were an able,satisfactory and industriousemployee. (Emphasis supplied.)With kindestregards and best wishes, we areVery truly yours,Injection Molding Company/s/ W. K. ArcherW. K. ArcherPresidentHobbs'termination notice of July 25,quoted above,reads in part, as follows:For reasons of economy and proper production control,we have decided to eliminate the11:00 P.M. to 7 A.M. shift In the Bottle Department.Hobbs' service letter dated September 1950,also quoted above,reads in part, as follows-You continued in that capacity until July 25, 1950. On that date you were terminated be-cause we discontinued the midnight shift in the Bottle Assembly Department,in whichyou were working, . . (Emphasis supplied.)The record discloses,however,that Hobbs was not on the midnight shift on the date of herdischarge,nor had she ever been assigned to the midnight shift.With reference to shiftsworked during employment prior to her discharge,Hobbs, without dispute,testified:Q.When did you firststart to work for them?A. In October '49.Q.On what shiftwere you first employed?A.Day shift.Q. In what department?A. In thebottle assembly room.Q. Did you everwork any other shift thanthe dayshift before the strike?A.Yes,after the strike,the evening shift.Q.Had you ever worked any shift other thanthe dayshift before the strike?A.No.The record further discloses that at the time Supervisor Elma Lou Cook handed Hobbs herletter or notice of termination,she also gave such a letter to claimant Hazel Timmons. Cook,in part, testified:Q.Did you give a letter of termination to anyone else at the same time you gave it toRuby Hobbs?- 680DECISIONS OF NATIONAL LABOR RELATIONS BOARDA.Let me think now. Therewas Rose Dodson and Hazel Timmons, and it seems likethere wasanother one, but I don't remember.In thisconnection, Timmons, withoutdispute,and in part,testified.Q.How were you notified you were being terminated?A.As I wentto leave that particular evening I was handed an envelope with a letter init telling me that the midnight shift would be terminated,which I wasn't on it.That waswhy I wasterminated.Q.And thisletter notified you that the midnight shift was being terminated?A.That is right.Q.And you were on what shift?A.The afternoonshift. [3 p. m. to 11 p. in.]On the foregoing and the record,the undersigned concludes and finds that Hobbs was not em-ployed on the midnightshift at thetime of herJuly 25,1950,discharge.On the foregoing,the record,and for the additional reasons set forth in the concludingfindingsbelow,itwillbe found below that by thedischargeof Ruby Hobbs on July 25, 1950,and by therefusal on September 25, 1950,to reinstate said Hobbs to her former position in thebottle department at her former rate of pay,the RespondentCompany hasdiscriminated inregard tothe hire andtenure of employment of said Hobbs in violation of Section 8 (a) (1), (3),and (4) of the Act.(c)Hazel TimmonsTimmons was employed by Respondent Company on October 26,1950, and was assigned tothe bottle assembly department She was assigned to the evening or 3 p.m. to 11 p. m. shift,where she worked for a couple of days and after which she applied to Forelady DorothyRodgers for and was transferredto the day shift or 7 a.m. to 3 p. in. shift.Timmons at timesworked under the supervision of Elma Lou Cook and Elizabeth Cook, who alternated on theevening and midnight shifts as supervisors.Timmons joined the Mine Mill Smelter Workers Union when she started to work and con-tinued her membership in that Union until the Mine-Mill Union's affiliation with the CIO wasended.Thereafter,she joinedthe UAW-CIO sometime in the latter part of January or early Febru-ary 1950.She joined In the April 17 strike and participated in its activities by taking her turnon the picket line then doing kitchen duty.While on picket duty she had talked with Archer,who would"usually always,speak if he would come face to face with me." Following thesettlement of the strike,Timmons returned to work and was assigned to the 3 p.in. to 11 p. in.shift rather than to the day shift that she was working when she joined the strike Such assign-ment was made by Miss Mayo and Timmons informed her that Dorothy Rodgers and she hadagreed that Timmons would not have to work any but the day shift. Insofar as the record dis-closes, the assignment made by Mayo remained effective.Under date of July 7, 1950, Respondent Company posted a notice,as follows:NOTICETo the Employees of the Bottle AssemblyDepartmentJuly 7, 1950Due to thefact that there is a shortage of machine operators in the production depart-ment,we have decidedto transfer some of the employees in the bottle room to the pro-duction department. This transfer, of course, will bemade on a seniority basis.If any of theemployees are interested in a transferto theproduction department,pleaseadvise a supervisor,Mrs. DorothyRodgersHowever,we wish toadvise that any em-ployeeswho desire to be transferred,to lose their seniority in the BottleAssemblyRoom. (Emphasissupplied.)/s/ M. L. DavisAs a result of the above notice, Timmons contacted Rodgers and asked that she be per-mitted to take the 10-day trial period.In this connection. Timmons testified:Q.Didyou ever take any action on that notice and ask anyone if you could transfer tothe production department? INJECTION MOLDING COMPANY681A. I did.Q.To whom did you speak?A. I asked Dorothy Rodgers if I could have a trial period.Theyhad a 10-day trialperiod,and I asked her if I would be permitted to have the 10-day trial period.Q.What did she say to you?A. She said that as far as she knew I could.Q.Were you subsequently transferred to the production department?A.No. I was given a half day trial, and I called Dorothy and told her,I called her onthe phone due to the fact that she is on days and I was on evenings,called her at her homeand told her I definitely would like a permanent transfer to that department,and she saidalright.Q.About howlong was that after this notice was posted,if you can recall?A. It was only a matter of a few days.I don't know the exact number.Q.And you said you called Dorothy Rodgers at the end of the day?A.No, on my lunch time.Q.After you had already spent a half day on the production department 9A.No, I only spent about two or three hours.Q.Did you then continue the work in the production department on the following day?A.No. I wasn'tpermitted only in a case of emergency at that any more.Q.Did you discuss with Dorothy Rodgers why you weren't allowed to continue in theproduction department?A. I did,Iasked and she threw up her hands and said, "I don't know.You have to askMr. Archer."Q. (By Mr.Browne) Who?A.Archer.Q. (By Mr.Hoffman)Did you then subsequently speak to Mr.Archer as to why youwere not allowed to continue in the production department?A. I did.Q.Canyou recall when you spoke to Mr. Archer, timing it from the date of thisnotice?A.Well,itwas possibly,I'd say, a couple of weeks, because it was a matter of a fewdays after it was posted before I asked to be transferred,and it was a matter of a fewdays I was permitted when it suited their emergency to work,and then it was about aweek after that I would say.Q.Tell us what you said to Mr. Archer and what he said to you?A. I asked him why he wouldn't let mego in production and work and be transferred asI had more seniority than some of the girls he was letting to in there.Q.Did Mr.Archer answer your statement to him?A.First he told me I would have to rotate shift.I told him I would rather rotate thanbe on the only shift I had asked not to have to work on,Iwould rather rotate. Then healso told me I'd lose my seniority in the bottle room,which I was even going to give thatup not to have to work on the only shift I couldn'twork and keep home life.Then he alsotoldme that the reason the other girls had been permitted to go in production instead ofme because they had experience during the strike and had stuck by him and I was outsidepicketing. (Emphasis supplied.)Q. (By Mr.Hoffman)Where did this discussion with Mr. Archertake place?A.At my machine.He was passing through and I called him over.Q.What otheremployees were working at the same machine, was somebody elseworking withyou on thatmachine?A.Well,there was another machine inthe room, theyare very close together,EvelynRussell was working on the stamping machine in the same room at the time.47aClaimant Evelyn Russell testified that aboutthe middle of July sheheard a part of theconversation between Timmons and Archer.She testified:Q.Was anyone else present besides MissTimmons,Mr. Archer,and yourself?A. I don't believe there was.I think there were just the 2 machines going at the time.Q. Youwere operating one and Miss Timmons the other?A.Yes. 682DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn connection with Timmons'request for transferto the productiondepartment pursuant tothe July 7 notice quoted above. Archertestified:Q. (By Mr. Sacks) And why was it you said you transferred certain people to bottleproduction - not Hazel Timmons? Will you tellus that again?A. I tried to pick the people I thought were most adaptable or had experience.Q. So when you posted a notice saying - which is in evidence as General Counsel'sExhibit 13 - saying that the transfer would be made according to seniority, you didn'treally mean that, did you?A.Well, I didn't follow it, lets say, and that particular of Hazel Timmons. I mighthave made a mistake.Q.You announced a policy of following seniority but you didn't follow it in that incident,is that correct?A. In that incident.Q. Isn't that correct?A.That is correct.11Q.You didn't know who was going to make the best one until you tried them in it, didyou?A.Well, I tried Hazel on machine, I think, for a half day or something like that.Q.Did you watch herduringthis half day?A. I observed her.Q.During the whole half day?A.Well, I went through the plant. I don't say I stood there and watched her the wholehalf day.Q.You might have glanced at her once or twice, is that right?A. I imagine.Q.Did you call on her foreman for an evaluation of her effort?A.No, I don't recall that I did.Following the June 30 election, Timmons was among those that attended the meeting at theRespondent Union's local hall on which occasion Helgesen and others including Angie Curtisdiscussed the requirements for the former UAW-CIO adherents to join the Respondent Union.Among other thingstheywere advised that the charter of the Union had been closed and theinitiation fees had been raised from $ 2 to $10.On the evening of July 25, Timmons was terminated and, in this connection, she testified:Q.How were you notified you were being terminated?A.As I went to leave that particular evening I was handed an envelope with a letter inittellingme that the midnight shift would be terminated, which I wasn't on it. That'swhy I wasterminated.Q.And this letter notified you that the midnight shift was being terminated?A.That is right.Q.What did you hear, if anything?A.Well,my machine was turned off at the time, because I was inspecting my box ofbottles,and I didn't have mine, and Archer came through there and Hazel called himover there.Q.Hazel is Mrs. Timmons?A.Hazel Timmons called Mr. Archer over there, and the only part I heard was thatshe asked him why she couldn't go into production, that she wanted to go out there andtry it, and he told her that due to the fact that girls had came in through the strike andhad experience, why, he felt like they should be the first ones to have the chance, thatisall I heard. Whether he said any more or not, I don't know, because I went back tomy machine.Archer categoricallydenied makingsuch statement in substance orat all.The undersigneddoes not credit Archer's categoricaldenial,his credibilityas a witness is discussed else-where herein. INJECTION MOLDING COMPANY683Q.Andyou were onwhat shift?A.The afternoonshift. 48Timmons testified that after her discharge,she returned to the RespondentCompany's office.In this connection,she testified:Q.' Didyou speakto anyone when you returnedto the plantafter you received thisnotice of termination?A.Only Miss Mayo in the office.Q.What did you say to Miss Mayo and what did she say toyou asnearlyas you can recall?A.Well, I asked her for my checkand she told me I should sign a release,which Ididn'tfeel obligated to sign,and during our conversation,Emma Bandywas with me,however,at the time,and during our conversation I asked MissMayo if -well, I justtold her,rather,that we hadn't been by seniorityrights andshe said Mr Archer was onhis own asthey didn't have anyunion at that time.Timmons testified,without dispute,that she had never had any complaints concerning herwork in the bottle room or in the bottle assembly room.Under date of September 9, 1950, Respondent Company wrote Timmons as follows:Mrs. Hazel Timmons1226 SwiftNorth KansasCity, Mo.September 9, 1950Dear Mrs.Timmons: No. PP. 1This will acknowledge receipt of your letter of September(sic) 1950,in which you re-quest a service letter.You were first employed by our Company on October 26,1949. You worked in theBottle Assembly Department,where your duties consisted of operating printing machinesfor the purpose of placing print on plastic bottles,operating sealing machines which heatseal the bottoms on the bottles,and testing bottles for leaks by use of an air machine.You continued in that capacity until July 25, 1950.On that date you were terminatedbecause we discontinued the midnight shift in the Bottle Assembly Department, in whichyou were working,due to the fact that our Production Department was not able to keepup with the Bottle Assembly Department,and there was not sufficient work on the mid-night shift to continue working.Reasons of economy and proper production control madethis step necessary.At all times while you were in our employ you were an able,satisfactory, and in-dustrious employee. (Emphasis supplied.)With kindest regards and best wishes, we areVery truly yours,INJECTION MOLDING COMPANY/s/ W. K. ArcherW. K. Archer,PresidentWKA:HMRegistered MailReturn Receipt Requested48 The letter referred to reads as follows:July 25, 1950HazelTimmons:For reasons of economy and proper production control, we have decided to eliminatethe 11:00 P. M.to 7:00 A. M. shift inthe BottleDepartment.Ithas been necessary to reallocate our personnel accordingly.We, therefore,regretto advise that as of this date because of the eliminationof this shift,we will have toterminate your services.If at any time we resume our night shift operations, we will be gladto consider youfor employment if you desire. (Emphasis supplied.)/s/ INJECTION MOLDING COMPANY 684DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record discloses that at least 10 of the retained bottle department employees had lessseniority than did Timmons.Notice of July 7 advising employees of the bottle assembly de-partmentthat theymightmake applications for transfers to the production department,stated in part:"This transfer,of course,will be made upon a seniority basis,"therebyadmitting and conceding that employees in the bottle room had seniority.Moreover,it appears,without dispute,that Archer stated to Timmons that if she transferred to the production de-partment she would lose her seniority in the bottle department.The undersigned has found the Ruby Hobbs'discharge case, next above,on the basis of thedischarge notice ofJuly25 and her service letter of September 8, that the Company contendedthatHobbs was on the midnight shift when discharged.The undersigned has found on un-contradicted evidence that Hobbs was not assigned to the midnight shift at the time of herdischarge or at all.Timmons also received a service letter in all material matters the same as the onereceived by Hobbs, and the findings of the undersigned in the Hobbs'case are applicable insuch connection and incorporated herein by reference.From all of which it is clear thatTimmons was not employed on the midnight shift when discharged on July 25,1950.It is sofound.The foregoing and the record discloses that at least 10 employees with less seniority thanTimmons were retained when the latter was discharged on July 25,1950;49 and that Archerknew of Timmons'picket line and strike activities and resented such activities.On the basisof the above and additional findings applicable to all discharged bottle assembly departmentemployees,itwill be found below that by the discharge of Hazel Timmons on July 25, 1950,the Respondent Company discriminated in regard to the hire and tenure of employment ofsaid Timmons in violation of Section 8 (a) (1) and(3) of the Act.(d)Louise LembkeLembke was employed by RespondentCompany on October 26, 1949.She was assigned tothe bottle assembly room, sometimes referred to as the bottleassemblydepartment, andworked continuously in that department until her termination referredto below.At the timeshe was employed she informedMiss Mayo, Mr. Archer's secretary,that she desired to beassigned to the afternoon shift and was so assigned.She worked on such shift continuouslyuntil April 17, 1950, at which timeshe joined the strike referredto below.ElmaLou Cook and Elizabeth Cook, sisters,were assigned to the evening shift, operatingfrom 3 p. m. to 11 p.m., and to themidnight shift,which operatedfrom 11 p. in. to 7 a. m.Itwas the practiceof the Cooksto alternateshiftsas between themselves.Dorothy Rodgers,supervisor of the bottleassemblydepartment,withgeneral supervision over all three shifts,normallysupervisedthe day shiftwhich operatedfrom 7 a.m. to 3 p. m.Itwas normal practice when Lembkereportedfor work,for one ofthe Cooksunder whomshe might be working at the time,to assign her a particularjob for that day. On theoccasionswhen therewas a shortage of work and it was necessary to relieve some of the employees forthe day, one of the Cooksisters would make the decision as to who would be relieved fromduty.When Lembkewas firstemployedshe joinedthe Mine-Mill Union.She continued in thatorganizationuntil January 1950,when she joined or transferredto the UAW-CIO. When theUAW-CIO calleda strike onApril 17, Lembkejoined it;and engaged in theactivityof regularpicket line duty. While on thepicket line she spoketo Archer.She recalled that others on thepicketline withher consistedof Nona Shaw,Emma Bandy,Evelyn Russell,HazelTimmons,Nadine Ring,and Mildred Spangler.Following the settlement of the strikewhich hasbeen referred to in connection with thediscussion of the discharges of other claimants herein,Lembkerequested a change in hershiftassignmentof DorothyRodgers, forelady.Such request was made about 2 weeks after thereturn from the strike.Lembke testified:Q.What did you ask Dorothy?A. I asked Dorothy if she hadany objections to Hazel Timmons and I exchanging ourhours.Hazel was on the afternoon shift, and I was on the midnight, and it was agreeableon Hazel's and mypart to exchangeifDorothyRodgers did not have any objections, soIasked Dorothy and she said yes, shedid object,that she was making no changes atthat time.40 The seniority issue is discussed further below in the concluding findings as to all sixbottle department dischargees. INJECTION MOLDING COMPANY685Q.Who is Hazel Timmons?A.Hazel Timmons is another employee there, was.Q.Who was working on a different shift,is that correct?A.YesAs has been described in detail in section III, A,1, above, Lembke and claimant NonaShaw were assigned to a job in the basement"to clean out the cellar"about 3 o'clock in themorning.As is detailed hereinabove,after working about an hour on such job, they decidedthey were being discriminated against and so advised Supervisor Elizabeth Cook and Fore-man Bob Petrovic,with the result that they were instructed by Petrovic"to time out andgo home" which they did.Prior to the starting of their next shift Lembke and Shaw got in touch with Rinkenbaughof the UAW-CIO and reported that 'they had been sent home.50On their return to work at the beginning of the next shift, they found that their timecardshad been taken from the card rack.They reported the matter to Davis,who is referred to inthe record as office manager and other management titles,with the result that new cardswere furnished to the two in place of the old ones and they returned to work. 51Lembke testified that she knew of the occasion upon which employees in the bottle assemblyroom were given an opportunity to transfer to the production department.She got suchinformation from the posting of the noticeon July 7, 1950,and herein in other connectionsreferred to heretofore.52Lembke lived some 3} blocks from Respondent Company's plant. On July 19 she felt illor indisposed and called RespondentCompanyand got intouch with Shirley Bishop, whowas acting supervisor of the 3 p.m. to 11 p. in. shift that day, and reported the fact,statingshe would like the night off if it was satisfactory,but "if she needed me I would be down towork"and stated that she could get there within 5 minutes.The can was made at 10.45.Her shift started at 11 p.m. Lembke did not report for work on the night of the 19th.She did not return to work on the next day,or July 20.In which connection,she testified:Q.Did you returnto work the next day?A.No, I did not.Q.Would yourelate to uswhy you didnot returnthe next day?A. I received a telephone call the nextday from Miss Mayosaying that I was ter-minated because I called in 15 minutes before time to go to work.I asked Miss Mayo,Itoldher,Idon'tunderstandwhy I wasbeing terminated for that,and she said shedidn'tcare to discuss it, that she was just tellingme what Mr Archer toldher to tellme, that I was terminated and not to return to work.Q.Did you return to work at any time after you talked to Miss Mayo before you wereterminatedon July 25?A.Yes.Q.When didyou return to work?A.July 24.Mr Archer called me and apologized to me and said he didn't know thecircumstanceswhy Iwas fired,that he hadhad Miss Mayocall and terminate me, andsaid I still had a job and asked me if I would return to work.Q. In this conversation with Mr.Archer beforeyou returnedon July 24,did youdiscuss anything else?A.Yes,IdiscussedwithMr. Archer,Iasked him about changingjobs back on theafternoon shift and toldhim that Ihad discusseditwith DorothyRodgers, I had askedher If Hazel Timmons and I could change our shifts,and Mr.Archersaid there wasno changes to be made right then,that as far as he was concerned the production onthe midnight shift-may I repeat the exact words?Q.Yes.50 The record discloses without dispute,that Rmkenbaugh took the matter up with Archer,and that eventually Lembke and Shaw were paid for the full night'swork.More-over,Lembke's service letter, quoted below,describes her duties as a bottle assemblydepartment employee in minute detail,which description may in no manner be interpretedto include the type of work Lembke and Shaw were assigned to on this occasion.tt it should be noted that Rinkenbaugh,on behalf of the UAW-CIO, had taken the matter upwith management for their return to work.se The notice referred to was received in evidence as General Counsel's Exhibit No. 13,after Respondent Company's counsel had produced it. It is set forth in full in connectionwith the consideration of Hazel Timmons' discharge,next above. 686DECISIONSOF NATIONALLABOR RELATIONS BOARDA.That the production on the midnight shift wasn'tworth a damn,that he may dis-continue the midnight shift before long anyway.Lembke returned to work and worked onJuly 24 andwas terminatedthe following day,July 25.The record shows that she, like the other bottle department girls terminated on thatday, received a notice of termination from Respondent Company onwhich unlikethe othersincludeda thirdparagraph,reading:If at any time we resume our nightshiftoperations,we will be glad to consider youfor employment if you desire. (Emphasis supplied.)On the day following her discharge of July 26,Lembke went to the office to get her week'ssalary, had to sign a release from the Company before getting"the one night's pay" thatshe was out sick,presumably.Under date of September 6, 1950,Respondent Company wrote Lembke as follows:September 6, 1950Mrs. Louise Lembke4221 Independence Ave.Kansas City 1, Mo.DearMrs. Lembke:This will acknowledge receipt of your letter dated September 1, 1950,in which yourequest a service letter.You were first employed by our Company on October 6, 1949.You worked in theBottle Assembly.Department,where your duties consisted of operating printing machinesfor the purpose of placing print on plastic bottles,operating sealing machines whichheat seal the bottoms on the bottles,and testing bottles for leaks by the use of an airmachine.You continued in that capacity until July 1, 1950.On that date you were terminatedbecause we discontinued the midnight shift in the Bottle Assembly Department,in whichyou were working,due to the fact that our Production Department was not able to keepup with the Bottle Assembly Department,and there was not sufficient work for theemployees on the midnight shift to continue working.Reasons of economy and properproduction control made this step necessary.At all times while you were in our employ you were an able,satisfactory and in-dustrious employee.(Emphasis supplied.)With kindest regards and best wishes, we areVery truly yours,INJECTION MOLDING COMPANY/s/ W. K. ArcherW. K. ArcherPresidentWKA:HMRegistered MailReturn Receipt RequestedInconnection with Lembke and Shaw being sent into the cellar to do a cleanup job lateon the night shift after returning to work following the strike,Lembke testified:Q. I say after this incident were you ever sent by ElizabethCook intothe basementand subsequently talked aboutItwithBob Petrovic,did you on some other date discussthe incident of your working in the basement with any other company official?A.Yes,with Bob Petrovic.Q.Whatdid you say to Mr. Petrovic and what did he say to you on that occasion?A. I asked Bob Petrovic what right he had to send us to the basement to do that work.He said he was sorry, he was doing what he was told to do. I askedhim who told him,and he wouldn't tell me. INJECTION MOLDING COMPANY687Q.Where did this conservationtake place?A.At the Griddle on Independence Avenue.Q.What is that?A.A cafe.Q.How long after you were assigned to work in the basement did you havethe subse-quent conversation with Mr Petrovic"A That was two weeks after I was terminated when I spoke to Bob Petrovic aboutthatQ.And you were terminated on July 25, is that correct9A.Yes. toLembke's case is unique among the bottle assembly department dischargees of July 25,1950, since she has the distinction of having been discharged three-times after her returnfollowing settlement of the strike (1) The discharge during about the middle of her shiftof 11 p. m., June 5, to 7 a, m., June 6, (2) her discharge on July 20, 1950, by Mayo underinstructions of Archer, and (3) the discharge of July 25.As to (1), it has been found above that Lembke and claimant Mona Shaw were discrimina-torilyassigned to the duties of a janitor or charwoman during the first shift worked aftertheirreturn following the strike settlement, and following their complaint to ForemanPetrovic against such discrimination, were ordered to "time out" and go home, which theydidTheir timecards were then withdrawn from the card rack, an actsignifying dischargeBut for the fact they took the precautionof reportingthe matter to Rinkenbaugh, UAW-CIOofficial,who later contacted Archer, who in turn contacted Attorney Browne, Lembke wouldnot have been permitted to return to work on the June 6 shift u As to (2), the undisputeddischarge of July 19, under the circumstances related in full above, wherein Lembke, whohad called 15 minutes before her shift time, reported that she was indisposed and wouldlike to remain at home that night, but added that she could report if needed She also saidshe could get to the plant within 5 minutes She was not told to report and did not. Mayocalledher onJuly20 and informed her not to report as, pursuant to Archer's orders,she was terminated. Then onJuly 24,Archer called her, apologized for the July 20 dis-charge, and requested her to return to work, which she did on that day. As to (3), the eventsof theJuly25 discharge has been detailed above The irony of her recall to work on July24 only to be discharged anew on July 25 requires no commentThe several discharges of Lembke described above lead to a clearinferencethat theRespondentCompany immediately following the return of the UAW-CIO strikers soughtto find opportunities and occasions that would appear to justify its discharge of those mostactive in the strike. It is so found.On the basis of the foregoing findings and the additional findings applicable to all dis-charged bottle assembly department employees, it will be found below that by the dischargeof Louise Lembke on July 25, 1950, the Respondent Company discriminated in regard to thehire and tenure of employment of said Lembke in violation of Section 8 (a) (1) and (3) of theAct(e)Nona ShawShaw was employed by Respondent Company on February 2, 1950, and was assigned to thebottle assembly department and to the afternoon or 3 p. in. to 11 p. m. AM At the time ofher employment she indicated to Miss Mayo a preference for the day shift but without avail.She did state definitely that she would not work the midnight shift.As a member of the so-called evening shift she worked under the supervision of the Cooksisters, Elma Lou and Elizabeth Cook. The Cooks rotated the evening shift and the midnightshift between themselvesShaw joined the UAW-CIO and when the strike of April 15 was called, she joined it andthereafter participated in its activities by serving on the picket line. During the time she wason the picket line, Archer asked her to return to work but she told him that she would notcross the picket line. Following the settlement of the strike and the return of the strikers59 Bob Petrovic was called as a witness by Respondent Company, but was not questionedconcerning this particular conversation as testified to by Lembke. The foregoing testimonyof Lembke is credited by the undersigned.54As set forth above, Foreman Petrovic, following Lembke's discharge, when the latterasked him "what right he had to send" Lembke and Shaw to the basement to do that work,stated that he was sorry but had done what he was told to do. He refused, on request, tosay who told him totakesuch action. 688DECISIONS OF NATIONAL LABOR RELATIONS BOARDto work,Shaw was among those who returned.She was assigned to the midnight shift. And onthisoccasion during the first shift that she worked following the strike,she, along withLouise Lembke,were sent down in the basement to do some rearranging or repacking of somecartons and cleaning up of the basement.Onlypart_of the work which was done in an unlightedroom,according to the credited testimony of Lembke In this connection,Shaw's supervisoron this occasion,ElizabethCook,testified:Q.Would you relate the circumstances under which Lembke and Shaw went down tothe basement on that day9A.Well, it was on the midnight shift, and they were on a sealer, those two girls. Thissealerbroke down. It had to have some repairs which took about 45 minutes, so wethought that we should keep them occupied, so we had this little job in the basement andthis job was suggested to me by Bob Petrovic, and I sent the girls down there thinkingnothing of any discrimination or anything about it, because I think anyone of us out therehad done some similar things, and I am sure we didn't feel that way about it.Q.Did they go down and do the work9A.They went down and started to do their work, they didn't finish it.Q.They left before they finished it?AYes.As is set forth hereinbefore in connection with Lembke's discharge, the two girls com-plained to Cook that they thought they werebeing discriminated against and subsequently weretold,as is related in connection with Lembke's discharge described next above, that theycould "time out" and go home, which they did.Foreman Petrovic stated that he had knowledge of the incident of the two girls being sentinto the basement and that he had taken Elizabeth Cook downstairs, showed her what to do orwhat he thought should be done, "and I suggested that she have the two girls on the sealer,because their machine was down, I suggested that they straighten up the boxes." He testified:Q.Did Elizabeth send thosegirls down?A.She did.Q Did Mr. Archer speak to you about that incident later?A.Yes, he did.Q.What did he do or what did he say?A He gave me plenty of heck about it.Q.Did you have authority to send them down?A.No, sir.Q You yourself didn't send them downA.No, sir.Q You asked Elizabeth?A. I asked Elizabeth.I suggested to her.As has been found in the discussion of Lembke's case above, the two girls "timed out" andwent home, in due course they reported the matter to Rinkenbaugh, UAW-CIO representative,what had happened. The record showed that Rinkenbaugh took the matter up with Archer andthat subsequently both girls were paid for the full shift. However, when they reported to workon their next shift, they found that their timecards had been withdrawn from the card rack.They then took the matter up with Mr Davis, the Respondent Company's office manager, whosupplied new cards. The withdrawal of Shaw's and Lembke's cards from the card rack afterthey were' told to "time out, by Foreman Petrovic, indicates that it was the RespondentCompany's intention to thereby discharge the two, and but for the fact that they took the pre-caution to take the matter up with Rinkenbaugh, who in turn took the matter up with Archer,who, on his part, took the precaution to take the matter up with his counsel, Browne, Lembkeand Shaw would not have been permitted to return to work on the next shift. It is so found.Shaw and Lembke left the job about 3 hours before the close of the shift at 7 a.m. Lembketestified that, without dispute, as they left she noticed that the sealer in question was operating.Shaw, on the other hand, testified that she did not notice it.5555 Since Supervisor Elizabeth Cook testified that thesealerhad to have some repairs"which took about 45 minutes," which indicates the sealer was in condition to be operated,theundersigned credits Lembke's testimony that it was in operation when the two girlswere sent home. INJECTION MOLDING COMPANY689Shaw was present at the plant when the June 30 representation election was held. After theclose of the election, Shaw had occasion to go to the Monroe Inn, a tavern located across thestreet from Respondent Company's plant. When Shaw entered the um she found ForeladyDorothy Rodgers and Alex Petrovic, brother of Foreman Robert Petrovic, at a table in theinn.Rodgers then addressed Shaw. And the details of what took place on this occasion betweenRodgers, Petrovic, and Shaw are set forth at length hereinabove and are incorporated hereinto the same extent as if reiterated hereRodgers' statement on the occasion just next above-referred to constituted a threat that allCIO girls are going to be eliminated from the Injection Molding "and we are going to see thatyou do."Shaw was notified by telegram on July 25 of her termination. And a day or two after receiptof the telegram, she received a notice as follows:July 25, 1950Nona S. Shaw:For reasons of economy and proper production control, we have decided to eliminatethe 11:00 P. M. to 7 A. M. shift in the Bottle Department.Ithas been necessary to reallocate our personnel accordingly. We, therefore, regretto advise that as of this date, because of the elimination of this shift, we will have toterminate your services.If at any time we resume the night shift operations, we will be glad to consider you foremployment if you desire. (Emphasis supplied.)INJECTION MOLDING COMPANYUnder dateof September8, 1950,RespondentCompany wrote Shaw as follows:Mrs. Nona Shaw636 Norton AvenueKansasCity, Mo.Dear Mrs. Shaw:We acknowledge receipt of your letter dated August 31, 1950, in which you requested aservice letter.You were first employed by our Company on February 2, 1950. You worked in theBottle Assembly Department, where your duties consisted of operating printing machinesfor the purpose of placing print on plastic bottles, operating sealing machines which heatseal the bottoms on the bottles, and testing bottles for leaks by use of an air machineYou continued in that capacity until July 25, 1950. On that date you were terminatedbecause we discontinued the midnight shift in the Bottle Assembly Department, in whichyou were working, due to the fact that our Production Department was not able to keep upwith the Bottle Assembly Department, and there was not sufficient work for the employeeson the midnight shift to continue working. Reasons of economy and proper productioncontrol made this step necessary.At all times while you were in our employ you were an able, calm. satisfactory andindustrious employee (Emphasis supplied.)With kindest regards and best wishes, we areVerytruly yours,INJECTION MOLDING COMPANY/s/ W. K. ArcherW. K. Archer,PresidentWKA;hmRegistered MailReturn Receipt Requested 690DECISIONSOF NATIONALLABOR RELATIONS BOARD,About 3 months after her discharge,Shaw,in company with Emma Bandy, called at theplant to see Archer with reference to reemployment or reinstatement and was advised byMayo tiiat,,Archer was out of town.About a week later the two,returned to the plant and on this occasion did see Archer andasked for enployme ii.Archer stated that he didn't need any help at that time but would keepthem in mind.In connection with Shaw's discharge,Archer testified:Q.You determinedto terminate or layoff Nona Shaw,isn't that correct?A. I did terminate Nona Shaw.Q.Yes, on July 25?A. I believe I did.Q.Upon whatbasis did you determine that she should be terminated?A.Oh, in my opinion 'she wasn'tas adapted to thework shewas doing as others andthe fact that perhaps that she had in my opinion been insubordinate in her work--Q. (Interrupting)She hadbeen insubordinate,you say?A.Well, she refusedto do a job that was assigned to her.I assume thatwould influencemy opinion, yes.Q.That wasrefusal to complete the sweeping up in the basement job?A. I think thatis right.Q. Is that whyyou determined to let her go?A No, I didn't say that.Q.What didyou determine,why did youdetermine to let her go?A.Thesefactors.Q.Which factors'A.That I--wait a minute.Let meanswer,will you?Q. I'm sorry,I'm sorry, go on.A.The fact thatshe had been insubordinateand I felt there wasother operators whowereprobablybetter than she was. 56Q.Do you knowwhat operation she was doing then?A. She had doneseveral operations.Q.Do you know which ones?A. She put bottomsin the bottles.Q.Do yourememberwhethershe was good or bad at that?A. I don'trecall at this time.That particular job would not be onethat you could de-termine efficiencyvery well,because most people canput bottomin bottles.It is clear from the recordthat atForeman Petrovic's,instructions to SupervisorElizabethCook on thefirstdayofthereturn of the strikers to work followingthe settlement of the strike,Nona Sli$iwiand Lembke were assignedto a job whichwas no partof the bottledepartment'futictld i$; It ills in a partly unlightedbasement and requiredthe work normallyperformed bya jaiiii8FBE a. ch$iwoman. When Shaw and Lembkecomplainedthat it was discrimination,they werei81d byPetrovic tb "time out"and the timecardsof both Shawand Lembke werewiihdrawn from the rack. It is foundelsewhere hereinthat by this conduct Respondent Com-pany intendedt6 terminateemployment of both women on this 6ccasion; and but for the inter-vediion of Riiil'tefiliaugh of the UAW-CIO would have done so. Archer's testimony,next above,is characteristic S.much of his testimonycoveringabilities of the dischargees in the bottleassembly departiiieiii,bf which morein concluding findings below.The last paragraphof Shaw's service letter fromthe Companyreads asfollows:At all times while you were in ouremploy youwere an able,calm, satisfactory; andindustrious employee.(Emphasis supplied.)At the timeof her dischargeon July 25, Shaw, who had thelowest seniorityof any of thedischarged bottle assembly department employees,nonethelesshad seniorityover at leastseven of the retained employees.On the basis of the foregoing findings and the additional findings applicable to all dischargedbottle assembly department employees,itwill be found belowthatby the discharge of Nonare it is clearfrom Archer's testimonythat he resentedthe fact that Shaw had taken herassignment to the basement cleanup job up with Rinkenbaugh.But inasmuchas he had withthe advice and consentof his attorneyagreed thatShaw and Lembke be paid for the timelost on theshifton that occasion,he may not now contend that Shaw's discharge was justifiedby reasonof his nowcontending that she was insubordinate.It isso found. INJECTION MOLDING COMPANY691Shaw on July 25, 1950, the Respondent Company discriminated in regard to the hire and tenureof employment of said Shaw in violation of Section 8 (a) (1) and(3) of the Act.(f)Nadine RingRing was employed by Respondent Company on August 24, 1949, and was assigned to thebottle assembly department,the only departmentinwhichshe worked while employed byRespondent Company.At the time of Ring's employment,Dorothy Rodgers was forelady overthe entire bottle department and personally supervised the day shift;while theCooksisters,Elizabeth and Elma Lou,weresupervisors over the evening shifts,on which they rotated.Ring joined the Mine-Mill Union and later joinedthe UAW-CIO local in February 1950.Ring was among those present at the time of Archer's speech during March and accordingto Ring's version,Archer said in substance that the CIO wasn'tgoing to get in;that he wouldclose his doors before he would have it;and that "Pete Rinkenbaugh had got one man killedand wasn'tgoing to get anything like that over there."5T (Company's plant.)Withreference to Archer's speech about March 7, Ring testified-Q Tellus whatMr Archersaid on that occasion as near as you can recall?AMr. Archersaid that he was putting Elsie May back to work because he wanted toand he thought it would be nice if we had a little union of our own and that our dues wouldbe small and if something happened it could be straightened right there.In addition to stating that he put ElsieMay back to work because he wanted to,Archer statedthat Pete Rinkenbaugh did not have anything to do with her being returned to work.Ring joined the strike of April 15 and she"walked the picket line.'She testified that whileon the picket line Archer would stop and talk"to us girls' and told them he didn't see whythey didn'tcome back to work,"that there wouldn'tbe any discrunination and everythingwould be just likeitwas before."Ring returned to work after the strike settlement and wasassigned to the midnight shift She then asked for a transfer from the midnight shift to someother shift.The request made of Dorothy Rodgers.Ring testified:Q Do you recall what you said to DorothyRodgersand what she said to you?A. I called heron the telephoneand askedher if therewas any chanceof getting backon the dayshift and she said,"Yes, I believe there is," she said, "I've been wanting tomake some changes,"and she said,"next week there is going to be some big changes."Q.Did you speakto Rodgers subsequentlyabout suchtransfers?A.Just theone time I called her.Q.Wereyou ever transferredto the day shift?A.No.Q.Whenwere you dischargedby the Company?A.On July 25, 1950.Ring was advised of her discharge by a letter being placed under her door while she was onvacation.On or about September 26, Ring received a telegram from Respondent Company that therewas an opening for her and if she was interested to come down and he would talk to her. Shewent to Respondent Company's plant on September 27 and talked with Archer.Thereafter, shereturned to work at 85 cents per hour.When she was terminated on July 25,she was re-ceiving $ 1.05 on the midnight shift. S°The time of discharge,Ring received a letter as follows:57There is some testimony in the record to the effect that during a strike on the premisesof a company other than that of the Respondent Company's premises,someone was killed.Insofar as the instant record discloses, there is no evidence of violence or other improperconduct by any of the claimants herein, committed-during the strike. nor does or did theRespondent Company so contend. Ring's testimony to the effect th,it Archer testified asquoted next above is credited by the undersigned.58 The Respondent Company contends in substance and effect that Ring's employment onor about September 26, 1950, was a new employment and not a reinstatement.Since it isfound herein that her discharge on July 25 was discriminatory,she was entitled to rein-statement at her former rate of pay.Itfollows that her reinstatement at a lower rate ofpay was discriminatory;and is so found. 692DECISIONS OF NATIONAL LABOR RELATIONS BOARDJuly 25, 1950Nadine Ring:For reasonsof economyand proper production control, we have decided to eliminatethe 11 P.M. to 7 A. M. shift in the Bottle Department.It has been necessary to reallocateour personnel accordingly.We, therefore,regret to advise that as of this day, because ofthe elimination of this shift,we will have to terminate your services.If at any time we resume our night shift operations,we'll be glad to consider you foremployment if you desire. (Emphasis supplied.)INJECTION MOLDING COMPANYUnder date of September 16, 1950,Respondent wrote Ring as follows:September16, 1950Mrs. Nadine Ring426 Prospect Ave.Kansas City, Mo.Dear Mrs. Ring:Thiswill acknowledge receipt of your letter dated September 6, 1950, inwhich yourequest a service letter.You were firstemployed by our Companyon August24, 1949. You workedin the BottleAssemblyDepartment where your duties consisted of operating printing machines for thepurpose of placing print on plastic bottles, operating sealingmachineswhich heat sealthe bottoms on the bottles, and testing bottles for leaksby theuse of an air machine.You continuedin that capacityuntil July 25, 1950. On that dateyou were terminatedbecause we discontinuedthemidnight shift and theBottleAssemblyDepartment, inwhich youwere working,due to the fact thatour ProductionDepartment was not able tokeep upwiththe BottleAssemblyDepartment,and there was not sufficient work for theemployeeson the midnight shift to continueworking Reasons of economy and properproduction control madethis stepnecessary.At all times while you were in our employ'you were an able,satisfactory and indus-trious employee.With kindest regards and best wishes, we areVerytruly yours,INJECTION MOLDING COMPANY/s/ W. K. ArcherW. K. Archer,PresidentWKA:hmRegistered MailReturn Receipt RequestedAfterRing's returnto workon September 27, Rodgers inquired concerning certain formeremployees. Ring testified:Q. (By Mr.Hoffman)After yourreturn towork inSeptember,did you ever discusswith any of yoursupervisorsthe lay-offs of any other peoplethanyourself?A.YesQ.To whom didyou speak and what was said?A.To DorothyRodgers She asked me if EmmaBandy, Louise Lembke and Nona Shawand Mildred Spangler were working,if I knew, and I toldher as far asIknew they wasn'tand that NonaShaw's husband had beenlaid off andshe reallyneededher job.oaaasea INJECTION MOLDING COMPANY693Q. (By Mr.Hoffman)Do yourecall when this conversationwith DorothyRodgers tookplace?A.Yes.Itwas December 27.Q. How do you remember that date?MR. BROWNE:December 27?MR. HOFFMAN: December 27?A.Well, itwas aroundChristmastime andthe Companyhad givena Christmas partyfor the employees,and I didn't go to the party,so it was the day I wentback towork andDorothy called me up from the place I was working to tell meshe had a Christmas bonusfor me, and that it was in the coke machine and she would get it for me.She then sit downthere and talked to me,and asked me if since I wasback to work if mycharges would bedropped and I told her I didn't know. (Emphasis supplied.)Ring testified,without dispute,that she had never had any complaints concerning her workfrom Dorothy Rodgersor any othersupervisor while she worked in the bottle assemblydepartment.The recordshows,without dispute,that at the time of Ring's terminationon July 25, shehad seniority over at least15 ofher fellow employees in the bottle assemblydepartment.The recorddiscloses that pursuant to a telegram from Respondent Company, Ring returnedto work on or about September26, 1950,and wastold by Archer thatshe was being employedas a new employee at a starting rate of 85 cents perhour,whereas at the time of her dis-charge on July 25, 1950,she received $1.05 per hour,of which 10cents represented thedifferential of 10 cents per hour for midnight shift. 59On the basis of the foregoing findings and the additional findings applicable to all dischargedbottle assembly department employees,itwill befoundbelow thatby the discharge of NadineRing onJuly 25,1950, the Respondent Company discriminated in regard to the hire and tenureof employmentof said Ringin violationof Section 8 (a) (1) and(3) of the Act.Contentions of the Parties as to the Six Bottle Room DischargeesThe Respondent Company, in substanceand effect,contends that: (1) Economyand properproductioncontrolrequired eliminationof the midnight shift on which thesix dischargeeswere allegedly employed;and(2)as to each bottledepartment employeeselected for discharge,such selection was madeon the basis that theywere less experienced,capable, andefficientthan the employeesretainedon the job.The counsel for the General Counsel, on the other hand,in substance and effect,contendsthat (a) said dischargees were not selected for discharge as membersof the midnight shift,but by reasonof the fact they had goneon strike and persistedto the endthereof in strikeactivitiesas membersof UAW-CIO;and (b)all dischargees had greaterlength ofservice andseniority than manyof the employees, in that thedischarged employee with the leastseniorityhad seniorityover at least 7 retained employeesand the otherdischargeeshad seniorityover 10 to15 retainedemployees, and each of the 6were, asstated by Respondent Company'sservice letters"at all timeswhile youwere in ouremploy youwere an able,satisfactoryand industrious employee."As to contentions (1)and(a), which will beconsideredjointly for obviousreasons, the recordshows no contention by the General Counsel thatsome reduction in force was not warrantedwhether it be from themidnightor other two shifts,since it appearsall shifts performed thesame functions,used the samemachines, at thesame location,and varied only in the shiftsworked.It is true thatthe letters or noticesof termination to each discharged bottle room employeedated July 25, 1950, indicated that membership on such shiftoccasioned the discharge, thenotices, in part, read:For reasons of economy and proper production control, we have decided to eliminatethe 11 P. M. to 7 A. M. shift in theBottle Department.69As found above, Hobbs contended that she had returned to work September 25 at anagreed rate of pay equal to that which she received when discharged July 25.The Companydenies such contention.Hobbs'and Ring's contentions on this point are further referred tobelow.283230 0 - 54 - 45 694DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt has been necessaryto reallocate our personnelaccordingly. 60We,therefore,regretto advise that of thisdate, becauseof the elimination of this shift, we will haveto termi-nate your services.On variousdates between September 8 and 16,each of thesix girls above-referred to re-ceived identical service letters,except as to names and dates.The thirdparagraph of suchletters read:You continued in that capacity until July 25,1950.On that date you were terminatedbecause we discontinued the midnight shift in the Bottle Assembly Department,in whichyou were working,1 due to the fact that our Production Department was not able to keepup with the Bottle Assembly Department. . . .It isclear from the foregoing as to Timmons and Hobbsthat theymust have been includedamong the dischargees for reasons other than those assignedby the Company's letter of dis-charge and their service letters.We nowconsider General Counsel's contention(a), to theeffect that the six dischargees now under consideration were effected to discourage union orconcerted activities on behalf of theUAW-CIO.It has been found above,in substance,that following the enforced disaffiliation of Mine-Millby the CIO,and the adventof the UAW-CIO, Local 132, withits demand for recognition andbargaining rights, together with the additional claims for recognition and rights made by analleged successor to the rights under the Mine-Mill contractof June 21, 1949,with the ex-piration date ofJuly 1, 1950,a further demand bya UAW-CIOarea director for bargainingrights all as found and detailed in section III, A, 1, above,resultedin Archer's attempt topromote an independent or company union and his assistance through Forelady Dorothy Rodgersto induce bottle department girls to join an allegedAFL union or the LAM,all of which, asdescribed above, led to or preceded the April 17strike.Thereafter,followed the strike settle-ment; the returntowork ofthe strikers;the representation election; and the sundry anddivers events preceding the discharges from which the undersigned found above that Archerhad determinedthathe wouldnot permita CIO affiliate to organize his plant.That he succeededin such determination is clear from the record.As to Respondent Company's contention (1)above, the undersigned findssame to bewithout merit;and as to GeneralCounsel'scontention(a), the same has merit. 6260It should be noted that as to these six bottle room employees,their shift assignments onJuly 25 were the same as those assigned on June 5,the first workday following the strikesettlement,at whichtime Lembke and Shaw,who worked the 3 p.m. to 11p.m. shift beforethe strike,and Ring and Bandy, who worked the 7 a.m. to 3 p. m. shift before the strike,were arbitrarily assigned to the midnight shift, while Timmons and Hobbs,who worked the7 a. m. to 3 p.m. shift before the strike,were each assigned to the 3 p.m. to 11 p.m. shift.61 Itshould be noted,that as found hereinabove in the consideration of their separatecases, that Timmons and Hobbs were not working on the midnight shift when discharged.62 It is apparentthat Archerknewwhich of hisemployees were members ofthe CIO. Hetestified:Q. Did you knowamong otherthings who the C.I.O. adherents in the plant were?A.Well,I had seen the people on the picket line.I assume they were C.I.O.Q.Did that help you identify as C.I.O. adherents to you?A. I imagine it would, yes.Archer recalled that Bandy and Hobbs were known to him as CIO people.He further testified:Q.Did you know who the A.F.L. were in your plant?A. I knew who the girls were that worked during the strike.And as to employee Lembke,Archer stated"I know she was on the picket line.I had seenher, yes." And as to Timmons, he stated: "I think she was out there.I don't recall seeingTimmons too much."Q.How aboutNadine Ring?A. I recall seeing her.Q.You say you do?A.Yes.Q.On the picket line?A.Yes. INJECTION MOLDING COMPANY695As to contentions (2) and (b), Archer testified that he personally made the decision to anddid select all those discharged on July 25. With reference to time necessary for one to learnall the operations in the bottle assembly, Archer testified:Q. (By Mr. Sacks) When you said that it took, Mr. Archer, one to several days to learnto be an operator in bottle assembly, did you mean on one machine or all machines?A.Oh, it depended on what they were doing. I'd say that you could learn to operate allmachines in a day or two days.During the hearing, Archer admitted that he had no independent recollection of the reasonswhy he retained certain employees rather than the dischargees; and further admitted that hedid not discuss the qualifications of the night shift employees with the latter's supervisors.Withreferenceto Nona Shaw's discharge, Archer testified:Q.Upon what basis did you determine that she should be terminated?A. Oh. in my opinion she wasn't as adapted to the work she was doing as others, andthe fact perhaps that she had in my opinion been insubordinate In her work--Q. (Interrupting) She had been insubordinate, you say'A.Well, she refused to do a job thatwas assignedher. I assume that would Influencemy opinion, yes.'Q.That was the refusal to complete the sweeping up of the basement job?A. I think that is right.Q. is that why you determined to let her go?A. No, I didn't say that.Q.Why did you determine to lether go?A.These factors.Q.Which factors?A.ThatI--wait a minute.Let me answer, will 'you?Q. I'm sorry, I'm sorry, go on.A.The fact she had been insubordinate and 'I felt there was other dpe'rators who wereprobably better than she was.Q.Do you know what operations she was doing then?A. She had done several operations.Q.Do you (stow which ones?A. She put bottoms in the bottles.Q.Do you remember whether she was good or bad at that?A. I don't recall at this time. That particular job would not be one that you could de-termine efficiency very well, because most people can put bottoms in a bottle.Q.What job did she do that Y'o'u could deierttiine her efficiency from?A. I noticed herotioccasions.Ithought'shbprobably wasn't as fast an operator as she--Q. (Interrupting) You say you probably thought so. Did you think so or didn't you?A. I did.Q. You did?A.Yes. 0Archerfurther testified:Q.A.Q.A.Q.A.Q.A.Q.A.Q.What about Nadine Ring? You determined to let her go, correct?Yes, I determined to let Nadine go.What was the basis for that?I thought there was Others better qualified.Do you knowwhat operations shewasdoing?She worked on variousoperations.Which ones?Printing,sealing,testing.What sort of an operator was she?Iwould say she was a fairoperator.Fair? Was there any other reason why you let her go aside from the fact you con-sidered there were others more suitable?66Itshould be noted that it was Shaw who along with Lembke wasassignedto a basementcleanup job on the first shift workedafter settlementof the strike, and it was Shaw whomDorothy Rodgers, forelady of the bottle room, informed on June 30 that all CIO girls wouldbe fired. 696DECISIONS OF NATIONAL LABOR RELATIONS BOARDA.No.Q. I mean was there any insubordination there?A NoThe Respondent Company refused to recognize seniority in selecting the employees for thealleged economy measure.The record discloses that the Mine-Mill contract due to expireJuly 1, 1950,contained seniority recognition and procedure;that the strike-settlement agree-ment of June 2 provided that no discharges might be made prior to the June 30 election,except on the basis of seniority;and on July 7, 1950, the Respondent Company posted a noticeas follows:NOTICETO THE EMPLOYEES OF THE BOTTLE ASSEMBLY DEPARTMENTJuly 7, 1950DUE TO THE FACT THAT THERE IS A SHORTAGE OF MACHINE OPERATORS IN THEPRODUCTION DEPARTMENT, WE HAVE DECIDED TO TRANSFER SOME OF THE EM-PLOYEES IN THE BOTTLE ROOM TO THE PRODUCTION DEPARTMENT. THISTRANSFER, OF COURSE, WILL BE MADE ON A SENIORITY BASIS.IF ANY OF THE EMPLOYEES ARE INTERESTED IN A TRANSFER TO THE PRO-DUCTION DEPARTMENT, PLEASE ADVISE THE SUPERVISOR, MRS. DOROTHY ROD-GERS. HOWEVER, WE WISH TO ADVISE THAT ANY EMPLOYEES WHO DESIRE TO BETRANSFERRED, WILL LOSE THEIR SENIORITY IN THE BOTTLE ASSEMBLY ROOM.(Emphasis supplied.)/s/ M. L. DAVISThe above notice is dated July 7,1950, at which time it is true the Company had no existingcollective-bargaining contract with any labor organization.However,it is clear and definiteadmission to the effect that employees in the bottle assembly department had seniority whichwas recognized by the Company within such department and binding upon the Company. It isso found.On the basis of the foregoing,it is clear that the contention of Respondent Company thatArcher selected the most experienced,capable, and efficient employees for retention on July25 is not supported by the credible testimony,and on the contrary it appears that the claimantsherein were selected because of their union and concerted activities.Respondent Company'scontention(2) is without merit;and General Counsel's contention(b) has merit.It is so found.In connection with the findings pertaining to Emma Bandy's discharge set forth above, ithas been found that on or about August 15, the Company reinstated a midnight shift and failedto recall any of the six bottle room employees now under consideration.An entire new groupof employees was hired.On cross-examination Archer testified:Q.Did you Mr.Archer,consider hiring Timmons,Shaw, Lembke,Bandy,and Hobbsin August when you hired new people?Did you consider hiring the six CIO girls?A.They didn't say theydesired tobe hired saAs found above,the letter of dismissal, in part reads.If at any time we resume our night shift operations,we will be glad to consider you foremployment if you desire(Emphasis supplied.)While such statement may, by a cursory reading,indicate that the Company intended to andwould reinstate the discharged six girls at the first opportunity,the adroit drafting of theletter,the limiting of it to"night shift operation,"and leaving up to the dischargees the burdenof learning of any resumption of "night shifts"adds further confirmation to the undersigned'sconclusion that Respondent Company and its manager were and are determined to keep CIOadherents out of the plant.It is so found."This answer demonstrates the effect of the adroitly drafted letter of dismissal sent tothe six dischargees of July 25, from the bottle assembly department. INJECTION MOLDING COMPANY697Concluding FindingsThe foregoing and the entire record discloses and the undersigned findsthat by thedischargeof Emma Bandy,Ruby Hobbs, Hazel Timmons,LouiseLembke,Nona Shaw,and Nadine Ring onJuly25. 1950,for assigned reasons found to be without merit as to each dischargee, theRespondent Company discharged each of said above-named employees because of their mem-bership in or activity on behalf of theUAW-CIO Local132, thereby discouraging membershipin said Union,and interfering with,restraining,and coercing its employees in the exerciseof the rights guaranteed in Section7 of the Act,all in violation of Section 8 (a) (1) and (3) ofthe Act as to all 6 of the above-named dischargees,and as to Ruby Hobbs, the Company byreducing her pay from 95 cents to 85 cents on September 26, because she informed it that shewould not abandon her charge of September 6, also violated Section 8(a) (4) ofthe Act.(g)Evelyn RussellRussellwas employed by Respondent Company on September 21. 1949,and was assigned towork in the bottle assembly department.She first joined theMine,Mill&Smelter WorkersUnion and thereafter joined theUAW-CIOlocal during the strike of April 17 and participatedin picket line activity.While on picket line duty,Archer talked to her.In this connection, shetestified:Q.Can you remember when that was, the beginning of the strike,the end of the strike,or when?A I don't know just when it was,but I do know it was when we were walking the picketline, but when it was I couldn't say,but I do know I was walking the picket lineQ.Tell what happened. What did he say to you and what did you say to him, if anything?A.He was standing in the doorway where they bring the trucks in and out and unloadedthem, when I walked by I was closest to him, there was two other girls with me, but I wasclosest to him and he askedme whywe didn't come back in, that everything would be likeitwas when we went out,and I told him myself,Imade the remark, I said,well,we willwhen we can all come back together,and that was all that was said.We just kept walking.Russell returned after the settlement of the strike to her former department and was as-signed to the afternoon shift, and as has been found hereinabove,she described,how in Jan-uary 1950"before any word was mentionedof the CIO,"Rodgers had called Russell at thelatter's home, discussed assignmentsto shifts,asked Russell for her preference,and whenthe latter stated she preferred the day shift since she liked to be with her son in the evening,Rodgers assigned her to that shift.After the strike,however, she was assigned to the after-noon or 3 p.m. to 11 p. m. shift.Russell testified that she was off sick in June and a part of July on sick leave, during whichtime she reported to the office every day during the first week and spoke with Mrs Mayo andinformed her that she was off sick with a kidney infection; that she was going to the doctorand didn'tknow when she would be back. Before reporting to Mayo she asked to speak withForelady Rodgers and was told by Mayo that Rodgers was busy and that Mayo would deliverher message.During the second week that she was out ill she made it a practice to call every other dayand reported that when she got released from the doctor she would be in.On each occasionshe would speak with Mayo and asked for Rodgers.Russell thinks she was out about 3 weekson this occasion. On the third week she called possibly once or twice. She testified:Q.Now will you state whether or not Mrs. Rodgers ever called you?A.Yes,she did call me.Q.When?A.Well,I had just gotten back from the doctor's and she called me, it was in theafternoon,but I couldn't--Q. (Interrupting)Was this during the period you were out?A.During the period I was off sick.Q Can you place it more closely, whether the first week or the second week or thethird week?A.Well, it was the last week, so it would have been the third week.Q What was said?A. I just came in the door and the phone rang and I picked it up, and she asked me ifthis was Evelyn speaking,and I said yes, and she said you haven't called in or let us knowanything,she said as you haven't called in or let us know anything we are taking you off 698DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe payroll. Then I explained to her howI had calledin every dayand asked for her, andMrs. Mayo said she'd take the message,and I explained to her I had just came from thedoctor, and had my releaseand wasready to come to work thefollowing day, so she saidshe'd speakto Mr. Archer andcall me back.Q.Did she call you back?A She did.Q.And you returned to work the next day?A.Yes.Russell testified that after the strike she was informed and told not to leave her machinewithout being relieved or else she would be fired immediately.Rodgers made that statementand repeated it a number of times.On the last day she worked,according to Russell,which was on a Saturday at a time whenRodgers was away on vacation and Elizabeth Cook was in charge on this particular day,Russell asked to be relieved several times and Elizabeth Cook being there practically all ofthe time and watching Russell,according to the latter,ignored the fact that she had asked forrelief.When she did not get it she decided that she could not go back"because I had to haverelief due to the fact that I had just gotten back in with a kidney infection,and I really couldn'twork without relief."Russell testified that the incident on which she was denied relief hap-pened on the last day she worked which the record shows to be August 2, 1950.In connectionwith her ceasing of work at this time,Russell testified:Q. (By Mr.Sacks)Inwhatmanner did you terminate your employment on this daywhich has beenagreed upon as August 2, Mrs. Russell? -A.Well,I just called in and told Dorothy that I wouldn't be in, and she didn't ask mewhy, and I didn't tell her, because I felt like it wouldn'tdo any good.MR BROWNE: May that be strickenMr.Examiner,may that be stricken Mr. Examiner?TRIAL EXAMINER WARD:The volunteered portion may be stricken. 65Russell testified that on or about September 25 or 26, she receiveda telegramfrom theRespondent Company, which the record indicates reads as follows, omitting the name:In view of fact a vacancy has now arisen in Bottle Assembly please advise by 10.00 a. m.September 27th if you would be interested in obtaining said employment.INJECTION MOLDING COMPANYAs has been found in some detail in connection with the discussion of Ruby Hobbs'dischargedescribed hereinabove,itwas agreed by Archer that the two women would be employed at therate of paytheyreceived at the time of their termination on July 25, 1950,as to Hobbs, andAugust 2,as to Russell,namely 95 cents per hour,with a 10-cent differential for midnightshift.Whilethe two women asked for seniority rights,Archer was not prepared to definitelyagree to anddid notagree on the seniority demand.As Archerwas about to send for or go forDorothyRodgers to arrange for the assignments of Russell and Hobbs, theygave him a docu-ment or documents signed by each, in evidence as General Counsel's Exhibit No. 9, whichdocument has been setforth and quotedin full in connectionwith Hobbs'discharge referred toabove, and is incorporated herein by reference.Thereafter,Archerconsultedwith hisattorney, Browne,who dictated the following letter,insofar as Russell is concerned:September26, 1950Mrs. Evelyn E. Russell909 Indiana AveKansasCity, Mo.Dear Mrs.Russell:We offered you employment with this Company because of vacancies which have arisen.We are willing to employ you now without prejudice to the charge which youhaiefiled65 That portionof theanswer reading "because I felt likeitwouldn't do any good" is theportion referredto by the Trial Examineras stricken and it is.66Copyof the telegram to Russell is not in the record but the undisputed and creditedtestimony discloses that she andRuby Hobbsreceived identical telegrams at the identicaltime recorded as requested on September27, 1950. INJECTION MOLDING COMPANY699with the National Labor Relations Board.In other words so far as the Company is con-cerned you can offset your Labor Board charge if you desire.That has nothing to do withyour employment now.However,since your present employment is necessarily a new employment,you willtherefore return with seniority beginning today,and at the starting rate we are now re-quired to give under the contract we have with the Union.Very truly yours,INJECTION MOLDING COMPANYIs/ W. K. ArcherW. K. Archer, PresidentW. K. A.:hmRussell returned to the plant and to work on the following day and received the hourly rateof 85 cents.About the third day after she started to work onthisSeptember27th employment, shecomplainedto Archerabout conditions in her departmentand that "Doherty"was holleringatme constantly(which portion of the testimony was, on motion of RespondentCompany'scounsel, stricken).Archer talked to Russell later,in this connection,and the latter testified:Q.What wassaid on that occasion?A.He came to my machine,and asked me what I was going to do about the appealcase downto the Compensation Board.Q.That is theunemployment--A. (Interrupting)The unemployment.Q.And you hadappealedfromsome earlierdecision, had you!A.Yes.Q.And Mr. Archer asked you what youwere going to do about it?A.What I wasgoing to doabout it.Q.Did you answer him?A. I did.Q.What did you say9A. I told him I didn't know whatIwas goingto do about, that I hadn't quite decided.Thatwas the first time he asked me.Q.Did you ask him ona later occasion?A. (Interrupting)He asked me another time about it.Q.What did you say then?A. I told him I really hadn'tdecided,Ireally didn't knowwhat I was going to doabout it.The record discloses that Russell, returned to work on September 27, 1950, and workeduntilOctober5, 1950.During this time she complained to Archer concerning Dorothy Rodg-ers' conduct toward her and asked him if he would care to go to her machine."and he saidhe'd take my word for it,and I asked him what he was going to do about it, and he saidDorothy was running things back there." (Emphasis supplied.)Itwas after the next above conversationthat Archerwent to Russell's machine and broughtup the question as to what she was going to do about her "appeal case down to the compen-sation board."Russell further testified:Q.And on the last day you worked at Injection Molding,which the exhibit indicateswas October 5, 1950, did youspeak to Mr.Archer on that day?A.Yes, I did.Q.Tell us what he said?A.Well,Dorothy told me, Dorothy Rodgers told me,to go into the office,that Mr.Archer wanted to see me.So I went in there and I had went down the day before to myappeal hearing,and he asked me why I went down.He says, why did you go down whenyou told me you wouldn't.Well,Ihadn't told him I wouldn't go down, and I told that thereason I went down because that the same thing was going on at that time as it was whenIwent down to start with, and there was really nothing much said other than he told meto pick up my check, and I said now,and he said right now,and that was all that wassaid then. (Company's Exhibit No. 5 admitted in evidence.) 700DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt appears that Russell was dischargedon October 5, 1950.The recorddisclosesthat on September 20, 1950, the Companywrote Russellas follows.September 20, 1950Mrs Evelyn Russell909 Indiana AvenueKansas City, Mo.Dear Mrs. RussellThiswill acknowledge receipt of your letter of September 12, 1950,in which yourequested a service letter.You were first employed by our Company on September 21, 1949, in the Bottle As-sembly Department.Your work consisted of operating printing machines for the purposeof placing print on plastic bottles,operating sealing machines which heat seal the bottomon bottles,and testing bottles for leaks by the use of an air machine.You continued in this capacity until August 2, 1950,at which time you resigned fromour employ.You did not advise us of the reason of your leaving,and we have no knowl-edge concerning it.We wish to state further that while you were employed by us that we found you to bea capable,industrious,and conscientious employee in every respect.Very truly yours,INJECTION MOLDING COMPANY/s/ W. K. ArcherW. K. ArcherPresidentWKA:hmRegistered MailReturn Receipt RequestedThe recorddisclosesthat Russellfiled a charge with the Board under dateof September6, 1950,alleging herdiscriminatorydischargeon or about July 28, 1950.While the complaintdoesnot specificallyallege the date of Russell's allegeddiscrimi-natory discharge,but such alleged illegal discharge as of on orabout August 2, 1950, wasfullylitigatedduring the hearing.The legalityof Russell's terminationas of October 5,1950,was not questionedby the General Counsel in the instantproceedings,nor by theRespondentThe General Counselcontends in substanceand effect that Russell's separation fromher position on or aboutAugust 2, 1950. constitutesa constructivedischargebecause oftheCompany'salleged refusalto furnishrelief for rest periods and breaks to Russell,with theresult that due to a kidney infection,known to the Company,Russell was forcedto discontinueworkingat the Company's plant.The preponderanceof the credibleevidence does indicate that following the return of theUAW-CIO adherents to the plantfollowingthe strikesettlement that requests for reliefmade by suchreturnees,was on occasion denied or ignored and that theruling requiringemployees to remainat their machinesuntil relieved was not enforced against nonstrikersto the extent that it wasagainst CIOstrikers.Itappears,however,thatRussellmade no issueof herclaimed denial of relief at theplant and thatshe merely went homeat the closeof hershift and later phoned her forelady,Rodgers,that she would not be in on her shiftand added no further word.Nor didshe takeher complaintup with Archer by word orletter.On the basis of the -foregoing and therecord, the undersigned is of the opinionthat therecord will not support a findingthat the Company constructivelydischarged Russell onJuly 28,29 oron August 2, 1950, andit is so found.With reference to Russell'sreinstatement or reemployment on September26 or 27,1950, it hasbeen found above in considerationof Ruby Hobbs'and Russell's employmenton such date that Archeragreed to pay them the same rate of paythat they had receivedprior to their separationon July 25and August 2, respectively, until they served writtennotice thatby accepting reinstatementthey did notforego any right they mightbe entitled INJECTION MOLDING COMPANY701to by proceeding to process unfair labor practice charges filedby each onSeptember 6.1950.As isfound hereinabove,Archer thereupon consulted with his attorney then served writtennotice that resulted in reducing the agreed upon 95 cents per hour as wages to 85 cents perhour,and further refused to grant anyseniorityright under prior employment.Such conduct was and is in violation of Section 8 (a) (1) and(4) of the Act,and is so found.Itwill be recommended below that the Section 8 (a) (3) allegationof the Actbe dismissedand that the Section 8(a) (1) and(4) findings,above, be adopted;and that Respondent Com-panymake said Russell whole forsuch loss of payshe suffered during her employmentbetween September26 and October 5, 1950,as a result of Archer's reducing her agreedupon pay from 95 cents per hour to 85 cents per hour.(h)Mildred Ludwig (formerlySpangler)Ludwig was employed by the Respondent Company on July 29,1949, and was assignedto the bottle assembly room,sometimes described as the bottle assembly department,where she worked throughout her entire employment with the Company.She joined theUAW-CIO onor about February 1950,and at a meeting of the local of such Union duringFebruary was elected as the Union's stewardess in the bottle assembly department. Asstewardess on two occasions,earlier in her term of such office,she met and conferredwith Archer or Mr.Davis, a member of top management.Davis had caused a notice to beposted to the effect that due to lack of work a layoff was contemplated.Ludwig and Rinken-baugh,UAW-CIO representative,were at a conference with Archer in connection with thisparticularmatter.Ludwig'ssecond session with Archer took place in the fore part ofMarch 1950 at the time of and on the occasion of Elsie May's discharge. On this latteroccasion,Rinkenbaugh and Don Hayward,president of the localof the UAW-CIO, had calledon Archer in connection with May's discharge after which Ludwig was sent for and attendedthe conference in her capacity as a stewardess.As it is stated and found elsewhere here,May was returned to work on the next workday following this conference.Ludwig joinedthe UAW-CIOcalled strike of April 17 and was active on picket line andkitchen duties.During such strike she talked with Archer on two different occasions. Withreference to the first occasion,she testified.Q.Can you tell us when the first occasion you spoke to Mr. Archer was?A.Well,the firstoccasionwas, I'd say, aboutthe thirdweek ofthe strike.Q.Where were you at thetime and where was he?A. I was sittingin front ofunion headquarters.Q.Tellus what happened.A.Well,he drove up in his car,he walkedover to where I was sittingwith EmmaBandy and Nadine Ring,and he came over and wesaid "Good morning" and he said"Goodmorning"and "How areyou,"and everybody was fine, and he said, "Whydon'tyou girlscome on inand go to work." I said, "No, Mr. Archer, not until wecan all go back in,"and hesaid,"You mightas wellcome in and get back to workand let'sget things humming.There willbe no discriminationof any kind, and youwill all be treatedalike " So we thanked him.Q.Did you tell him whether youwould go backto work or not?A.No, not untilwe could all go in together.Q.You say youspoke to MrArcher on another occasion?A. I did, sir.Q.Was thisotheroccasion before the one you toldabout or after?A. It was after.Q.How long after?A.Oh, I think it was about2 weeks beforethe strike ended.Q.Can you tellus where thisconversationtook place9A.Yes, sir.He was standingin front ofthe shipping room door?Q. (By Mr. Sacks) You said Mr. Archer wasstandingby theshippingroom door?A.Yes, sir.Q.Was thereanyone else present atthis time?A.Notwith him there wasn'tQ.Well, go on.A. It was in the afternoon. 702DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.What was said?A.Well,we was walking the picket line and as we went by, we said "Hello, Mr.Archer" and he said, "Hello, girls," and we remarked what a pretty day it was, andhe says,"Why don'tyou girls come in and go to work."He says, "I hate to see youout here walking,"and I says, "I don'tmind it at all Mr.Archer, I'm losing weight,"so he just laughed and he says,"Well, I wish you girls would come back in here andgo to work' and he says, "There'll be no discrimination and you'll all have your dis-crimination" [sic] and he says,"Why don'tyou come on back in,"and we told him no,"we'd wait until we could all go back in together."Q.Were you the only one on the picket line?A.No, I was not.Q.Who else was there?A. I believe it was either Evelyn Russell or Ruby Hobbs or maybe the two of them.Following the strike-settlement agreement executed on June 2,Ludwig,along with otherstrikers, returned to work on June 5. Prior to the advent of the UAW-CIO and the ensuingstrike,Ludwig had been onveryfriendly terms with DorothyRodgers,forelady of thebottle assembly department.On certain occasions when Rodgers would leave the depart-ment,she would leave Ludwig in charge.Both before and after the strike it was a generalrule in the bottle assembly department that no operator could leave their machine withoutrelief.After the strike,Dorothy Rodgers ignored Ludwig's request for relief.In this con-nection, Ludwig testified:Q Do you recall on what occasion9A.Yes, sir Ann Woolen and myself were on the eighth bottle sealer and we weresealing babymagic bottles for Mermen's,and Dorothy was always standing aroundourmachines,just listening if we were talking, discussing work.She would alwayscome up and see what we were talking about,so I said to Ann, "Boy,I sure wouldlike to have a relief, and I don'tknow whether to ask for one or not,"so Dorothy comesup there and starts packing our baby magic bottles which we had to pack ourselves, andI said, "Dorothy, may I have relief,"and she ignored me.67On or about June 20 or 21, Ludwig received word that a cousin of hers living at Peoria,Illinois,with whom she had a veryclose relationship,was in a dying condition.The wordhad come by long distance telephone.Ludwig decided that she wished to remain at homeandwait for a further call and as it was late in the evening around 11 p. m.,she calledForeman Everett Epling at the plant. She testified.Q.Do you recall what time you contacted him9A.Yes. I called him late in the evening,I'd say around 11 o'clock maybe. I had along distance telephone call informing me of my cousin dying.0Q.What wassaid over the phone?A. I told Everett would you please tell Dorothy I would be unable to come in thefollowing day, that I was expecting a long distance call from a dying cousin of mine,and that I would likeverymuch tobe home to receive the call, and he said,yes, hewould be glad to tell her.Q.Didyou attempt to contact anyone else about this problem?A.Not thatnight, no.Q.The next day9A.The next day I did.Q.Whom did you contactor attempt to contact?A.About 10 of 5 I called DorothyRodgers' home.Q.What time9A.About ten minutes to five.67Rodgers testified she had never denied relief to anyone.On the basisof therecord asa whole, the undersigned does not credit her denial,and finds that the episode describedabove by Ludwig occurred substantially as stated by her. INJECTION MOLDING COMPANY703Q. (By Mr.Sacks)Whom did you call?A. I calledDorothy Rodgers'home and Italked to her husband.Q.What did you say to him?A. I said, "Hello,Berl, this is Mildred," and he says, "Yes, Mildred, how are you?"and I says,"Fine,"so I askedhim if Dorothy was home. He said no, but he expectedher any minute,so I askedhim if he wouldplease haveDorothy to call me, that I'dgottenmy long distance callthatmy cousin had died andthat I had to leave,I believeitwas that night,or early thenext morning,Iwas going to go to Peoria,and I explainedto him whyitwas so urgent for me to leave immediately,and that I would have to begone maybe 2 or 3 weeks,thatwould he pleasehave Dorothycall me as soon as shegot in.Q.What did he say?A.He said yes, he would have her to call me just as quick as she got in. ssQ. (By Mr Sacks) Did Dorothy Rodgers call you later that day?A. She did'not.Q.What did you do?Imean did you remainin the city?A. I waited until 11 o'clock that night,and I never heard a word from Dorothy, Icalled the plant, and I believe Everett Epling answered the telephone,and I asked tospeak to ElmaLou Cook.Q.Who isElmaLou Cook?A. She was the supervisor on that shift.Q.Go on.A. So Elma Lou came to the telephone,and I told her who it was,and I told her thatIhad called Dorothy's home trying to get a hold of her and that I couldn't, and I ex-plained to Elma Lou that Dorothy knew how close I was to my cousin and that I wouldhave to leave the next morning,and I would have to be gone maybe 2 or 3 weeks. ElmaLou said--she said,"Well, where are you going, Mildred,"and I told her I was goingto Peoria, Illinois, and she said that she was sorry to hear about it,but she sure wouldtell Dorothy.Q.Do you remember anything else in that conversation9A. No, Idon't not now. 696$ In thisconnection, Rodgers testified:Q.Did your husband tell you on or about the 21st day of June or the 20th of June thathe had received a call from Mildred Spangler relating to her being absent?A. Yes.Q.What was it he told you?A.He just told me that Mildred had called and he told her that I wasn't there.By such answer, Dorothy Rodgers sought to convey the impression, in the opinion of theundersigned,that her husband did not deliver Spangler's message concerning her cousin'sdeath or anticipated death or Spangler's request that Mrs.Rodgers call her. If said answerwas in fact the complete answer, it would tend to indicate that Rodgers'husband shared heranimosity toward CIO adherents. Since Mr. Rodgers was not called as a witness, the under-signedhad no opportunity to observe him in person.69 In this connection, SupervisorElma Lou Cooktestified:Q.Mildred Spangler Ludwig said that she called the plant and talked to you andstated to you that she had called Dorothy Rodgers.She stated also that she was goingto,that shetold you she was going to, be gone 2 or 3 weeks. Did you have a conver-sation with Mildred Spangler Ludwig on or about June 22, 19509A.Well, as far-as the date I don't know,but she did call me.Q.What was it that she said?A.Well, she told me that she had tried to get in touch with Dorothy,that she hadcalled out to her home and her husband answered the telephone and said Dorothy wasn'tthere and so she called and told me that she had a long distance telephone call fromsomeone that a relative of hers died that she wanted to go to the funeral that she wouldbe out of town 3 or 4 days, and she wanted me to be sure and tell Dorothy,and I toldher that I would. 704DECISIONS OF NATIONAL LABOR RELATIONS HOARDLudviig returned from Peoria on June 29 and voted at the Board-conducted representationelectionon the followingday, June 30.She did not contact or see any of the RespondentCompany's officials except MissMayo, Mr. Archer's secretary.They had noconversation.On the first trip to Peoria,she took but one of her little girls but on her return on June 30,she took both.While in KansasCity on June30. Ludwig sent a nephew to the RespondentCompany'soffice to get her check,"So I could leave the money at home to pay the gas andlightswith."While the nephew was at Mayo's office,the latter called Ludwig concerningthe visit of the latter's nephew She asked, "Well,did you want him to get your check?"Ludwig replied,"Yes,Miss Mayo,that is what I sent him Sown there for," because shehad forgotten to send a notewith him.Neither Ludwig nor Mayo discussed the former'sleave of absence on this occasion.Ludwigremained in Peoria until the10th of July.She returned to Kansas City, arrivingon the 11th.She testified:Q. I will ask you what happened on your return to Kansas City?A.Well, I just got in the door and the telephone was ringing, and I--Q. (Interrupting) Who was on the phone?A.Well, I answered the telephone and it was Dorothy Rodgers.Q.Who spoke first and what was said?A.Dorothy said, "Mildred?" and I said, "Yes, Dorothy," and she says, "Beingas you haven't reported for work, I'm taking you off the payroll," and I hesitated--Q. (Interrupting) Did you make any answer?A. I said, "Thank you."Q.Was there anything further said between you and Mrs. Rodgers?A.That is all.70Under dateof September8, 1950,RespondentCompany wrote Ludwig, as follows:September 8, 1950Mrs. Mildred Spangler3414 East Sixth StKansasCity, Mo.Dear Mrs Spangler:Thiswill acknowledge receipt of your letter of June 31, 1950, in which you requesta service letter.You were first employed by our Company on July 29, 1949.You worked in the BottleAssembly Department,your duties consisted of operating printing machines for thepurpose of placing print on plastic bottles,operating sealing machines which heat sealthe bottoms on the bottles,and testing bottles for leaks by use of an air machine.Your employment with this Company terminated on July 11,1950.We treated you ashaving quit,and you were dropped from our payroll on July 11,1950, since you hadnot reported to work for several days previous to that time.Q.Did you tell Dorothy"A.Yes, I did.Q.What time of the daywas it that she called?A.Well.I can't rememberwhether itwas on the second shift or on the third, but itwas eitherat the end of my second shiftor the beginningof the third. It was right alongin there between11 and 12when she calledme. (p. m.)Q.Did she sayanythingto youabout havingstayedhome that day?A.Well, it seems like she did,Q. Did she tell you shewas going to be gone for 2 or 3 weeks,as she testified?A.Well, I understood her tosay 3 or4 days. Anyway that's what I toldDorothy.700n cross-examination,Ludwig testified:Q.Why didn't you saysomething about"Dorothy Icontactedyou ortried to get intouch with you""A.Because I knew the feeling was against us, theway they felt about us C.I.O.girls--Q. (Interrupting)Oh, I see, you didn't think it would do any good?A.No. INJECTION MOLDING COMPANY705We wish to add that while in our employ the work which you did was satisfactoryand ably performed.With kindest regards and best wishes, we areVery truly yours,Injection MoldingCompany/s/ W. K. ArcherPresidentWKA.hmRegistered MailReturn Receipt RequestedIn connection with Ludwig's discharge,Archer, in part, testified:,Q. Now let'sgo to the individual cases of some of these complaining witnesses.Mildred Spangler,according to the evidence here,was dropped from thepayroll onor about July 11, 1950.That is true is it not?A.That iscorrect.Q.Whatwas the reason for being dropped fromthe payroll?A.Failure to report for work.Q.Howlong, if yourecall, had she been absent fromwork withoutreporting?A.About 3 weeks.Q.The evidenceshows that Dorothy Rodgers talked to her and toldher that shewas being dropped. At whose directiondid DorothyRodgers makethat call?A.Mine.Q.Didyou consultwith meprior to making that decision?A.Yes, sir.Q.Did yourelate the facts, that she had beenabsent withoutexcuse, to me?A.Yes, sir.Q.Were youat any time aware thatshe had askedfor 2 or 3 weeks leave, if she did,in fact, ask for such leave?A.No, sir.Q.Were youadvisedthat she hadasked for a leave of3 or 4 daysseveral weeksbefore?PA. I believe I was advised that she had asked for leaveof 3 or 4 days.(Emphasissupplied.)Ithas been found heretnabove that,on or about February15, 1950,Spangler(as she wasknown at that time)was elected as stewardess in the production department of the Com-pany's plant by Local132,UAW-CIO; in whichcapacity she attended the conference withRinkenbaugh and Archer concerningElsieMay's discharge on or about March 8;and wasactive in soliciting and signing up employeesin the UAW-CIO local prior to the strike.The record indicates that prior to the adventof the UAW-CIO and Local132, Rodgersand Spangler were on good terms but thereafter and following the strike, the contrarywas true.According to the testimony of Rodgers,at the time the strike was settled on June 2,1950,she talkedwith Archerin his office.Rodgers testified as follows:Q.What did Mr. Archer have to say?A.Well,he told me that the labor dispute was over and that the girls were comingback to work.And he said that he knew that I would possibly have some hard feelingsinasmuch as there was quite a few remarks made about me on the picket line, butregardless of what my feelings was[sick that I was to bury the hatchet.And I toldhim it would be awfully hard to do,but that I would do my very best to follow his orders.Upon the foregoing and the entire record,it appears that Respondent Company was deter-mined to thwart and defeat any and all attemptsby the UAW-CIO to organize its plant; thatfollowing the April17 strikeand its settlement, the Company,beginning on the first day thestrikers returned to work, discharged Lembke and Shaw for refusing to perform duties notconnected with the bottle assembly department and not considered as their duties;on July 19discharged Lembke the second time for requesting tobe relieved from shift duties 15 minutes 706DECISIONS OF NATIONAL LABOR RELATIONS BOARDbefore shift time,because she felt ill,only to recall her July 24 with apologies,and thenincluded her with the July 25 discharges of six employees of the bottle department describedabove; and lastly by the discharge of Mildred Ludwig(formerly Spangler)on July 11, 1950,the Respondent Company has discriminated in regard to her hire and tenure of employmentof said Ludwig in violation of Section 8 (a) (1) and(3) of the Act,and it is so found.(i)Nettie HarperHarper was first employed by Respondent Company in May 1943 and worked until August1943.During this first employment,she operated an injection molding machine in the produc-tion department.Her next employment following August of 1943 with the Respondent Companybegan in the fall of 1945 and lasted for 1 year.On January12, 1948, she returned to work andwas continuously employed until her discharge on August 8,1950.During her last employment,Harper worked only in the production department operating injection molding machines. During1950 she became a memberof Mine-MillSmelter Workers Union and subsequently affiliatedwith theUAW-CIOand was active on its behalf.She wore aUAW-CIOunion button,which wasthe occasion for Foreman Banken's statement,set forth hereinabove,to the effect that Harperwould make more moneyif she took "that union button off."Harper joinedthe April17 strike called byUAW-CIO andparticipated in such strike bydoing picket duties inwhichshe participated almost daily.She testified:Q.Did you ever have occasion to speak to any of the foremen or supervisors orcompany officials while you were on the picket line?A.Yes. I spoke several times to Mr. Archer.Q.Do you recall in any one of these conversations or did you just exchange greetingsor what?A.The first time that I spoke to him, Nona Shaw and I were in front of strike head-quarters and Mr.Archer had come up the street and was going in the office,and we weretalking to him, and he askedus whywe didn't come back to work,and I said we wouldn'tgo through the picket line, and the two girls that had been fired had been brought up(Bledsoe and Woolen), and I said Elizabeth Cook had told me that she didn't knowanythingabout thegirlsbeing trouble makers or anything about why they were fired, and then thatwas about all that took place in the conversation, but later on Elsie May and I were doingpicket duties in front of the shop and Mike Grazda stopped by the shipping room door,and we were talking to him, and he asked us why we didn't come back to work.Q.Wasthere any foreman or supervisor or company official present when you werespeaking to Mike Grazda?A.Whilewe were talking to him Mr.Archer came up there and asked us to come in- -Q. (Interrupting) Who?A.Mr. Archer.Q.Yes.A. And Isaid that I wouldn't go through the picket line, and I said I never fully under-stood whythe two girls had been fired and he said- -Q. (Interrupting)--Who said?A.Mr. Archer said they had been fired because they were trouble makers,and I saidthat the biggest trouble maker in the shop was over in the bottle room, and he said,"Nettie, if you come to work, you won't have any more trouble with Dorothy" (Rodgers).Q.Who was over in the bottle room?A.Dorothy Rodgers (forelady bottle room).Q.Did you make any reply to that?A. I don'tremember making any reply to that.I don't know if I said something or ifElsiesaid something about theforeman, you know, discriminatingamong us, but BillBanken came out while we were talking to Mr.Archer,and he said,Mr. Archer said,"Bill, these girls say if they come back in you won't treat them right," and Bill said thatif they come back in we'll treat them like we always did, and that was the extent of theconversation then.Harper returnedto work atthe close of the strike,and participated in the Board electionheld on June 30.Followingher return to work after the strike,Harper resumedher job as a machine opera-tor in theproduction department.On or about August 2 therehad been some comment amongthe operators and Foreman Martin to the effect that some of theoperators were producing INJECTION MOLDING COMPANY707more finished plastic bottles and with less rejects than others.71Harper's last day of employ-ment commenced at 11 p. tn. on August 7 and ended at 7 a. m. on August 8. In this connection,she testified:Q. Youwere on the midnight shift?A. I went in at 11 o'clock Monday night.Q.On the 7th?A. I got off at 7 o'clock, August 8.Q.Were you warned about your production on that night?A.No, Iwasn'twarned.WhenI started to work--Q. (Interrupting)Did you speak to the foreman at all about your production that night?A.Yes, I did.Q.To Whom?A.Bob Martin.Ibelieve that it was Elsie Ireland that I relieved and shortly after Istarted working I called Bob over there, and I said, "Bob,how did Elsie make her produc-tion when the machine is running like it is?" It sticking in the cavity and the cores, andIwas having a heck of time,and he kinda shrugged his shoulders and said he didn't knowand walked away,and pretty soon he came back and said Elsie Ireland only made 5,000,Ithink he said, that is how she made her production,and the machine ran as usual, andIdon'thave any way of knowing unless I'm told what the production is while I'm runningit.Q.Wereyoutold on thatevening whatyour production was?A.Not until I got off in the morning.Q.Who toldyou about your production?A.Bob Martin.Q.What did he say to you?A.As Iwas leaving to go home I walked by the desk that was out in the shop and BobMartin was figuring up the production on the machines and he stopped me and said. youdid a good nights work last night,you made almost 7,000, and I said that was pretty good,wasn't it, considering the way the machine was running,and he said,yes, that was allright, so I went home. 72Q.Were you contacted by any of the plant employees during that day?A.Yes.I think it was about 9:30 that morning,I had been asleep about an hour, whenMiss Mayo called me and said, "Nettie,Mr. Archer wants to see you in the office today,or wants to talk to you."Q. In his office'A.Yes. And I said, "Well, Miss Mayo, do you have any idea what he wants to see meabout,"and she said "No. Nettie."I think she said it was important, and I said, "Well,I guess I better come on down and talk to him, then, hadn't I? She said,"I think it wouldbe a good idea."So I intended to go down and I went back to sleep, Tsand then later onthat day, I believe it was around 4 in the afternoon,but I am not sure, the phone woke meagain and it wasMiss Mayo.Q.Did shespeak to you again?A. Yes.Q.What did she say?A. She said,"Nettie,Mr.Archer wanted me to tell you that your production isn'tsatisfactory,and you can come in and pick up your final check any time."Q.Did you make any answer9A.Yes.Iasked her how long my production had been unsatisfactory,and she said hedidn't know,that that was all she was told to tell me I said alright,and hung up.Under date of September 8, 1950, RespondentCompanywrote Harper as follows:n Harper's connectionwith thispurportedconditionisdiscussed in detailin the "Con-tentions of Parties" below.'n Martin was called as a wittiess and wasnot questionedconcerningthe events of August7 or 8 insofar as they pertained to Harper.'+s Itshould be noted that Harper's shift was from 11p.m. to7 a. in., so that a call at thathour in her case would be the equivalent of callinga day workerat 9 or 10 p. m. 708DECISIONS OF NATIONAL LABOR RELATIONS BOARDSeptember 8, 1950Miss Nettie M.Harper3610Windsor AvenueKansasCity, Mo.Dear Miss Harper:This will acknowledge receipt of your letter dated August 31, 1950, in which you requesta service letter.Since January 12,1948, you were employed by our Company in the capacity of a moldingmachine operator on an injection molding machine.Your duties consisted of opening andclosing the gate on the machine,removing castings from the dies, and inspecting suchcastings for defects or irregularities.Some of the castings produced by the machine onwhich you worked consisted of castings for head-light lenses, pen parts,bottles,cookiecutters, juicer parts, plastic tile, and other items.Your work continued with this Company until August 1. [ sic] 1950. At that time youremployment with this Company was severed,because in our opinion your work had fallenbelow the quality and standard of performance which were required for this particularjob.We wish to add that during this period of time,we found you to be an honest and indus-trious workerWith kindestregards and good wishes, we areVery truly yours,InjectionMolding Company/s/ W. K. ArcherW. K. Archer,, PresidentWKA:hmRegistered MailReturn Receipt RequestedContentions of the PartiesRespondent Company contends that,(1)as to Harper,"She was discharged on August 8,1950,for mis-tabulating rejects on production without explanation after being given an oppor-tunity to do so"; (2) prior to said discharge on or about August 2, 1950, Respondent Companyreceived a production report from Harper's foreman which disclosed an unduly high rejectcount,in that "the report on its face showed that'Scraps on No. 1 machine due to operator[Harper] throwing away good castings;"'74 and(3) onthemorningof August 8, 1950,Harper'sforeman turned into the management office a "report"reading as follows:8/7/50To M. L.Davis--Injection Molding Co.Sub-scrap on #1 mach.When I first took over shift yoke temp was too high causing quite a few rejects for thefirsthour.After that I checked periodically and would notice that the reject countamounted steadily.Iwould watch the operation for five or ten minutes during which timethere would be very few rejects if any. Also while running it during the breaks I had littleor no scrap. I asked N.Harper what she did while I wasn't watching her and she didn'thave any comments to make, just grinned and continued running the machine. I will haveto leave it up to you to decide what happened as I am at a loss to understand it.75/s/ B. MartinAs to contention(1) (which will be considered at this point insofar as it contends thatHarper had been directly informed of the foreman's alleged report on or about August 2, orlCompany's Exhibit No. 9 rejected.76Respondent Company's Exhibit No.24 in evidence. INJECTION MOLDING COMPANY709had been informed or given an opportunity to make any explanation in connection with suchreport)Archer testified:Q.Referring to Nettie Harper,the record shows that she was discharged on or aboutAugust 8, 1950.Did you make decision to discharge?A. I did.Q.On or about August 8 did you receive a report from Mr. Martin concerning NettieHarper,which is in evidence as Respondent Company's Exhibit No. 34?A.Yes,sir I did.Q.Had you previously,about some less than a week before that time,receive a reportfrom Martin on Nettie Harper,which I refer to now as Respondent's Exhibit No. 9, foridentification,which hasbeen rejected?A.Yes,sir, I did.Q.What does that say with respect to Nettie Harper?A. It says,"Scrap on No 1 due to operator throwing away good castings."Q.Was No. 1 NettieHarper?A.No. 5.Q.No. 5, but she was working on No. 1, is that it?A.That is No. 1 machine, No. 5 operator.Q. I see. Then you say that after you received Respondent's Company's Exhibit No. 34you did what?A. I asked my secretary,Miss Mayo,tocallMiss Harper to come down and talk to me.Q.Did Miss Harper come down and talk to you?A.No, sir.Q.What did you do thenA. I told Miss Mayo to call her up and tell her she was terminated.Q.What was the reason for her termination?A.Lack of cooperation.Q.Had you observed that?A.Yes, sir I observed it, I-Q. (Interrupting)Was there any other reason for her termination?A. I think the lack of cooperation was sufficient.Q.Well, at that time what was the reason for her terminationA Well,there was several reasons. One was the fact that I had had reports that shewas throwing the count off on our bottles and the other things that controlled my thoughtwas the fact that she never even thought enough of it to come in and talk to me about itOn cross-examination,Archer in part,testified:Q.And the foreman [Martin] told you that herewas an operator that wasthrowinggood castings, isn't that correct?A.That is right.Q.Youdidn't think thatwas cause for discharge?A.Well, in the interest of--Q. (Interrupting) Fairness?A.Harmony. I didn't sayfairness.I said in theinterestof harmony,I just tolerated it.Q.You wereprepared to overlook an operator throwing away good merchandise, saleof a bottle, is that your testimony?A.No, that is not my testimony.Q.What is your testimony?A. I said thatI'd tolerate it.Q.You toleratedan operatorthrowing away goodsaleable bottles, is that yourtestimony?A.That is right.Q.You, thepresident and managerof a significant company in this industry,tolerateoperatorswho throwaway good castings, is that it?A.Well,I didn'twant to discharge an operatoron the firstreport I'd had ofthis kind.Q.You werewaiting for a second report, is that it?A.Well, I wouldn't say that.I hope not to get a second report atany time.Q.You didn't, however,speak to the operator during that week followingthat firstreport,did you9A.No, I didn't. (Emphasis supplied.)0283230 0 - 54 - 46 710DECISIONSOF NATIONALLABOR RELATIONS BOARDQ.And this was the secondreport to the same effect(that Harper threw away goodcastings)?A.That iscorrect.Q.Did you determine that thatwas just cause for discharge?A.No.Q.You still didn't conclude that thatwas cause for discharge9A.No. I calledher to come in and talkto me about it.Q.Well,that puzzlesme What isyour understanding of this charge that she threwawaygood castings?Does that mean she misjudgedthe production standards or that adeliberate thing or what?A.Well, it looked to me like she was trying to upset her count.Q.And also disposed of good merchandise presumably, isn't that so?A.Apparently.Q.And you didn't consider thatcause for discharge?A. I tried to talk to her about it, yes.Archer further testified:Q. (By Mr. Sacks) Did you ever have an opportunity to discuss'the secondreport,referring to Respondent's Exhibit No. 34, with the foreman?A.No, I didn't.Q.But on the basis of these two reports you did not conclude that she should bedischarged but concluded only that you wanted to talk to her about it, is that right?A.That is right.0Q.Didyou have in mind that possiblythatshe wasn't deliberately throwing awaygood merchandise9A.No, I didn't.Q.You knewthat she was?A. I assumed that she was from these reports.Q. So that itwas no intention on your part in calling her down at the plant to get herside of thestoryon that,is that correct, you assumed she was?A. I wanted to discussitwithher, I said, discuss it with her.Q. So you summoned her to the plant at 9:30 in the morning to discuss it with her?A. I didn'tsummon her.IhadMiss Mayo call the girl and ask her to come in andsee me.Q.Youcaused her to be called by Miss Mayo,is that correct?A.Yes.Q.Youdo know, don'tyou,Mr. Archer.that the girls who work from 11 o'clock atnight to something like 7 or 7.30 in the morning are just commencing to get their sleepat 9:30,don't you?A.Yes, I know thatJesooraQ. (By Mr.Sacks)What finally caused you to decide to discharge Miss Harper?Wasn't it Mr. Brown's advice?A.Well,Ihad been governed by his advice to some extent. I discussed the matterthat she had not appeared all day to discuss this matter with me in these reports, and,yes, I think that is correct,she was discharged because of that.Q.You consider her failure to report following Miss Mayo's phone call at 9:30 to besort of a final display of lack of cooperativeness,isn't that right?A.That isright. (Emphasis supplied.)Itisclear from the foregoingand the record that at notime priorto herdischarge wasthe alleged report ofForeman Martin,dated August2, 1950, called to herattention; andMartin's report ofAugust 8 which is set out hereinabove, did not reachArcher before Harperhad left work on thatmorning,namely August 8, and that she could have no knowledge ofthe report. It is further clear fromthe foregoingand the record that when Mayo calledHarper, after thelatterhad retired on August 8, shesaid nothingto Harperconcerning theallegedmistabulatingof rejects on productionand when Harper asked Mayo if she had anyideawhat Archer wishedto see her about,she replied,"No, Nettie,"bud did indicate, ac- INJECTION MOLDING COMPANY711cording to Harper,that it was important Harper then returned to bed and went to sleep andfailed to awaken until called about 4 o'clock,or some 8 or 9 hours after she had gone offshift in the morning,by Mayo who then informed her that she was terminated and could comein and pick up her final paycheck at any time.In the last analysis Respondent Company baseditsreason for her discharge upon the fact that she failed to report before it was Archer'stime to leave the plant for the day, notwithstanding that Harper was not due to work until 11p.m., or some 7 hours before her shift time.Contention(1) is without merit It is so found.As to contention(2), the following pertains to a "so-called"report dated August 2,1950.76The offered exhibit purports to be a report on five machine operators and disclosed on itsface that it was worked over to the extent that Harper is identified as an operator and theonly one so identified;and her name is inserted in a handwriting other than that which draftedthe proposed exhibit to indicate that she was responsible for "throwing away"good castingson machine No. 1. While Respondent Company and its counsel contend that the documentproves that good castings were discarded,the document does not bear out such contention.While the document tends to indicate that there were 5 operators working on 5 separatemachines,it further indicates that Harper was the only operator who worked on "4 x 4 orchid4 oz. bottle."Moreover,there is nothing on the face of the document from which it may bedetermined-that any of the bottles rejected were in fact good castings,as none of the rejectedbottles were produced in evidence;and no reports for any other day's work from which com-parisons might have been made were offered in evidence.Notwithstanding that there was sometestimony to the effect that Archer had sent word to all foremen to inform all the machine76 This report was marked for identification as Respondent'sExhibit No. 9 and, uponobjection by the General Counsel,was rejected by the undersigned.Inasmuch as counsel'for the General Counsel and Respondent Company both refer to such document in theirbriefs and argument,the undersigned,while still of the opinion that the proffered exhibitwas properly rejected,has decided to discuss it briefly.The exhibit marked for identifi-cation reads as follows:Injection Molding CompanyShift III 11:00-7:00 Molding ReportDate 8/2 Weds. 1950NettieHarperMacOper.StandardRejectActual PaidVarianceNo.Mold-ItemNo.Hrs.ProductionCountProductionOverUnderThick 1454 Orchid4 oz. Bottle(5)8577505685832250302307 WhiteSD-3078138031,7404Natural4 oz. Bottoms178115018113,6195Natural2 oz. Bottoms3814663517,557Thin 6Natural4 oz. Bottle1181088476481REMARKS: Scraps on #3 amounted to one casting each shot.Itwas the same core every-time.Only noticeable difference in core is a light line around it. (Scrap on #1due to operator#5 Nettie Harper throwing away good castings.)Click on floor8 hrs.Dorine King called in sick about 7:00 p. m.RM. 712DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperators that their reject count was excessive,the management contends that it had thisreport on August 2, 1950.And at no time between August 2 and August 8, the date of the dis-charge,was such report called to the attention of Harper or was she given an opportunityto discuss the insinuations sought to be drawn by Respondent Company from such report.Under the statement"Remarks"Foreman Martin wrote the following:"Scraps on#3amounted to one casting in each shot. It was the same core everytime.Only noticeabledifference in core is a light line around it."Such statement,if true,would tend to indicatethat as to one core producing bottles there was a variation with the other seven bottles soproducedT7Foreman Martin testified he operated the machine when Harper was given"breaks"and that he also got bottles that were not what they should have been, but contendedhe had less bad production than did Harper.The women operators of the machines were not required to or expected to overhaul theirmachines,but were required to call it to the attention of the foreman, whose duty it was tokeep the machines in working order.Itmay well be that Harper may have rejected some ofthe bottles that had the"light line around"them on the theory they should be rejected, whileon the other hand, Martin may have been of the opinion that they could be passed on to theconsumer without difficulty.The full facts of such a situation was not explored at the hearing. And Respondent Companyand its counsel merely rely upon the statement of Martin written on the proffered exhibit"Scrap on #1 due to operator throwing away good castings";after the word operator, in ahandwriting other than that which drafted the statement is inserted"#5 Nettie Harper" asthe basis of finding Harper negligent or worse.On the basis of the foregoing and the record,the undersigned is of the opinion that Respondent Company's Exhibit No. 9 for identificationdoes not support company contentions and was properly rejected.Contention(2) is withoutmerit.It is so found.As to contention (3), which has to do with Foreman Martin's note of August 7, 1950, toM. L. Davis--InjectionMolding Co quoted above:The note or report is ambiguous in theextreme and wholly inconclusive;for instance,Martin says,"When I first took over shiftyoke temp was too high causing quite a few rejects for the first hour,"contained no contentionthat the "yoke tempo" was too high because of negligent operation by Harper and does not in-dicate that Foreman Martin himself was aware or knew the cause of the rejects,if in fact anysuch rejects were made during this period.Note further states "Also while running it duringthe breaks I had little or no scrap."Itwould appear that Martin must have either had noneat all or did have some scraps.If he did have such scraps he apparently did not know whatwas causing them.In any event the last sentence of the note, reading,he would"have toleave it up to you to decide what happened as I am at a loss to understand it," seemed toindicate that Martin was willing to say that there was something wrong with Harper's opera-tion but did not desire to state what it was, if he knew,or did not wish to go on record to theeffect that Harper was at fault on this occasion,which proved to be her last shift as RespondentCompany's employee.Insofar as the record discloses other than to turn in Respondent Company's Exhibit No. 34,the alleged report of the last night's work of Harper,Foreman Martin did not discuss suchreport with management.As is found and set forth hereinabove,at the close of her shift on the morning of August 8,Harper went to Foreman Martin's desk and was told what her production for that shift was.A portion of such testimony would bear repeating here.Harper testified:Q.What did he say to you?A.As I was leaving to go home.Iwalked by the desk that was out in the shop and BobMartin was figuring up the production on the machine and he stopped me and said, youdid a good night's work last night,you made almost 7,000, and I said that was pretty good,wasn't it, considering the way the machine was running, and he said,yes, that was allright,so I went home.The foregoing testimony is undisputed and is credited by the undersigned. On the foregoingand the record,it is clear that no findings adverse to Harper can or may be made on the basisof Martin'sAugust 7 note to M.L. Davis of Injection Molding Company Contention (3) iswithout merit.It is so found.From the foregoing and the record,itis clear that the three contentions offered by Re-spondent Company as its reasons or justification for the discharge of Harper on August 8, 1950,are, as is found above,wholly without merit;that if Harper had in fact rejected an undueamount of bottles as contended in contention(2) she would have been discharged instanter onAugust 2;that as to contention(3) Foreman Martin's report of August 7, which was not dis-cussed with him and was not called to the attention of Harper,discloses on its face no factst•The exhibitdoes not indicate that Harper had any connectionwith #3. Thus it cannot bedeterminedwhetherMartin had referencetomachine #1 or #3 when he stated: "Onlynoticeable difference in core is a light line around it_" INJECTION MOLDING COMPANY713that indicate that Harper was in any wise remiss in her work but indicatesthat ForemanMartinpersonally did not understand the operationof the plasticmolding machine or that heattempted to draft a"report" which theRespondentCompany mightuse as a justification insupport of Harper's discharge;and as to contention(1) that Harper was discharged "formistabulating rejects on production without explanation after being given an opportunity todo so,"is in no manner supported by the record.Harper's attention was not directed toeither the rejectedCompany's ExhibitNo. 9, or to Company's Exhibit No. 34,both discussedabove.Itis true that after she went home at the closeof the 7 a.in. shift and had gone to bed,Archer had Mayo callher and tell her he wanted to see her.He did not tell Mayo nor did Mayotell Harper the reason why he wanted to see her.T° In any event,accordingto Archer,he, uponadvice of his attorney,decided to and did discharge Harper on orabout 4p.m., while shewas still in bed,because of her failure to reportup to thattime.It is significantthat he didnot, at any time,seek tofind out whatreason, if any, Harperhad fornot foregoing her normalsleepthat day andhasteningto his office. Normally thatis what an employer would have donefor an employee of some 21 years between 1943and 1950. On the basis of Company's allegeddefense to Harper's discharge,one must concludethat Archerdecided"lack of cooperative-ness,"supportedby his attorney's approval,would sufficeas a defense for the discharge andruled againstany furtherinquiries of Harper. T9Upon the basis of theforegoing and the entire record,including Harper's union and con-certed activitieson behalf of theUAW-ClOandLoral132, the undersignedis whollypersuadedthatHarper'sdischargewas occasioned by her membershipin and activitieson behalf ofUAW-CIO.80 It is so found.Itisfurther found that by saiddischargeof NettleHarper onAugust 8,1950, the RespondentCompany hasdiscriminated in regardto the hireand tenureof employment of said Harper in violation of Section 8 (a) (1) and(3) of the Act.(j)Elsie Mary MayMay was first employed by Respondent Company on March 29, 1943, as a machine operatoron injection molding machine.a Dorothy Rodgers,at all times material herein forelady in thebottle assembly department, was the first woman to be employed as an injection moldingoperator and May was the second.May continued in that position from 1943 down to the date ofher discharge on August 22, 1950.During February 1950, May became affiliatedwith the UAW-CIO. During that same month,at an election and a meeting of such union,she was elected as stewardess for the productionroom of the Respondent's plant and thereafter took part in the organizational activities ofthe UAW-QO.78 Mayo, although in the hearing room much of the time,was not called as a witness.Since she did not dispute Harper's version of her message,Respondent Company cannotand in fact does not affirmatively contend that Harperknew why Archerwanted to see herduring her rest period.Certainly she could not assume that it was in connection with thetwo "reports"discussed above, the existence of which could not have been known to her,when she was awakenedby Mayo.It is so found.'SIn Harper's case, as in some other ones,Archer and his counsel stress the fact that theRespondent Company, by its manager,Archer,invariably consulted its attorney, usually bytelephone,before making the discharges alleged in the complaint.Both the Company and itscounsel, in effect, contendthat if suchcounsel approved the discharges in advance thereof,such approval amounts to a complete defense to an allegation of a discriminatory discharge.Such, however,isnot the case.Unless the facts introduced at the hearing disclose a legaldefense justifying such discharges under the Act, an attorney's opinion to the contrary is inno way binding upon the Examiner and the Board,and in effect would be an invasion of theprovince of the Examiner.The General Counsel moved that all testimony concerning adviceby the attorney to the Company be stricken.Ruling was reserved on such motion and ishereby denied.The undersigned,however, has made no findings based solely upon adviceby the said attorney to Respondent Company.80 Ithas been found hereinabove,that following the strike Ora Evelyn Johnson,a formercompany employee,drove to the plant at shift change time, met Foreman Banken,and askedhim if Nettie Harper was on duty.Banken replied that "Nettie isn't with us any more";Johnson asked,"Did she quit?"Banken then said, "No, she belonged to the wrong union."Si The record indicates that W. K. Archer,present owner and manager of the RespondentCompany,took the same over on or about July 1, 1946, and has at all times since that datebeen managerthereof. 714DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs set outhereinabove in sectionIII,A, above, May was discharged by Archeron or aboutMarch 6, and,after the interventionof UAW-CIO officials,was reinstated on or about March8.Archer calledameetingof all the employees,at which meetinghe stated, utteralia, thatRinkenbaugh, an official of the UAW-CIO, had no part in May's being returned to the job; andthat he (Archer)made that decisionon his own motionand in good will. It was during thismeeting thatArcher, as has been foundhereinabove,proposed the formation of a companyor independent union.Some 2 weeksafter the March8meeting while at work,May was relieved from her jobto talk to Angie Curtis, who was solicitingemployees to sign IAMor AFL cards.In thisconnection,May testified:Q.Whospoke to you about that,if anyone did?A.Well,Angie Curtis spoke to me about it.Q.Under whatcircumstances?A.Well,Iwas relievedby myforeman to go to the table and talk to Angie Curtis, andIwalked over and talked to her and sat down,and she asked me to sign the I.A.M. or theA.F. of L. And told methat the men in the tool room wanted theA.F. of L.in the plant,and that theywould neverjoin the C.I.O., and she believedthat the A.F. of L.was thebest for us,and told me that we didn'thave a union there,and I told her that we did havea union because I was steward andhe had the C.I.O.May further testified:Q.Did youspeak to any company representative or foreman about unions during thisperiod oftime, Mrs. May?A. I did,but one afternoon I was working with Bill Banken[foreman] and he told me thathe turned against me after I said the Union had gotten me back my job.Q.Do youremember when that happened?A. It was sometime after I had gone back to workin March.Q.Wasthis before the strike or after?A.Before the strike.May joined the February 17 strike called by theUAW-CIO, walkedthe picket line,and tookpart in kitchen duties.During the time she was on the picket line she had occasion to talk with Archer. And on oneoccasiondid so whenin company with Nettie Harper, which incident has been set forth inconnection with Harper's discharge.Following the strike settlementof June 2,May returned to work with the other strikers onJune 5. She participated in the election between theUAW-CIO andRespondent Union on June 30at which time she actedas an observerfor the UAW-CIO.Following the return to work after the strike,Foreman Martin,one of the foremen in theproduction department,discussedMay's conduct with her.In this connection,she testified.Q. In connection with what conduct or incident did he have occasion to criticize you?A.Well,shortly after the strike we had gone back to work about--well, I don't remem-ber how long it was--I went outside tothe car to eat my lunch and get some air,and whenI come back I had to ring the bell to get in.Q.What hour of the day was this? What shift were you on?A.3 30 to 7:30,(sic) on the afternoon shift [ The afternoon shift was from 3 or 3:30to 11 or 11:30 p. in.]Q.And your, what you call lunch would come at--A. (Interrupting) 7:30.Q. I see. You say you rang the bell? Go ahead.A.And I was let in by Bob [Martin],and he asked me where I had been,and I told himout to the car to get some air,and Bob said,"You went down to union headquarters, didyou?" And I said, "No," and he said, "Well, you stay away from down there," and shookhis finger at me. ,p2Q. (By Mr. Browne) And with that he what?A.Shook hisfinger at me82 In this connection Martin testified that he let May in but denied shaking hisfinger at her. INJECTION MOLDING COMPANY715Q. (By Mr Sacks)And union headquarters was where,Mrs. May?A. It was the building next to the injection MoldingQ.Did you have any further discussion with Foreman Martin about your conduct?A.YesThe next night at my lunch period,at 7:30 or 8 o'clock,Iwalked to theshipping room door and talked with Spike Ennis,an international man.'Q.You say an international man What union is he with,do you know?A.He is with theU.A.W.-C.LO.He was standing on the sidewalk on the outside andIwas in the plant,right at the door,and I walked back to my machine to go to work, andthisBob Martin came over to my machine with a piece of paper and first asked me whoIwas talking to upfront,and I said a friend of mine, and he said,"Well, read this paper,"and it was something about no union talk in the shop,and I believe that is all I can'tremember what hour--Q. (Interrupting)You say anything to Martin or didhe say anything further to you afterhe showed you the paper and you read it?A.After I read the paper,I said OK, that I wouldn't talk or do anything.May worked steadily from the time she returned to work on June 5, following the strike,except for a period of about 2 weeks,namely the first 2 weeks in August,when she had aninjury to her toe requiring the attention of a doctor,who advised she must be off her feet for10 or 12 days She reported these facts to Archer's secretary,Miss Mayo,who advised herto get a doctor's release when she was able to return to work,which she didShe returned to work about August 15 at which time Everett Epling was the foreman andClarence Price was an acting foreman,or extra foreman,on the shift on which May worked.The facts leading up to May's discharge may be better understood by quoting her testimonyand Foreman Epliitg's than by a summary thereof.With reference to her conversation with Foreman Epling and Acting(or Extra)ForemanPrice on her return to work on or about August 15,May testified:Q.Did you haveany conversationwith either of these two men, Mrs. May, when youfirst went back to work afteryour toe injury9A.Yes. I talkedto both of the foremen.Q.On the dayyou got backor the dayfollowing or when?A.On the daythat I wentback to workQ.What did you talk about?A.My work.Q.Whatwas said?A.Well,Iwas working on No.1machine, and the bottleswere runningvery, very had,and I asked each foremanto dosomethingabout the machineto get out betterproduction,and they neither one would do anything about itQ.Wasthat a requestyou made of themon one occasion or more than one occasion?A.No. Each dayand several timesa day I complained to each of them tohelp me outto do something about the machineQ.Did theymake various adjustmentsin the machine?A.Oh, maybeone of them would once or twice duringthe day, but it didn't helpQ.Did eitherof these two men, Epling or Price, ever giveyou instructionsduring thatweek on what production was to be passed orwhat productionwas not tobe passed?A.Each foremantoldme topass everything,and when I was on my relief they wouldrun the machine for me, and they passed exactly the same thing that I passed.They toldme to pass all the bottles except the very worse ones.Q.When youuse the expression"pass"what do youmean?Willyou explainthat forus9A.To pass the bottles,they are good bottles, suppose to be, let them go through, andrejects are the bad bottles.Q.Did either of these two men, Price or Epling,give you any contraryinstructionsduring that week?On objection of Respondent Company's counsel,question was withdrawnQ. (By Mr.Sacks)What instructions were you givenTRIALEXAMINER WARD:She may answer that.You may answer.Overruled.THE WITNESS: What do you want me to answer?MR SACKS:Would you read the question? 716DECISIONS OF NATIONAL LABOR RELATIONS BOARDThereupon the following question was read by the reporter:"Did either of these two men, Price or Epling,give you any contrary instructions duringthat week?"A.Yes, eachinstructed me to pass all the bottlesQ. (By Mr Sacks) What would they say to you9A.They'dsay, "Elsie.after next month there won't be any trouble with the machine,"or they would say, when I asked them"Shall I go ahead and pass these,they are bad,"and they'd say, yes--shall I say what he said?Q.YesA.The old man doesn'tknow what he wants from one day to the next,pass them, "SoIpass them."TRIAL EXAMINER WARD. Let's haveitquiet.Q. (By Mr Sacks)These two men whom you said were foremen, Price and Epling, howmany machines didtheysupervise?A.Six machinesTRIAL EXAMINER:These men you referred to are foremen?MR SACKS: Yes, sir.Q. (By Mr.Sacks)Ifeither of these two foremen,Price or Epling,criticized yourproduction at any time during this week?A.No, they didn'tQ.Did they compliment your production at any time during this week?A.Yes. They had the machines running fast, and I was high most every night or mostevery day that week.Q.Was this something you were told or is it something you are telling us?A.No, they told me. Each one of them said,"Well, you did fine yesterday on yourproduction,"but the bottles were all bad.Q.Did they say that to you?A.No, they said"Your production was good,"I added that.Q.As an operator who worked for injection Molding for a period of some 7 years whatwas your opinion of the product which was coming out of the machine that week?A.Well,my opinion was that the bottles were not perfect,they were cloudy and theywere well lined in some of the bottles,and inside of the bottles would be sort of like theeggshell,the white of an eggshell,inside the eggshell,sort of a bubble affair.My opinionwas they weren't as good astheyshould have been.0Q. (By Mr.Sacks)Did you speak to Mr.Archer at any time concerning your produc-tion following your return to the plant after your toe injury?A.Yes.I talked toMr. Archer.Q.Will you state whether or not you ever discussed the quality of the production withhim?A.Yes. On Monday,I believe,I had worked a week, and I had passed all the bad bottles,and it was the following Monday I was eating my lunch at noontime,and Dorothy Rodgerswalked by the desk,then later Mr. Archer would walk by the desk where I was sitting at,.thenMr Archer walked back by and took a paper off the bulletin board with about fouror five bottles on it,and he walked over to me and said,"Elsie,did you see thesebottles?"Yes, I did,don't they look terrible? And he said,"You know we can't pass thiskind of work,"and I said,"Yes," but I was instructed to pass all the bottles last week,and he said, "Idon'tknow anything about it,"and he said,"From now on you watchthese,"and I said."Yes, sir,"and he walked away.Q.Did you have any conversation with any of your foremen following this talk withMr. Archer?A.Yes,Iwent back to my machine and I told Everett Eplimg that I had talked to Mr.Archer, and again Everett said,"Well, don't you worry about it, Elsie, go ahead and doyour best."Q.Do you know whether this was on Monday or not?A.Yes,this was on Monday. I believe. INJECTION MOLDING COMPANY717Q.And this was the start of the second week of your work, is that correct?A.Yes, it was.Q.Did you report for work the following morning?A.Yes,I did.Irelieved my operator and we were running gold bottles.Q.What producthad been running prior to the change to gold bottles?A. I can't remember whether it was pink or blue.Q.But the change from some other color to gold took place sometime Monday night,so that when you got there Tuesday morning they were running a different color,is thatit?A.Thatis rightQ.Will you tell us what happened fromthetime you started to work Tuesday morning?A.Tuesday morning I started running the machine and I noticed the bottles weregold,that they had a peculiar coloring in the gold,they didn't look good,and I had beenworking nearly half an hour or so and a bottle came out that looked bad. Well, when wehad bad bottles, we threw them in the barrell, so I threw the bad bottles in the barrell.Q.You say it looked bad Do you recall in what respect it looked bad to you?A.Yes. It had a sort of thick coating of gold plastic. It had run down the side of thebottle,and the next was a little crooked,which happened all the time, half of the bottlesgo through crooked anyway, but it was too thick a coating of gold coming down one side,and it didn't look right so I threw it in the barrell.Q.Did you continueoperatingyour machine?A.Yes,Idid.And Clarence Price walked up to my machine and was standing therewatching me workMR BROWNE. What, stand there what?Thereupon the following answer was read by the reporter."Watching me work."Q. (By Mr.Sacks) Go onA.And hestood there about 5 minutes,and another bottle came out of the machinethat looked exactly like the one I had thrown in the barrell, and I handed it to ClarencePrice,and I said,"Clarence,look at this,I had one awhile ago," so he looked at it, andwatched me work for another two or three shotsQ.What is shot?A.That iswhen the machine closes and we get another set of plastic bottles, then itgoes through the operation,and we get another set of bottles.Q.What were the number of in each shot you were running then?A.Oh, golly,I think it was either six cavity or eight.k think it was the sixQ. So that one shot would be either six bottles come out or eight, is that correct?A.Or eight,yes. It has been a long time.Q.And you say Mr.Price stood there and watched you work for awhile?A.Yes.Q.Did youshow this bottle to Mr Price?Did he make any comment?A. I told him, I said,"Ihadabottle just like that one,Clarence,"and so after he stoodthere and watched me work for 3 or 4 more shots, he took the bottle I had handed to himand he walked away, and was gone,oh quite a while, 5 or 10 minutes,and I was workingand directly I noticed,well, without my other rejects, I noticed another bottle that didn'tlook too good,so I called for Everett Epling to come.Q.You sayyou noticed another bottle that didn't look too good? In what respects didn'tit look too good?A. It looked similar to the other 2 bottles I had thrown away or given to Price andthrown in the scrap barrell.Q. I see.A.EverettEpling didn'tanswer my call, but Clarence Price did come and whenhe walked up to my machine,Isaid,"Clarence,here is another bottle I had," andhe said,"M'M'M, so you got another one," and I said,"Yes, here it is," so Everettfollowedhim right up and the two stood there a few seconds and they walked away,and they were gone quite a while,and I kept working and having good bottles and re-jects,which happens constantly,and directly Everett [Epling]came up to my machineand says,"You are wanted in the office." 718DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.Yes? Go on.A. So I walked away from the machine and I passed the time clock going into Mr.Archer's office, I noticed mytime card was gone.Q.Was your time card normally left in the rack?A. It was always there.Q.Did you go to the office?A. I went directly to the office.Q.Who was there?A.Mr. Archer.Q.Did you have a conversation?A.Yes.Q.Tell us about it. What did he say to you and what did you say to him?A.He said, "Elsie, here is a bottle that you left in the machine," and I said, "Why,Idid not leave a bottle in the machine, Mr. Archer," and he said, "Well, you evidentlydid, this is it," and I said, "That I didn't close up on a bottle, Mr. Archer."Q.Will you tell us what you mean by the expression "close up on a bottle"?A.Well, if you close up on a bottle or bottles you would close the die and the bottlewould be in the machine.Q.Doesn't the expression "close up on a bottle" mean that after one shot, if youdon'tremove each of the 6 bottles from the cavities that the machine will refill thecavity again and there will be too much of the plastic in the die cavity and you will in-jure the die cavity?A.That is right.Q. Is that right, is that what "close up" means?A.That is what close up means.Q.You said you said to Mr Archer you didn't close up on the die. Was there anyfurther talk?A.Well,he opened his drawer and pulled out a bottle, and he said, "Well, someone has closed up on this bottle, and its going to cost the Company so and so muchmoney, and we are going to have to repair the die that you were working on, and itwillcostus so much money," and I insisted that I had not closed up on the die andIwould say so, because what would be any need of denying it. I never closed up ona bottle, and if I had I would have said right then that I did but I didn't, and I told him so.ThereafterArchersaid something to the effect that May had passed a lot of bad workthe last week and that he was just going to let her go home and let someone else run themachine, whereupon May left his office andwhen shereturned to the production depart-ment she metone Mike Grebewiec,whom the record shows to have been an independentcontractor in charge of the toolroom.In thisconnection,May testified:Q.Did you speak to him? Who spoke to whom first? Did you speak to Mike or didMike speak to you?A.Well,we met and who spoke first, I don't know. Mike said, "Are yougoing toyour machine now?" and I said, "No, I was fired," and he just couldn'tbelieve it.Motion made to strike the phrase"and he just couldn't believe it,"granted.Q. (By Mr. Sacks) What did Mike say to you, Mrs. May?A.He said, "I just can't believe it,"and I said,"Well,Iwas."Q.Did you sayanythingelse to him or he to you?A. I explainedto him that I had been into the office and they accusedme of closingup on a bottle,and I toldhim wouldthere be any need for me to deny it if I had. I hadworked there7 years. And in themeantime Everett Eplingand ClarencePrice walkedup pretty close to us,and I kept denying that I hadn't closed up on the bottle,and theyjust shruggedtheirshoulders and stood there.Q.Did theymake any response to you?A.No, I can't say that they did.Q.Did any other official of the Companycome by at that time?A.Mr. Archerwalked by while I was talking to the men,and I-Q. (Interrupting)Did you say anything to him?A. I said toMike, "They are justframing me,that is all."Under date December 6, 1950, the Respondent Company wrote May as follows: INJECTION MOLDING COMPANY719December 6, 1950Mrs. Elsie M. May1449 W. 27th St.Independence, Mo.DearMrs. May:This -willacknowledge receipt ofyourletter datedAugust 26, 1950, in which yourequest a service letter.On July 1, 1946, the present Company, The Injection Molding Company,a corpora-tion,took over The Injection Molding Company, which had theretoforebeen a partner-ship.Since July 1, 1946, youwere employedby the Injection Molding Company, a cor-poration,in the capacityof a molding machine operator of an injection molding machine.Your dutiesconsisted of opening and closing a gate on themachine,removing castingsfrom the dies, and inspecting such castings for defects or irregularities.Some of thecastings producedby themachine onwhich youworked consisted of castings for head-light lenses, pen parts,bottles, cookie cutters, juicer parts, and other items.Your work continued with this Company until August 22,1950.At that time youremploymentwith this Companywas severed, because in our opinionyour work hadfallen belowthe qualityand standard of performancewhich wererequiredfor this job.We wish toadd that during the period of time when you were in our employ, we foundyou to be an industrious,intelligent, honest, and willing worker. (Emphasis supplied.)With kindest personal regards and best wishes, we areVery truly yours,INJECTION MOLDING COMPANY/s/ W. K. ArcherW. K. Archer,PresidentWKA:hmRegistered MailReturn Receipt RequestedClarence Price, the part-time or acting foreman referred to above,was not present atthe hearing herein.The record indicates that he was then in California.All statementsattributed to him as testified to by May are not disputed in the record.Foreman Eplingwas present during the hearing, and testified at some length with reference to May.NeitherEpling nor any other' witness disputed May's testimony of events covering the weeks pre-ceding her discharge.On direct examination,Epling,in part, testified:Q Elsie Maytestified that about the day before her discharge when certain workwas being passed that wasn'tup to standard,you told her, "Don't worryabout it, doyour best."Could you have made that statement to her?A.Under those circumstances,no, sir.Q.On Tuesday,did you have occasion--this is Tuesday on thedayElsie May wasdischarged- -to observe her in her work and the type of work she did?A.Yes, sir.Q.Willyou tell me about that,please?A.Well,a foreman inspects the work of the different machines operated from timeto time, and I made out a report on this, so I remember the times.At 9:15,Idon'trecallwhether I was called to her machineor whetherIwalked over there.Anyway.Isaw this bottle that had a double neck on it, what we call a double neck.The onlyway that bottle can be made is to close the machine or die together with a completedcasting in it and foryourplunger to come down and give you another, what we callshot or cycle,to re-cycle over and put a new top, a second top,on your bottle. WhenIsaw that I asked her if she knew what it was, and she saidno. I told herthen thatshe had double shotted the die. I immediately went around to the side of the machinewhere her reject box was and began looking through the box and while I was down there 710DECISIONS OF NATIONAL LABOR RELATIONS BOARDlooking through the box she threw another reject in the box that was exactly like theone she had shown me the first time,that is, it was a double shot,had a second neckon it.Clarence Price was there at the time.He and I conferred,and after the secondone Clarence says,"Well, we can'tstand for this,"and so I took the machine and ranitfor approximately 15 or 20 minutes,and after the second bottle,Ibegan getting onebottleeveryshot with a crooked neck.Iwas afraid that the die had been damaged insome way, and the continued running of it would make a serious rework job necessary,so I shut it down, and Clarence Price--it is a correction,I,myself, went to the tooland die room and got Mike Grebewiec,who was in charge and asked him to come outand look at it and see if he could find any damage Mike came out and checked the dieand it had been down about thirty minutes,and I started it back up and we still gotthis one bottle with a crooked neck every time,and we found that by shaking the bottlewhile the neck was warm we could pass the bottle.Imight say here we had a run onJergen's bottles,on gold bottles,and they wanted to run that job out. We had a thickand thin walled die and this was the only die we had so we didn'twant to shut it down,and we ran that die.I completed my run, and in the meantime I had to remove an opera-tor from another machine, a qualified bottle operator,and Dorothy Rodgers sent a girlout from the bottle room to take over,Maxine Ennis took number 1, take her down, andElsie, I believe,if I am not mistaken,was taken into the office by Clarence Price. Icould be wrong on that.(Emphasis supplied.)0QQ (Mr. Sacks,on voir dire)Can you testify certainly, Mr. Epling,that this is thepartof the casting which came out of Elsie May's machine,this piece I have in myhand?(After objections,and discussions,the witness was permitted to answer and did soas follows:)A. I'll answer this way, if I may, there has never been a gold bottle on a thick or athindie closed up on that plant.If there has been I would have known about it, butyou're asking me to say the impossible here.I can't say here.Imean this bottle hasnot been in my sight all the time.How could I say.Q. (By Mr.Browne)And you say that there were 2 casts that had been closed up onduring that period of time that you were there--in Elsie May's machine?A.That is, what I saw,yes, sir.Q.From your experience was that the fault of the operator or the fault of yourmachine?A.Well,sir, you take an operator that has been there 9 or 10 years,they have beentrained up,they know that anything left in the die is subject to ruin that die. It wouldbe very expensive to the Company.Certainly I would say it is the operator's fault100 percent.Q. I see.Was that die damaged as the result of the closing up?A.Yes,sir.Grebewiec--Ididn'tquite completemy story--Mike came out andchecked the die, told me that the core had been bent,after--(Interruptions and objections overruled)Q. (By Mr.Browne)Go ahead, you may continue your conversation.A.He said the core was bent,the die had been damaged up absolutely,that that wasvisible,and that was the reason we were getting that crooked neck.And because we didwant tofinish this gold run we ran the die in that condition.Q.And shaped the neck of the bottles?A.Shaped the neck as we ran them, yes,sir. (Emphasis supplied.)Epling was asked on cross-examination as to whether the No. 1 machine operated by Mayhad not produced a similar sort of imperfect bottles by the previous operator(on the 11 p. m.to 7 a.m. shift).He testified:Q. Is there any possible way, then, Mr.Epling,that you can tell us that bottles ofa similar sort were not run by the previous operatorA.By the previous operator, I would have no jurisdiction or ruling over her.Q.And inasmuch as you didn'tcheck any of the rejects you didn't know whetherthere were similar bottles?A. I wouldn'tcheck the rejects on another shift, no, sir. INJECTION MOLDING COMPANY721Q.Wasn'titamatter of fact, Mr.Epling, you were having considerabledifficultywith No.1machine about this time?A.Not considerable,no, sir.Q.You werehaving some?A.Probably. uThe record discloses without dispute that following May's discharge,her machine wascontinued in operation until the "Jergens Gold Bottles"were completed and that the onlydifficultyhad was that it was necessary to straighten the bottle necks by hand since theybecame crooked as the result of a bent core.The credible evidence will not support a finding that May was in anywayresponsible forthe alleged faulty operation of her molding machine.She had repeatedly called the twoforemen's attention to the fact that it was not functioning properly,only to be told to con-tinue the operation and "pass"the bottles regardless.It is so found.May had been employed in the plant since March 29,1943.She worked for RespondentCompany's predecessor until Archer took over the plant on or about July 1, 1946, and forthe Company until her discharge on August 22, 1950.The record contains no evidence thather work had ever been criticized prior to August 21 and 22, 1950.The Company's serviceletter to May, states in part.We wish toadd that during the periodof time youwere in our employ,we found youto be an industrious,intelligent,honest, andwilling worker. (Emphasissupplied.)From his observation of May at thehearing,the undersigned is of the opinion that she washonest and intelligentOn the basis of theforegoing and the entire record, the undersigned is of the opinion thatMay's activity as a UAW-CIOmember,as a stewardessfor Local132, as a striker whopersisted as such until the end of the strike,together with RespondentCompany's deter-mination to keepthe UAW-CIO out of itsplant as a labor organization,caused said Re-spondentCompany todischarge her on August22, 1950; and that thealleged improperoperationof hermoldingmachinewas not thereason but a pretext for such discharge. Itis so found.It is further foundthat by suchdischarge on the dateaforesaid, the Respondent Companyhas discriminated in regardto the hireand tenureof employment of said Elsie May inviolation of Section 8 (a) (1) and(3) of the Act.(k)Annabell Woolen(1)Eventsleading up to dischargeWoolen was employedon February 7. 1950, andassigned to the bottle assembly room.She joined the UAW-CIO and wore a buttondesignatingthat union. As hasbeen set forthhereinabove,Woolen wasdischargedMarch 23, 1950, along withLillian Nagle,anothermachine operator.She joined the UAW-CIO strikeand followingthe settlement of suchstrike onJune 2, she returned to work on June 5, 1950. As was specially provided in thestrike-settlement agreementher senioritywas restored and one-half of the back pay thatshe would have earned from March 23 to April 17, the start of thestrike, was provided for.Sometimebetween July 4 and July 25, Woolenattended the meetingof the AFL NoveltyWorkers, which tookplace on aSunday afternoon at an AFL union hall. According to Woolenthere were about 15 present,of whom 10were formerlyUAW-CIO strikers and a numberof AFL membersincluding the presidentof Local #161, Elsie Ireland, vice president, AngieCurtis,secretary -treasurer,Helgesen,international representativeof Local #161, andone FrancisCollins.The meeting lasted an hour or longer.Helgesendid most ofthe talking,as itshould be noted from the uncontradictedand creditedtestimony of May,quoted above,that followingMay'sreturn to work on August15, afterbeing under a doctor's care, untilthe closeof that weekon August19,May's machine was out of order and did notproducepassable bottles, notwithstandingwhich Epling and Price insisted thatshe pass all"exceptthe veryworse ones," which she did. The finalresult wasthat on Monday,August 21, 1950,Archercontacted her, displayed some ofthe faultybottles of the preceding week's produc-tion,and madethe statements set forthabove.On the following day, August 22, May, asrelated above,was discharged. 722DECISIONS OF NATIONAL. LABOR RELATIONS BOARDaccording to Woolen.He referred to the fact thaithe AFLhad won the election and gave thefigures of those voting for the two organizations.Helgesen stated that the"Labor Boardwas trying to get the fee (initiation)up from ten dollars totwo, that theywere not going todo it."He informed the groupthat theycould sign application cards for membership in theAFL but theywould have to be investigated,and would be notified whether or not they wouldbe acceptedin the AFLunion.Application-for-membership cards were passed out and Woolensigned one,and delivered it to Elsie Ireland.Thiswas the first occasion on which Woolenwas asked to apply for membershipin the AFL localAbout the middle of Augusi. Helgesen called on Woolen at the plant during working hoursand while she was atwork.In this connection,she testified:Q.Tellus what he said to you and what you said to him.A.He asked if I was Annabell Woolen, and I said, "Yes,"and he said,"Have youjoined our union yet?" And I said,"Well, I have signed a card but I have never beennotified that I was accepted,"and he says,"Oh, well, you will be,"and hesays, "Thefee is going to be ten dollars,the Labor Board can't get it down to two,"and I said,"Man, I'llneverpay you tendollars, when the girl that was hired the same night thatIwas got in for two dollars,and youwant me to come in for ten,because she scabbedand come through the picket line."And hesays, "Well,you'll pay me ten dollars,"and he says,"if you don't, youwon't be here 30 days from now."Q,Were youever thereafter notified that your application for admission to mem-bership was favorably acted on?A.Not inwords that I was accepted into their union, but I was told that I had topay that ten dollars.Q.Didyou speakto any of theforemen or supervisors after Mr. Helgesen spoketo you?A.Yes,Idid.IcalledDorothy over because I didn't like the tone of the voice thatthe man used to me.Q.Who is Dorothy?A.DorothyRodgers.Q. (By Mr.Sacks)Did you speak to Dorothy?A.Yes, I did.Q.What did you say to her?A. I said, "Dorothy,what is the deal on this union? "I said,"That Helgesen justcome and talked to me about it." And she said,"Well, I don't know,"and she says,"I don't know the man until he introduced himself to me just now."Shortly thereafter,one of the girls in the plant ftifoitned Woolen that Rodgers was callingher and as she turned,Rodgers motioned for her.Woolen went out into the lunchroom andRodgers informed her that Archer wished to talk to her.Woolen testified:Q.Did you talk to Mr. Archer that day?A.He was out in the lunch room.Q.Did you speak to him and did he speak to you?A.Yes.Q Wasanyone else present then?A. Just Dorothy and Mr. Archer and myself.Q.What did he say to you and what did you say to him?A.Well,to start off with, Dorothy says,"And I told Mr. Archer about Mr. Helgesen,and what you had asked me about;and Mr.Archer says," "yes, what did he say to you? "And I went ahead and told him what Mr.Helgesen had said,and he said,"well. I don'tknow whether he had any right to talk to you or not but I guess he did,"and I told Mr.Archer at that time, I said,"well, I'llnever pay the ten dollars when the other girlsgot in for two,"and I asked Mr. Archer,I say,"do you think you would pay the menten dollars and yoo had no faith in his union and has always been C,LO.?" And helooked down at the floor and looked back up at me and he said, "Well,no, but you'llhave to." INJECTION MOLDING COMPANY723Q.Did he sayanything further?A.He went onto say that he had a prettybad time there in the spring,that he waswilling to forget it, and for me notto worry about my job, if heheard anything hewould let me know,and I thanked him, and went back to work."Thereafter Lois Saxton,referredto in the record as an AFL steward, accosted Woolenas thelatter wasreturningfrom her lunch. Woolen testified:Q. (By Mr.Sacks)Did you and Lois speak to each other?A.Yes.She had a piece of paper there, typewritten paper,and she says, "And doyou want to sign this?"and I said,"Well, what is it?" and she says,"Well, here,read it,"and I read the paper, and it was something to do with my taking my initiationfee out for the A.F.L. union, it had all the union words on there,you know,and the fee,but no price was on there.Q.You say there was no amount?A.No amount was on there,how much was I going to sign for, but yet I was to signthispaper,and I said,"Well, Lois, there is no amount here," and she said, "Well, itis ten dollars,"and I said,"I'llgive you two, but I still won't pay the ten,"and shesays, "You know,the contract was signed yesterday,"and I says,"No. I didn't knowit- 6, 85About a week before September 25, 1950, Woolen was called to Archer's office by Fore-ladyRodgers.When she arrivedatArcher's office shefound ChrisHenkel,president ofLocal 161, AFL,and thus Archer,Henkel, Rodgers,and Woolen were present on this occa-sion.Archerstated that he had received a letterthat hewould like for Woolen to read andWoolen read it, "and it was a letter from this union,askingMr. Archerto discharge me,but didn't give the reason.It said failure to join their union,but it did not say itwas becausetheywanted ten dollars. No amount was mentioned there." The letterreferred to wasmarked General Counsel'sExhibitNo.19, for identification.The letter so referred toreads as follows:My dear Mr.Archer:We herewith request the discharge of your employee,Mrs. Anne Woolen,not laterthanTuesday,September 26, 1950.Membership in our organization has been madeavailable to her on the same terms and conditions applicable to other members, andfurther,she has failed to tender periodic dues and initiation fees uniformly requiredas a condition of acquiring membership in our organization.For the above-stated reasons we demand her discharge,with all good wishes, weremain,Very truly yours,A. C. Plastic and NoveltyWorkers Union, No. 161(Signed)HarryS.HelgesenSec. and Bus. Mgr.Woolen further testified:Q. (By Mr.Sacks)Did Mr.Archer show you anything else besides the letter I'vejust read to you?A.Yes, sir.Q What else did he show you?A.He told me he had a typewritten,he had typed up something that he would likefor me to sign that would keep him in the clear."Archer no doubt had reference to matters connectedwithWoolen's discharge on March23.Other than the fact thattheUAW-CIO had fileda charge,hereinbefore referred to,alleging the discharge of Woolen and Bledsoe on March 23 to have been discriminatory, therecord is silent as to the facts connectedwith suchdischarges.es The record indicates that the contract was signed under date of August 15, 1950, andwould thus indicate that Helgesen had demanded the 10-dollar initiation fee prior to the exe-cution of the contract. 724DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.Do you rememberwhat it said?A.No, I couldn'ttellyou word for word.In fact,I doubt ifI could evenrememberpart ofit for you.Q.What did you do, did you sign Mr. Archer's letter?A. I told himno, I didn'tcare to sign it.Q.Did you say anything more to him,was thereany furtherconversation?A.He told me to think it over fora week andlet him know.Q.And let him know?A.Let them know.Q.Did you speakto any ofthe othersin the room at this time? Ibelieve you saidthat DorothyRodgers was there andalso ChrisHenkel.A.Yes.Q.Tellus what happened.A.Mr. Henkel said, "All new employeeshad to paythis ten dollars,"and I said,"Man, are you telling me I am a newemployee when I was hired February 7? " "Oh, no,no," he says, "Idon'tmean that," he says, "our by-lawsare made and our charter isclosed,"and hesays, "we intendto abide by them and you'll have topay the tendollars,"and I says,"Why do youwant me topay the tendollars when Alta got in for two dollars?Q.Who is Alta?A.Alta McGovern.She is one of the employees,one of the girls,she is a girlthat washired thesame night I was.Isaid,"To me you arejust discriminating against me bythat," and he says, "No, I'd be a verypoor sport to have gone out onyour picketline andasked you to join myunion," and I said,"Not any more of a poor sport thanyou was toslip the unionin the backdoorlike you didand expect me to pay ten dollars and let herget in for two."Q.Anything further said by Mr. Henkel or by you?A.He told methat is the way it wasand that isthe way itwas going to be.Q.Did Mr. Archer sayanythingfurther?A.Yes, Mr. Archertold me to think it over for a week and let them know.During this time Woolen indicated to Archer that she had heard that the contract had beensigned and she would like to see it. 8.6 Archer thereupon called Attorney Browne and after hehung up the receiver he stated that as far as he was concerned he didn't care if Woolen sawthe contract,that he did not have a copy there nor did Henkel,but the latter said they couldget a copy of the contract to show Woolen.On the following day Henkel did show up at the plant and had a copy of the contract whichhad been signed by the parties and discussed it with Woolen.During the conversation, withreference to the contract, Henkel in part said, 'Well, there it is, I haven't got any more time.You will have to pay the ten dollars,no matter how you feel about it,you'll never get in fortwo, I says,'Well, I'llnever get in for ten dollars,' and he says, 'Well,its nice knowingyou, and goodbye,'and I says,'The same to you.' I have talked to him since but not at theplant."On September 25, 1950, Woolen was at her machine,Elsie Ireland and Dorothy Rodgersappeared in the doorway and the latter called Woolen to her machine, whereupon Irelandstated,"'Have you decided to join our union?'and I says, 'I'll give you two dollars,'and shesays,'No, I'm sorry,'and she says,'It is ten,' and I says, 'Iwon't give you the ten, I willgive you the two,' and she says,'You come and go with me,'this is Elsie Ireland doing thetalking,'and I says, 'wait just a minute until I wash my hands,'so I went back to wash myhands and when I came back she was gone but Dorothy(Rodgers)was standing there."Rodgersescorted her first to Archer's office and then to Office Manager Davis'office.Upon arrivalthey found Ireland and Archer present.Woolen testified:Q.Did Mr.Archer sp.ah to you when you saw him?A.Yes, He said,"Annabell, have you decided to join the A.F.L. union?" and I toldhim again I'd give them two dollars, butI said,"Iwon't pay the ten because they are dis-criminating against me,"and he says,"Well, I'll have to discharge you," and asked himthen would he give me a letter of recommendation,and he said,"Why, yes,"but he says,"I'm awful busy right now.Mr. Davis is out of town, and I've got his work to do, too,"and he says,"Itwill be two or three days," and I says,"Well. I'll look for it in a weekor two,"and he says, "Well, it will be before then."88 This statement was made at the meeting at which Henkel,Rodgers, Archer,and Woolenwere present. DECISIONS OF NATIONAL LABOR RELATIONS BOARD725Woolen testified that she never did receive the recommendation. Woolen further testified:Q.And you received your final pay check then?A. I went in then and Miss Mayo made out my final pay check.On November 30, 1950, Woolen was present at an unemployment compensation hearing inwhich claimant Nettie Harper was involved. Also present were claimant Elsie May and Re-spondent Company's counsel, Harry Browne. In this connection, Woolen testified:Q.Did you speak to Mr. Browne on that occasion?A.Yes.Q.Under what circumstances?A.Well, after they finished with Nettie's hearing, he asked Elsie May and Nettie andmyself for a cup of coffee, so we went down to a little cafe, just down on the corner fromthe Unemployment Compensation, and I had coffee, and- -Q. (Interrupting) Let me interrupt, and ask you, do you know the exact date of NettieHarper's unemployment compensation hearing?A It was the very last day of November, that would be November 30, the 30th day ofNovember 1950.Q.You say he invited you for some coffee. Then what happened?A.While we were there talking, he asked me how I like my job out at Injection, and Itold him I loved it, the work was interesting, and he says, "would you go back there? "and I said,"Yes, if IhadachanceIwould goback." And he said, "Well, you come aroundand we'll talk it over, you come to my office and we will talk it over," so we went ontalking, first one thing and then another, and I got to thinking after I got home, well, I'llgo in and see him.Q.Wait a minute. Did he say anything further to you at that time excepting come upand talk to him about it that you recall at this time?A.Not that I recall-Q.Did you visit his office after thedayof Nettie Harper's unemployment compensationhearing?A.Yes, sir, I went up the next morning.Q. (By Mr. Sacks) Do you recall at what time of day you visited Mr. Browne's office?A. It was in the morning, before noon. I'd say around--I don't guess we exactly knowthe exact time, but it was before noon and It was before 11. It was in the morning.Q.Were you alone when you visited Mr. Browne?A.No, sir.Q.Who was with you'A.Emma Bandy.Q.Did you speak to Mr. Browne at his office?A.Yes, sir.Q.About howlongdid you speak to him?A.Oh--Q. (Interrupting) How long were you in there?A.Oh, all the way from 30 to 45 minutes, I'd say.Q. I'll ask you to state as nearly as you can recollect what was said by you and Mr.Browne in his office on that occasion.A. ... then Mr. Browne came and we went on into his office with him, and I startedto introduce Emma to him, which he had already met her. He said he had already metEmma, and Emma said she didn't think so, so I don't really know. So I told Mr. Browne,I said, "Well, I come up to see you aboutgettingmy job back", and he said, "Well, fine."On the conversationas it went alonghe told me that I would have to drop my labor boardcharge and wipe the slate clean because by him talking to Bill, and I didn't know who Billwas, and he said Mr. Archer, Bill Archer, why, he would make a compromise there, andhe would talk to Bill and get my job back, and I asked him then. I said, "Well, what couldthe union do about it?" And he says, "Well, they could protest him taking me back, butBill could still keep me and he would take the union to arbitration," but he says, "thereisno need of me talking to Bill unless you drop your labor charge and wipe the slateclean," and he gave me his card, and he says, "You think it over andgive me a ring."Q.Did he say anything, do you recall, Mrs. Woolen, about your charges, what hethought about the charges?283230 0 - 54 - 47 726INJECTION MOLDING COMPANYA.Yes.He told me he hadbeenwiththe Labor Board for 11 years and that he had quitea bit of experience in this line,and I didn't have a leg to stand on.I didn't have a chargeanyway, and I wouldn't have a leg to stand on.Q.Do yourecall anything else that was said about that aspect of it?A. It was about at that point when Emma brought in about how she have called DorothyRodgers and couldn'tget her job back, there wasn't no openings out there,and she says,"How can you get her a job back when there is no openings for me? "Q.Who said that?A.Emma.She was talking to Mr.Browne.And he said."Well, they'd have to make anopeningfor Ann,"he said.Q.Do you recallanything else that was said eitherby you orEmma or Mr.Browne onthat occasion?Was there any discussion on the initiation fee?A.Oh, yes.Q.What was said about that?A.He told me I'd have to pay the ten dollars to the union, and I said,"Well, my gosh,man, that is what I got fired over because they discriminated against me and was going tocharge me ten dollars and wouldn't accept mytwo dollars,"and he said,"Well, you thinkitover, he says,"you can't get any more going to that Labor Board than you can get bydropping your charges" he said the Labor Board could (not) get my job back and my backpay but he says he could get that for me.If I dropped them I could still get my job back.Q.Was there anything further said at this meeting that you recall?A. I just don't remember anything else of that conversation.Q Did you ever attempt to contact Mr.Browne after that?A.Yes, sir, I did, but I never did him.I called on him several times, and he was outor he was busy.I never got to see him.She always told me he was out, the woman on theother end of the phoneOn cross-examination,Woolen admitted in response to a question asked by Attorney Browne,that while she was in his office on that occasion she did not tender the 10-doljar initiation feedemanded by the Union nor did she offer Browne 10 dollars for the initiation fee. On cross-examination Woolen testified in part, as follows:Q. (By Mr.Browne)Did I say anythingabout that if you were reinstated that would bein the natureof a compromiseof the chargeswhich hadbeen filed?A.Yes, you said that would be thecompromise,for me to drop my chargesand wipethe slate clean, andthat wouldbe the compromisefor you toget my jobback.I know I amnot pronouncingthe word right, but you know what I mean.ClaimantEmma Bandy was presentwith Woolen at Attorney Brown's office on December 1and Woolentestified that whileat times Bandy becamesomewhatconfused from the cross-examinationof AttorneyBrowne, hertestimonywas insubstantialaccord withthat of Bandy's.Following is an example of Bandy's confusionunder cross-examination:Q. (By Mr.Browne)Who have youtalked to about thetestimonyyou are giving in thisproceeding?A. I don't understand the question.Q.Who have you talked to about this testimonyyou are now giving,about what testi-mony youwere going to present?Did you talk to anyone about thiscase beforeyou tookthe witness stand?A. I don't get what he means.Q.How can Imake it plainer?Did you talkto anyone at all about this case and thetestimony you are givingin thisproceedingbefore youtook the witnessstand thismorning?MR SACKS: Sir--MR BROWNE:Just a minute.TRIAL EXAMINER WARD:Just a moment.A. I don't know what he istrying--I don't know what--Q. (By TrialExaminerWard)Do you understand the question?A.No, I don't.Q.Didyou discussyourtestimonywith anybody?A.Well,yes, I suppose Idid. I don't know--I justdon't understandyou, Mr.Browne.MR BROWNE: All right.Q. (By Mr.Browne)You neverdiscusseditwith Annabell WoolenA.Do you mean this morning?Q.No, at anytime. INJECTION MOLDING COMPANY727A.Well, sure.Q.You discussed it with Annabell Woolen, Annabell Woolen?A.There was other things we discussed,too, about being up there.Q. I mean about the testimony you are giving now, about the testimony you are to give.Did you discuss it with any one else other than Annabell Woolen?A. I don't understand what you are trying to drive at.Q.Well,just answer the question.Can you answer it, yes or no.A.Yes,I had discusseditwith--Q. (Interrupting)With whom?A.My lawyer.Q.Who?A.Mr. Sacks and Mr.Hoffman(General Counsel representatives).Q Who else?A.Annabell,with Annabell.Q.Anyone else?A.Well,4 suppose some of the girls.We have talked.Q.Now, I want you to explain this to me,if you can;how could Annabell Woolen hadbeen invited to come up to my office to talk to me at the unemployment compensationhearing when the unemployment compensation hearing didn't take place until two monthsafter?Would yontexplain that?A. It wasn't her hearing.Q. It wasn't?A It was one of the girls--She had been down there and you was the lawyer for theircase or forthe Companyagainst them,and she was there,and you took the girls to coffeeand pie.Q.Yes.A. In the restaurant.Q.Yes.A.And thatis when--Q. (Interrupting)Whose case was it?A. I don't just remember which one it was.Browne's version of the events of December 1 when Woolen and Bandy were at his officeconflicts with thatof Woolenand Bandy in that Browne contends that he at no time offered togetWoolen her job back with Respondent Company unless he could do so as a result of acompromise worked out between himself and the National Labor Relations Board, and theundersigned is of the opinion that Browne did in some part of his conversation with the twowomen indicate that he would have to take the matter up with the Labor Board.From all thecircumstances from the testimony of the parties there present,the undersigned is of theopinion that Woolen sincerely understood that before she would get her job back it would benecessary for her to withdraw the unfair labor practice charges which she had filed againstRespondent Company and pay the RespondentUnion the10-dollar initiatidn fee.Insofaras the record discloses,AttorneyBrowne at no time tdbk up the matter of aproposed compromise in Woolen's case with the General Counsel's representatives or withthe Regional Director for the Seventeenth Region.The record discloses that under date ofJuly18, 1950, the National Labor Relations Boardissued its Decision and Certification of Representatives,wherein and whereby it certifiedthe RespondentUnionas the exclusive representative of all the Respondent Company's em-ployees inthe unit foundappropriate for the purposesof collectivebargaining with respectto rates of pay, wages,hours of employment,and other conditions of employment.Under dateJuly 17, 1950,Respondent Union filed a petition for a union-shop election inCase No.17-UA-1712. On July 18,1950, the Board's Regional Director by letter informedRespondentCompanyof such filing together with the name of the field examiner to whom suchcase was assigned.On August 14 both Respondents executed an agreement for consent electionwhichfixed the date of such election for August25, 1950.The election was held pursuant tosuch an agreement.Out of 43 eligible voters, ofwhom 39participated,36 voted in favor ofauthorizing the Union to enter into an agreement with the Employerwhichrequired member-ship in such union as a condition of continued employment;3 votes were cast against suchproposition. (RespondentCompany'sExhibit No. 27.)Under date of September5, 1950,the Regional Director for the Board's Seventeenth Region,on behalf of the Board, issued a certificate of results of union authorization election in whichitwas certified that a majority of the employees eligible to vote voted to authorize Interna-tional Handbag,Luggage, Belt and Novelty Workers'Union, KansasCityPlastic and NoveltyWorkers'Local No. 161,AFL, to make an agreement with Employer,Injection Molding 728DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany, requiring membership m the above organization as a condition of employment.(General Counsel's Exhibit No. 6.)Under date of August 15,1950, the Respondent Company and the Respondent Union executeda collective-bargaining agreement containing some 12 articles covering different subjects ofcollective bargaining.Among such articles were the following:ARTICLE III.Union SecuritySection 1.Membership in the Union shall be a condition of employment for all em-ployees thirty(30) calendar days following the beginning of their employment or theeffective date of this Article,whicheveris the later;provided,however,this Articleshall take effect only when the appropriate provisions of the Labor ManagementRelationsAct, 1947, hadbeen fully complied with, and provided further, that the Com-pany will not be obligated to discharge or otherwise discriminate against any employeewhose membership was denied or terminated for causes not permitted by Section 8 (a)(3) of the Act.ARTICLE IV.Check OffSection 1.The Companyagrees, upon receipt of appropriate written authorizations anddirectivesfrom theemployees involved,to deduct from the wages due any employeefurnishing such written authorization and directive,Union MembershipDues(includingassessments if they are regularlypart ofmembership dues) and initiationfees andturn the same over to the Union herein.The Unionshall secure said authorizationsand directivesfrom the employees.ARTICLE VILCovering seniority contains eight sections and goes into practically all phases havingto do with the subject of seniority. e7(2)Respondent's contentions as to the dischargeBoth Respondents contend,in substance,that Woolen was discharged because(1) sherefusedto tender the periodic dues and the initiation fees uniformly required as a condition of acquir-ing or retaining membership in Respondent Union; and(2) she was not entitled to membershipin RespondentUnion at the2-dollar rate or fee,inasmuch as such 2-dollar fee has not beentimely tendered.As to contention(1).the record discloses,without dispute,that the Respondent Uniondemanded that she pay a 10-dollar initiationfee,whichWoolen refused to pay but she didstate that she was willing to pay the 2-dollar fee. The RespondentCompany's brief states itscontention and the issues rather clearly.It reads:In discharging Woolen, the Company considered only a legal question to be involved. Itacted in good faith and only upon the advice of counsel It was done pursuant to a union-shop clause in the contractwith the AFL. There is nodispute that Woolen refused, andhas since refused to tender the $10.00 initiation fee, and thatshe was discharged by theCompanyfor thisreason at the requestof the AFL. The GeneralCounsel contends, how-ever, that(1) that she was discharged prematurely- -within ashorterperiod of time thanthe 30 days allowed after the effective date ofthe union-shop clause,as required bystatute;and (2)the fee was discriminatorily increasedby the AFLfrom$2.00 to $10.00in order to discriminate against the UAW.The record discloses that the election for the selection of a bargaining representative washeld on June 30 and that the Respondent Union prevailed in such election.The contract whichincluded union-security and checkoff clauses was executed onAugust 15; it provided inter aliathat these 2 clauses would not be effective until the appropriate provisions of the Act includingSection 8(a) (3) had been fully complied with;that on August 14, Respondent Company andRespondent Union executed an agreement for a consent election covering a union shop to beheld on August 25, 1950;that such union-shop election was held on August 25 with the resultthat out of 43 eligible voters 36 employees cast votes infavorof authorizing the Union toor This contract will be discussed in further detail below in connection with the dischargeof Annabell Woolen. INJECTION MOLDING COMPANY729enter into an agreement with the Employer requiring membership in such Union as a conditionof continued employment,and that 3 employees voted against such proposition.On August 25, 1950. S.C. Madden,field examiner for the Board, on behalf of the RegionalDirector issued a tally of ballots(forU cases)and cited this tally, which statement waswitnessed by observers for the Respondent Company and Respondent Union,namely, HelenG. Mill for the Company and Angie Curtis for the union.Following the title of the tally of ballots the field examiner's statements, made on behalfof the Regional Director for the Seventeenth Region, read as follows:TALLY OF BALLOTSFor U CasesThe undersigned agent of the Regional Director certified that the results of the tabu-lation of ballots cast in the election held in theabove case,and concluded on the dateindicated above,(August 25,1950)were as follows:1.Number ofeligible voters ..................................... 432.Void ballots........... ..............................03.Votes cast in favor of authorizing the union to enter into an agreement with theEmployer which requires membership in such union as a condition of continuedemployment................................................364.Votes cast against the above proposition...........................35.Valid votes counted(sum of 3 and 4) ..............................396.Challenged ballots..................07.Valid votes counted plus challenged ballots(sum of 5 and 6) ..............398.Challenges are (not)sufficient in number to affect the results of the election.9.Therequiredmajority ofeligible voters have cast valid ballots in favor of theproposition.For the RegionalDirector,17th Region/s/ S. C. MaddenS. C. MaddenThe undersigned acted as authorized observers in the counting and tabulation of ballotsindicated above.We certify that the counting and tabulation were fairly and accuratelydone, that the secrecy of the ballots was maintained,and that the results were as indi-cated above.We also acknowledge service of this tally.FOR EMPLOYERFOR PETITIONER/s/ Helen G.Mill/s/Angie Curtis(The field examiner's statement of the tally of ballots is in evidence as Respondent'sExhibit No. 31.)At all times material herein, the proviso, Section 8 (a) (3) of the Act, reads as follows:Provided,That nothing in this Act, or in anyother statute of the UnitedStates, shallprecludean employer from making an agreementwith a labororganization(not estab-lished,maintained,or assistedby any actiondefined in section 8 (a) of thisAct as anunfair labor practice) to require as a condition of employment membership therein on orafterthe thirtiethday following the beginningof such employmentor the effective dateof such agreement,whicheveris the later,(i) if suchlabor organization is the repre-sentativeof the employeesas providedin section9 (a), in the appropriate collective-bargainingunit covered by such anagreement when made; and (ii)if,following the mostrecent electionheld asprovided in section 9 (e), the Boardshall havecertified that atleast a majority of the employees eligible to vote insuch electionhave voted to authorizesuchlabor organization to make such an agreement:Providedfurther,That no employershall justify any discrimination against an employeefornonmembershipin a labororganization(A) if he hasreasonable grounds for believingthat such membership was notavailable to the employeeon thesame terms and conditions generally applicable to othermembers, or(B) if he hasreasonable grounds for believingthat membershipwas deniedor terminated for reasons other thanthe failure of the employee to tender the periodicdues and the initiationfees uniformlyrequired as a condition of acquiring or retainingmembership, . . . (Emphasis supplied.) 730DECISIONSOF NATIONALLABOR RELATIONS BOARDUnder date of September 5, 1950, the Regional Director for the Seventeenth Region of theNational Labor Relations Board,issued his"CERTIFICATE OF RESULTS OF UNION AU-THORIZATION ELECTION" (General Counsel's Exhibit No. 6). which certificate,omittingthe title of the casewhich is No. 17-UA-1712,certifies as follows:Pursuant to the terms and provisions of the AgreementFor ConsentElection enteredinto by andbetween the parties in the above-entitled matter, the undersigned RegionalDirector of the NationalLaborRelations Boardconductedan election by secret ballot astherein provided.No objections werefiled of the tally of ballots furnished to the parties,or to the conduct of the election.Pursuantto the authorityvested in the undersignedby Section5 of the Agreement forConsent Electionand by theNationalLaborRelations Board,the undersigned herebycertifies thata majority of the employeeseligibleto vote havevoted to authorizeInternational Handbag, Luggage,Belt & Novelty Workers' UnionKansas CityPlastic andNovelty Workers' Local 161, AFLMake an agreementwith the Employerabove-named,requiring membershipin the aboveorganization as a condition of employmentin conformity with the provisionsof Section 8(a) (3) of the National Labor Relations Act, as amended,in a unit appropriatefor suchpurposesin which noquestion concerning representation exists.Dated at KansasCity,Mo., this 5th dayof September 1950.Electionheld August25, 1950.On behalf ofNational Labor Relations Board/s/ Hugh F.SperryRegionalDirector for the17th Region, NLRBCounsel for the Respondent Company contends that "the effective date of the agreement"should occur on the 30th day from date of the tally of ballots issued on behalf of the RegionalDirector by a field examiner for the Board,while the General Counsel on the other handcontends that such 30-day period should begin on September 5, 1950,the date upon which theRegional Director issued a certificate of results of union-authorization election.It is clearfrom Section 203.61, quoted in part below,that the tally of ballots certificates;being but anintermediary step leading to a final determination of the results of a union-authorizationelection,may not be held to be equivalent of the Regional Director's certificate issued onSeptember 5. Section 203.61 provides that after the issuance of the tally of ballots, theparties have a 5-day period in which to file objections to the conduct of the election or toconduct affecting the results of the election and said section then provides,in part, asfollows:Sec. 203.6188 Election procedure;tally of ballots;objections;certification by regionaldirector;report on challenged ballots; report on objections; exce tions; action oftheBoard;hearing.--...Upon the conclusion of'the election,the Regional Director shallcause to be furnished to the parties a tally of ballots. After such tally has been furnished,any party may file with the Regional Director an original and three copies of objectionsto the conduct of the election or conduct affecting the results of the election,which shallcontain a short statement of the reasons therefor.Copies of such objections shall beserved upon each of the other parties by the party filing them. All such objections shallbe filed within 5 days after the tally of ballots has been furnished,whether or not thechallenged ballots are sufficient in number to affect the results of the election.If no objections are filed within the time set forth above, if the challenged ballots areinsufficient in number to affect the results of the election,and if no run-off election isto be held pursuant to section 203.62, theRegional Director shall proceed in the followingmanner:(a)After an election conducted pursuant to an agreement waiving a hearing and pro-viding for Board determination of the facts ascertained after such election,as con-templated by section 203.54(b), and after an election in a case in which a determinationof an appropriate bargaining unit remains to be made by the Board,the Regional Directorshall forthwith forward to the Board in Washington,D. C., the tally of ballots whichtogetherwith the record previously made, shall constitute the record in the case, andthe Board may thereupon decide the matter forthwith upon the record, or make otherdisposition of the case.88 Rules and Regulations- -Series 5--and Statements of Procedure, as amended August 18,1948.These Rules are in effect at all times material herein. INJECTION MOLDING COMPANY731The agreement for the consent electionin this matterexecuted by the parties under date ofAugust 14, 1950, provides in part, as follows:THE PARTIES HEREBY FURTHERAGREE AS FOLLOWS:1.ELECTION -Such election shall be held in accordance with the National LaborRelationsAct, the Board'sRules and Regulations,and the customary procedures andpolicies of the Board, provided that the determination of the Regional Director shall befinal and binding upon any question,including questions as to the eligibility of voters,raised by any party hereto relating in any manner to the election.Section 5 of the agreementfor consentelection made between the parties reads as follows:5.TALLY OF BALLOTS.As soon after the election as feasible,the vote shall becounted and tabulated by the Regional Director or his agent or agents. Upon the conclu-sion of the counting,the Regional Director shall furnisha Tally ofBallots to each of theparties.When appropriate,the Regional Director shall issue to the parties a certificationof representatives or certificate of results of election,as may be directed.From the foregoing it is clear that underthe Act andthe Board's Rules and Regulationsthe tally ofballots is merely an intermediate step leading up to a certificate of results ofunion-authorization election,and does not in itself or by itself constitute a certificate ofresults of union-authorization election.It is so found. Respondent Company's contention (1)is without merit.As to contention(2),wherein the General Counsel contends in substance and effect that theparties who were formerly members ofthe UAW-CIOwere denied membership in RespondentUnion uponthe same termsand conditions generally applicable to other members. Therecord discloses that prior to the strikesettlement of June 2,Angie Curtis, who subsequentlybecame secretary-treasurer of RespondentUnion,actively solicited membership in what wasthen referred to asthe IAM Union with theactive assistance of Forelady Dorothy Rodgers.At this time the initiation fee was $2 and therehas been foundhereinabove that many of thethen membersof the UAW-CIO were solicited by Curtisand encouraged by Rodgers to signAFL applicationcards.Commencing on June 5 and continuing thereafter, the Respondentannounced a rule against union activities on company property during working hours.Insofaras the record discloses,the Respondent Union or its agents made no solicitation of newmembers among the returnedUAW-CIO employeeswho had returned to work on June 5.Following the June 30 election,in which theRespondent Union prevailed,different em-ployees,formerly members of the UAW-CIO, soughtoutAngie Curtis and attempted to getapplication-for-membership cards in Respondent Union from her,but withoutsuccess. Forinstance, EmmaBandy testified that about 3 weeks before she was terminated on July 25 shespoke to Curtis and asked for a"card to fill out forthe AFL."Curtis stated she had no cardwith her. Elsie May testified that "about 3 weeks, I imagine after the election"she askedCurtis for an application card.She did so about 3 nights in successionwithoutresults andCurtiswould say,"I'll get it to you tomorrow or I forgot."Elsie May received no card fromCurtis. Nettie Harper testified that in the"first halfof July" she asked Curtisto bring her acard to fill out, "a union card."Curtis stated that she had no cards then,but would bring onethe next night.Harper renewed her request for such card on the next 2 nights and on each: -.s ionwas informed by Curtis that she had forgotten them.,ishas been set out hereinbefore,three of the formerUAW-CIO girlscalled on Helgesenwithreference to their inability to get application-for-membership cards for Respondent Union.He informed the three girls that Angie Curtis had the cardsand that hewould get in touch withher and have her deliver the cards to the girls.Curtis, however,did not thereafter produceany application cards.As isalso stated hereinabove,Respondent Union held a meeting at its union hall to whichthe UAW-CIO formermember-employees were invited.On this occasiontheywere informedthat the initiation fee had risen to $10, that they might file application cards, afterwhich theywould be investigated;and if such an investigation disclosed to the union membership of Re-spondent Union that such applicants prove satisfactory members,the formerUAW-CIO mem-ber-employees would be so advised.Insofar as the record discloses,other than Woolen, noneof the claimants herein were invited to join Respondent Umon. As is set out hereinbefore,Helgesen,in person,demanded that Woolen join Respondent Union and pay the initiation fee of$10,which she declined to do. Further requests or demands were made upon Woolen by astewardess of the Union, and by Henkel,the president of the Union.About a week before herdischarge on September 25 she was called to Archer's office where he requested that she signan application. 732DECISIONS OF NATIONAL LABOR RELATIONS BOARDInasmuch as it clearly appears from the record herein that the union-security clause andthe bargaining contract between the Respondents had not become effective until 30 days afterSeptember 5, or on October 5,1950, therefore,neither the Respondent Union,its agents orofficials,nor the Respondent Company had a legal right to demand that Woolen join RespondentUnion and pay the 10-dollar initiation fee or any fee.It is so found.The record indicates that following the election of June 30,in which the Respondent Unionprevailed,no effort was made by Respondent Union or its responsible officials to induceUAW-CIO adherents to make applications for membership. On the contrary, such former ad-herents ofthe UAW-CIOwho attempted to get application-for-membership cards from Re-spondent Union's representatives were unable to do so. It is the contention of the Respondentsthat the Respondent Union's charter was "closed" on July 12, after which it is contended theinitiation fee had been raised from $2 to $10. While the record indicates that some of theformer UAW-CIO adherents attempted to get application-for-membership cards prior to July12, the record does not fix the date with any certainty as to when Woolen requested an appli-cation-for-membership card.Woolen testified that sometime between July 4 and July 25 sheattended the union meeting of the Novelty Workers on a certain Sunday afternoon, at whichtime she signed an application-for-membership card.While a number of witnesses testifiedas to this meeting, none testified as to the exact date.The charter had been closed at the timeof such meeting.Under the Act and Respondent Union's constitution, the Union is at liberty to select its ownmembers and may refuse membership for a good reason or for no reason at all. Since it doesnot affirmatively and definitely appear that at the different times Woolen offered to pay the2-dollar initiation fee to the stewardess,the Local's president, on an occasion when the latterexhibited the bargaining contract to her and on a further occasion about a week before herdischarge on September 25 when(in Archer's office in the presence of the Respondent Union'spresident)she offered to pay the $2, that such offers or any of them were made at a time whenthe initiation fee was in fact $2, the record will not support a finding that the RespondentUnion discriminatorily denied membership to Woolen at the 2-dollar fee. It is so found. Re-spondent's contention(2) has merit.Paragraph XIII of the complaint alleges that Respondent Company did on or about December1,1950, offer to reinstate Woolen on condition that she withdraw the unfair labor practicecharges she had filed,but the Respondent Company refused to reinstate Woolen because ofher refusal to withdraw such charges.As hasbeen found above, Woolen,at the invitation ofAttorney Browne made on November 30, visited Browne at his office on December 1 in com-pany with Emma Bandy.From the testimony which has been detailed at some length herein-above, the undersigned found that Woolen understood or concluded that before she could gether job back it would be necessary for her to withdraw the unfair labor practice chargestheretofore filed and pay the Respondent Union the 10-dollar initiation fee. Attorney Brownetestified and contended that he at no time offered reinstatement to Woolen on condition thatshe withdraw the unfair labor practice charges, but did state that she would have to pay theUnion's 10-dollar initiation fee. He indicated that Woolen's return to work would be on thebasis of a"compromise."While Woolen clearly understood that the "compromise"requiredthat she pay the Union's initiation fee and withdraw the charges,the undersigned is of theopinion that,inasmuch as before such charges could have been withdrawn it would have beennecessary to secure the consent of the Regional Director for such withdrawal,AttorneyBrowne did at some stage of the conversation make some reference to such requirement inlegal terms not clear to Woolen or to her associate Emma Bandy.On the basis of the fore-going and the record,the undersigned is of the opinion that the record will not support afinding that Woolen was refused reinstatement because she would not or did not agree to with-draw the unfair labor practice charges at the request or suggestion of Respondent Company'scounsel allegedly made on December 1. 1950.It is so found.Concluding Findings as to DischargeIt is conclusively clear that.Woolen was an active adherent on behalf ofUAW-CIO, Local132; she joined the strikecalled by thelatter and was active in the picket line during thestrike; followingthe June 30election and on the first opportunity accorded her she signed anapplication formembership in Respondent Union; prior to said election of June 30, it wasgenerally known and announced that the initiation fee would be $2, but at the time of the meet-ing held in Respondent Union's local hall, to which former adherents or members of theUAW-CIOwere invited,Woolen along with others present was informed that they might signthe application-for-membership cards,but would have to be investigated and if accepted theinitiation fee wouldbe $10.Woolen at all times contended that she was entitled to be admittedat the fee of $2 like one of the employees who was employed on the same date as was Woolen. INJECTION MOLDING COMPANY733As a result of Woolen's adamant refusal to pay a 10-dollar initiation fee when solicited to doso by Helgesen, Henkel, the local's president, and Archer (on the occasion some week or sobefore Woolen's discharge, when he sought to have her sign an application for membership,which she refused), Respondents were well advised that Woolen would not in any event pay the10-dollar initiation fee. Helgesen's demand that Woolen pay a 10-dollar initiation fee wasmade prior to the union-shop election. 89 Helgesen demanded that Woolen pay the 10- dollarinitiation fee required.When Woolen refused, Helgesen stated that she would be out of a jobwithin 30 days. Thus it is found that Respondent Union by Helgesen's act made its demandfor initiation fees prior to the union-shop election some 30 days, and an additional 30 daysprior to the effective date of the union-security agreement. It is further clear that at the timeRespondentCompany discharged Annabell Woolen on September 25, 1950, it did so at atime when Woolen could not lawfully be required to pay such dues as a condition of employ-ment.In prematurely applying the union-shop agreement in order to effect the discharge of em-ployee Woolen on the Respondent Union's demand, the Respondent Company violated Section8 (a) (3) and (1) of the Act and the Respondent Union violated Section 8 (b) (2) and 8 (b) (1) (A)of the Act, it is so found. goItwill be recommended below that the Respondent Company offer Woolen immediate andfull reinstatement to her former or substantially equivalent position, without prejudice to herseniority or other rights and privileges; and that both Respondents jointly and severally makeher whole for any loss of pay she may have suffered as a result of the discrimination againsther.The testimony concerning the events and issues in the instant case, considered hereinabove,isat times conflicting and contradictory. In the main however such conflict is a matter ofdegree only, in that events testified to appear to have, on the whole, occurred, but the versionsof the witnesses are in conflict in varyingdegrees.The undersigned has not specifically setforth all testimony on conflicting points, but has quoted much testimony pro and con and in themain expressly credited the version believed, and in doing so has considered the demeanor,candor, fairness, and interest or lack of each element in such witnesses.Respondent Company's chief witnesses were its president, Archer, and Forelady Rodgers.The former's credibility and position has been passed upon hereinabove in connection withsection III,A, 1. Rodgers' credibility has been passed upon as to certain instances. Thesame is true as to Foremen Banker, Petrovic, and Epling. The record discloses that of thesupervisory force of the Company, Rodgers was the most active on the Company's behalfagainst theUAW-CIO'sefforts to organize the plant. She was aggressive,persistent,deter-mined, and able in such efforts and undoubtedly in full sympathy with Archer's desires in thematter.B.The alleged discriminatory discharge of Edward Field;interference, restraint, and coercionDuring the hearing, and at the close of Field's testimony,the GeneralCounsel moved toamend thecomplaint to allege that the RespondentCompany hadfurther violated Section 8 (a)(1) and 8(a) (3) of the Act by improperlydeducting from the wages of its employees itemsbeyondperiodic dues. 91Fieldwas employed by RespondentCompany onSeptember9, 1947.During his employmenthe worked as a machine operator and a floorman in the production room.Formerly,floormene9 Helgesen's report to the Regional Director that the RespondentUnion's position andcontentions in the instant matter stated, and he also testified,that he went to the plant anddemanded that Woolen sign an application-for-membership card. Woolen testified withoutcontradiction that at the meetingheldat the RespondentUnion's hall,above referred to,she signed and turned in an application-for-membership card.%Colonie Fibre Company, Inc., 69 NLRB 589, 163 F. 2d 63 (C. A. 2); Kingston Cake Co ,97 NLRB 1445, on remand from United States Court of Appeals, Third Circuit, 191 F. 2d 56391 At the time whensuch motionwas made, counsel for Respondent Company questionedthe authority of the General Counsel's representative to make such motion, whereupon theundersigned ruled that the motion would be taken up at a later date.At theclose of the takingof the testimony,the General Counsel renewed such motion which motion was granted by theundersigned subject tomotion to strike.The motion to strike was made by counsel forRespondentCompanywhereupon the undersigned reserved ruling thereon; and the under-signed now rules may be and is hereby so amended. 734DECISIONS OF NATIONAL LABOR RELATIONS BOARDas such relieved the machine operators during lunch periods and rest periods and on occasionwhen the operator did not appear for work they took over the operations of their machines.Their further duties were to take waste matter and rejects away and to make and post arecord of the daily production of the operator.Insofar as the record discloses, the floormenhad neither supervisory duties nor control over the machine operators.Field joinedthe UAW-CIOlocal; went out on strikeon April 17;returned to work after thestrike-settlement agreement of June 2 which provided for work to begin on June 5. He votedat the June 30, 1950, election.Prior to the strike,Field worked as a floorman and a machineoperator.He became a floorman 6 months after his first employment and continued in thatposition,except on those occasions when it was necessary for him to operate a machine in theabsence of other operators.Notwithstanding that Edward Field had seniority as a floorman,on his return after thestrike he was assigned as a machine operator or mechanic,although the floorman with thegreatest seniority was entitled to the floorman's position.Edward was assigned to grindingscrap.He worked as a floorman for a couple of days until all the machines were in operatingcondition and then was put back on the machine.He asked Foremen Banken, Epling,Martin,and Clarence Price why he had not been assigned to his old job as floorman, but could get nodefinite reply except that Foreman Martin told him that they wanted to break in the new menfor a month or so and that then they would give the old floormen their jobs back.Field waiteda month and nothing occurred and then he took the matter up with Banken again, who statedthat he would see President Archer.He did so and then reported to Field that he was classedas a machine operator and if he didn'twant to run the machines he could quit.On September 15, 1950, Field joined the Respondent Union and paid his 10-dollar initiationfee. After his attendance at a union meeting on one occasion he did not attend the next meeting.The day after the "next meeting"when he went to work his attention was called to a postednotice to the effect that any union member who did not attend the meeting would be fined $3.Mike Grazda92called Field's attention to the notice and commented that he never attendedmeetings.Field told Grazda that he didn't have to pay the fine, as it was against the law, butthe latter stated that he would personally see that Field lost his job if he didn't pay it.On the following day, Grazda informed Field that the fine would only be $2, or that it wasonly "a $2 fine."Field replied that he was still not paying and on the following day Grazdainformed Field that the fine would be brought down to a dollar.Field then got in touch withForeman Banken and reported the matter to him and stated that he wanted to go to the officeand tell them not to take any money out of his check or "union time."As Field was operatingthe machine at the time,Banken said that he would go to the office and tell Miss Mayo not totake any money out of the check.On the following day Grazda suggested to Edward Field, thatsince nobody liked to work with him in the plant,he should quit. 93Thereafter,Field decided to quit and gave Foreman Banken a week's notice.He then re-ceived his check and found that"they"had taken the dollar out for the fine, and "I just let itgo "Article XIV of the contract covering checkoffs reads as follows:Sec. 1.TheCompanyagrees,upon receipt of appropriate authorizations anddirectives from the employees involvedto deductfrom the wages due the employeefurnishingsuchwritten authorization and directive, Union membership dues(includingassessmentsif they areregularly part of membership dues) and initiation fees andturn the same overto the Unionherein.The Unionshall secure said authorizationand directives from the employees.Helgesen,who at the time was international representative of Respondent Union, testifiedas follows:Q. (By Mr.Sacks)Mr. Helgesen, the members of your Local 161 signed authorities[sic] which covered the deductions by the Company of their initiation fee, their periodicdues, and any fines and assessments,did it?MR. BROWNE: I object to the question,if the court please.The authority itself isthe best evidence.92Grazda was an employee in the production department with the same type of position aswas held by Field, namely that of floorman.93 The finding in this connection is made by reason of the fact that it is part of a resgestae and not on the theory that Respondent Company is responsible for Grazda's sugges-tion to Field on this occasion. INJECTION MOLDING COMPANY735TRIAL EXAMINER WARD.He may answer it, granting that the general rule is ascounsel states.A. It covered initiation fees and dues only.Q. (By Mr.Sacks)Initiation fees and dues only?A.That is right.Q.What abouta fine or assessment for not attending meetings?A.We had nofines. I think we got a ruling from Denham some time that a self-imposed assessment was legitimate and I thinkthe JusticeDepartment too, so ruleditat one time,if I remembercorrectly,and a number of organizations,as,you wellknow,still collect self-imposed assessments,but we haveno fines.Q.And your Local 161will, deduct,in additionto periodic dues, assessments,--A. (Interrupting)We don't anymore.Q.You don't anymore?A.No.Q.You did, though?A. I think inthe early part of thecontractwe did, some was paid.Q. Some assessments were paid that way?A.Yes.There are no more deductions on assessments.Concluding FindingsThe General Counsel neither in his briefnor oral argumentbefore theundersigned dis-cussed histheory orcontentionswhichwould tendto indicate that Field's voluntary resig-nation constituted a constructive dischargein violation of Section 8 (a) (3) of the Act. Underthe factsin the record,itappearsto the undersigned that the onlycontention to such effectcould be based upon Field's testimonyand contentionto the effect that he wasnot returnedto his position as a floorman after his return following the settlement of the strike.Insofaras the testimony and the evidenceshows,his position prior to the strike consisted of dualduties,those of afloorman andthose of amachine operator, wherein the latter occupationincludedmechanicalwork,whichcausedField to feelthat he wasbeing discriminatedagainst whenhe was notreturnedto thefloorman's job after several months.Insofar as the record discloseshis pay wasjust the same on either assignment,floormanor machine operator.The Respondentwas at libertyto continue him on machine work eitherfullor part time.The fact that Foreman Banken informed him that hewas relieved fromthe floorman operationwhile theRespondentCompany trained otheremployees in that job,does not in any mannerconstitutediscrimination. 24 The recordwill not support a findingthatRespondentCompany discriminatedagainstEdward Field in violation of Section 8(a) (3) of the Act.It is so found.Itisclear and undisputed that the RespondentCompany did withholdfrom Field's payan illegal assessment;a withholding not authorized in any mannerby Field;and one whichhe notified Foreman Banken was likelyto be withheld;requested an opportunity to go tothe officemanager,Mayo, to stop suchpayment; and while Banken stated that he wouldattend tothatparticularmatter,this assessment was taken fromField'spay and not in-cluded inhis check. Such conduct on behalfof RespondentCompany, whichtended to forceField to attend union meetings against his will, amounts to interference, restraint, and'coercion against Field in violation of Section 8 (a) (1) of theAct. It is sofound. 95IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent Company set forth in section III, above, occurring in con-nection with the. operations of Respondent Company described in section I, above, have aclose,intimate,and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.9%See Coulbourn Lumber Company, 100 NLRB 622;30 LRRM 1326, decided August 15, 1952.95 The General Counsel in his brief for the first time suggests that the deductions from thewages of Field were not only a violation of Section 8 (a) (1) and(3) of the Act,but were alsoa violation of Section 8 (a) (2) thereof.Since such suggestion was not timely made and wasnot included in the motion to amend the complaint,itwas therefore not litigated and mustbe, and is, denied. 736DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE REMEDYHaving found that the Respondents have engaged in certain unfair labor practices, it willbe recommended that they cease and desist therefrom and take certain Affirmative actiondfsigned to effectuate the policies of the Act.Itwill be recommended that the Respondent Company, namely,Injection Molding Com-pany, offer to Emma Bandy, Nettie M. Harper,Ruby Hobbs,*Louise Lembke, Elsie MaryMay, Nona Shaw,Mildred Spangler Ludwig,Nadine Ring,and Hazel Timmons immediateand full reinstatement to their former or substantially equivalent positions 9t without preju-dice to their seniority or other rights and privileges,to make them whole for any loss ofpay they may have suffered by reason of the Respondent Company's discrimination againstthem by payment to them and each of them, of a sum of money equal to that which he orshe would normally have earned as wages from the date of his or her discharge to thedate of Respondent Company's offer of reinstatement, less his or her net earnings 07 duringsuch period.The loss of pay will be computed upon a quarterly basis, in accordance withthe formula adopted by the Board in F. W.Woolworth Company, 90 NLRB 289.Earningsin any one particular quarter will have no effect upon the back-pay liability for any otherquarter.As to Evelyn Russell, it will be recommended that Respondent Company makeher whole for any loss of pay she may have suffered by reason of Respondent Company'sdiscrimination against her,by on or about September 26, 1950,reducing her agreed rateof pay from 95 cents per hour to 85 cents per hour because she had filed a charge hereinwhich she insisted upon processing before the Board,by payment to her of a sum of moneyequal to that which she would have earned as wages from September 26 to October 6, 1950,the date of her last termination.As to Annabell Woolen,itwill be recommended that Respondent Company offer her im-mediate and full reinstatement to her former or substantially equivalent position withoutprejudice to her seniority or other rights and privileges,and jointly and severally withRespondentUnion,make her whole for any loss of pay she may have suffered by reasonof Respondents'discrimination against her by payment to her of a sum of money equal tothatwhich she normally would have earned as wages from the date of her discharge to thedate of Respondent Injection Molding Company's offer of reinstatement,less her net earn-ings during said period,which shall be computed in the manner set forth above in connectionwith the discharge of other named employees.The undersigned also recommends thatRespondent,InjectionMolding Company, make available to the Board,upon request,payrolland other records to facilitate back-pay computations.F.W. Woolworth Company, supra.CONCLUSIONS OF LAW1.InternationalUnion, United Automobile, Aircraft&Agricultural ImplementWorkersof America.UAW-CIO, andInternationalHandbag,Luggage, Belt and Novelty Workers'Union, KansasCity Plastic &Novelty Workers'Union, LocalNo. 161, AFL,are each labororganizations within the meaning of Section 2 (5) ofthe Act..2.By discriminating in regard to the hire and tenure of employment of Emma Bandy,NettieM.Harper,Ruby Hobbs,Louise Lembke,ElsieMary May,Nona Shaw,MildredSpangler Ludwig,Hazel Timmons,and Nadine Ring, all as hereinabove found, the RespondentCompany has engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a) (3) of the Act.3.By, on or about September 26, 1950, reducing the agreed upon rate of pay of RubyHobbs and Evelyn Russell from 95 cents per hour to 85 cents per hour for the reasons that96In accordancewith theBoard's consistent interpretation of the term, the expression"former or substantially equivalent position"is intended to mean"former position where-ever possible and if such position is no longer in existence then to a substantially equivalentposition."See The Chase National Bank ofthe City of New York,San Juan, Puerto Rico,Branch, 65NLRB 827.9TBy "net earnings"ismeant earnings less expenses, such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working elsewhere,whichwould not have been incurred but for this unlawful discrimination ana the consequentnecessity for his or her seeking employment elsewhere. Crossett Lumber Company, 8 NLRB440.Monies received for work performed upon the Federal. State, county,municipal, orother work-relief projects, shall not be considered as earnings.Republic Steel Corporationv.N. L. R. B,, 311 U. S. 7. THE J. C. HAMILTON COMPANY737they served notice that they proposed to process the charges filed herein before the Board,RespondentCompany hasengaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (4) and(1) of the Act.4.By such discrimination and by interferingwith,restraining,and coercing its employeesin exercising the rights guaranteed in Section7 of the Act,the RespondentCompany has en-gaged in and is engaging in unfair labor practices within the meaningof Section8 (a) (1) ofthe Act.5.By Respondent Company's conduct in acceding to the untimely and premature demand ofRespondent Union for the discharge of Annabell Woolen on the basis of an illegal contractexecuted between Respondent Company and Respondent Union, described hereinabove, allcontrary to the provisions of Section 8 (a) (3) of theAct, to theend that Respondent Unioncould enforce its demands for excessive union dues and assessments against employees ofRespondentCompany;and to encourage membership in RespondentUnion, theRespondentCompany thereby engaged in unfair labor practices within the meaning of Section 8 (a) (1)and (3)of the Act.6.By the making of and enforcing of such demand,and causing RespondentCompany to sodiscriminate,Respondent Union has engaged in unfair labor practices within the meaning ofSection 8 (b) (2) ofthe Act.7.By discriminating in regard to the hire and tenure of employmentof Annabell Woolen,thereby encouraging membership in the RespondentUnion,and enablingthe Unionto requirethe payment of excessive dues and illegal assessments,Respondent Company has engaged inunfair labor practiceswithin themeaning of Section 8(a) (3) and(1) of the Act.8.By causing RespondentCompany todiscriminate against saidAnnabell Woolen,as afore-said,RespondentUnion hasengaged in unfair labor practiceswithinthe meaning of Section8 (b) (2) and 8(b) (1) (A) of the Act.9.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]J.C. HAMILTON, J. C. HAMILTON, JR., ED. L. HAMILTON,AGNES HAMILTON, and SARA LEE MANN, CO-PARTNERS,d/b/aTHE J. C. HAMILTON COMPANYandINTERNA-TIONAL ASSOCIATION OF MACHINISTS, AFL. Case No.16-CA-528. May 5, 1953DECISION AND ORDEROn February 4, 1953, Frederick B. Parkes II issued hisIntermediate Report in the above-entitled proceeding, findingthat the Respondents had engaged in and were engaging incertain unfair labor practices and recommending that theyceaseand desist therefrom and take certain affirmative action,as setforth in the copy of the Intermediate Report attachedhereto.He also found that the Respondents had not engagedin certain other unfair labor practices alleged in the com-plaintand recommended dismissal of those allegations. There-after, the Respondents filed exceptions to the IntermediateReport and a supporting brief.The Board' has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error was1Pursuant to Section 3 (b) of the NationalLabor Relations Act, the Boardhas delegated itspowers inconnection with thisproceeding to a three-member panel[Members Houston,Murdock, andStyles].104 NLRB No. 84.